NINA FISCHMAN TTEE                                               Account Number: [Redacted]4625                                                                        24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                              October 31, 2020 • November 30, 2020

CASH/MONEY ACCOUNTS                                                         Total                                         EsUmated                         Estimated              EsUmated         Est. Annual
Description                                     Quantity               Cost Basis                                       Market Price                    Market Value          Annual Income            Yield%
CASH                                               1.31                               1.31                                                                     1.31
+ML BANK DEPOSIT PROGRAM                      28,014.00               28,014.00                                                 1.0000                    28,014.00                       3               .01
  +FDIC INSURED NOT SIPC COVERED
                                                                                                                                                         -----
+PREFERRED DEPOSIT                           195,465.00           195,465.00                                                    1.0000                  195,465.00                       98               .05
   +FDIC INSURED NOT SIPC COVERED
           TOTAL                                                  223.480.31                                                                            223,480.31                      101               .04
                                                                                                                                                            --
EQUITIES                                                                                                                 Total           Estimated             Estimated           Unrealized       Estimated
Description                         Symbol                    Quantity                                              Cost Basis      Market Price            Market Value          Gainl(Loss)   Annual Income
ADVNCD MICRO D INC                    AMO                   614.0000                                                26.480.53             92.6600             56,893.24           30,412.71
                                                                 ·······························•················

ALPHABET INC SHS      CL A          GOOGL                    31.0000
                                                           ---                                                      42,337.94                    o_oo
                                                                                                                                     1,.7.5_,i__4_            54,386.40           12,048.46
AMAZON COM INC COM                   AMZN                    59.0000                                                91,997.54        3,168.0400              186,914.36           94,916.82
APPLE INC                            AAPL                  1.434.4633                                               70,757.80            119.0500            170,772.85          100.0,5.05            1,189
   CURRENT YIELD 0.68%
                             --
BOEING COMPANY                         BA                   100.0000                                                21,397,33            210.7100             21,CJ>71.00           (326.33)
COSTCO WHOLESALE CRP DEL             COST                    53.7011                                                15,496.12            391.7700             21,038.48             5,542.36             154
   CURRENT YIELD 0. 71 %
FACEBOOK INC                           FB                   125.0000                                                34,553.13            276.9700             34,621.25                68.12
   CLASS A COMMON STOCK
FORD MOTOR CO                           F                  3,112.0000                                               22,307.44               9.0800            28,256.96             5,949.52
MC CORMICK NON VTG                    MKC                   105.8277                                                16,668.40             93.4900               9,893.83          (6,774.57)             290
   CURRENT YIELD 2.90%
@
                                                            105.0000                                                      N/A             93.4900               9,816.45                 N/A             286
           Subtotal                                         210.8277                                                16,668.40                                  19,710.28                 NIA             576
                                                                                                                                                                                      --
MCDONALDS CORP    COM                MCD                    265.1135                                                52,278.33            217.4400             57,646.27             5,367.94           1,374
  CURRENT YIELD 2.37%




+
007                                                                                                                                      4709                                                            6of 16
                                                                                                       MERRI LL~,
                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                          Account Number: [RedactedJ4525


YOUR CMA FOR TRUST ASSETS                                                                           October 31, 2020 - November 30, 2020

EQUITIES (continued)                                               Total       Estimated      Estimated         Unrealized       Estimated
Description                    Symbol    Quantity             Cost Basis     Market Price   Market Value       Gainl(Loss)   Annual Income
MICROSOFT CORP                  MSFT    225.7551             32,386.77         214.0700       48,327.39         15,940.62             509
   CURRENT YIELD 1.04%
NETFLIX COM INC                 NFLX     44.0000             19,000.74         490.7000       21,590.80          2,590.06
NIKE INC CL B                    NKE    258.7615             22,239.90         134.7000       34,855.17         12,615.27             290
   CURRENT YIELD 0.81%
OKTA INC REG SHS        CLA     OKTA    107.0000             25,463.86         245.0400       26,219.28            755.42
PAYPAL HOLDINGS
           ----
                INC SHS         PYPL    130.0000             25,056.20         214.1200       27,835.60          2,779.40
PELOTON INTERACTIVE INC         PTON    280.0000             31,586.77         116.3500       32,578.00            991.23
   CLA
PEPSICO INC                      PEP    154.5328             21,242.27         144.2300       22,288.27          1,046.00             634
   CURRENT YIELD 2.83%
PROCTER & GAMBLE CO               PG    360.8458             44,508.81         138.8700       50,110.65          5,601.84           1,143
   CURRENT YIELD 2.27%
RINGCENTRAL INC                  RNG     84.0000             25,029.48         297.0500       24,95_2_,20          (77.28)
ROKU INC          CLA           ROKU     97.0000             24,932.88         293.5700       28,476.29          3,543.41
SERVICENOW INC                   NOW     48.0000             24,749.28         534.5500       25,658_40            909.12
SOUTHWEST AIRLNS CO              LUV    500.0000             23,417.10          46.3400       23,170.00           (247.10)            360
   CURRENT YIELD 1.55%
SQUARE INC SHS      CLA
                    --------
                                  SQ    129.0000             24,975.69         210.9600       27,213.84          2,238.15
STARBUCKS CORP                  SBUX    485.2070             42,382.43          98.0200       47,559.99          5,177.56             874
   CURRENT YIELD 1.83%
TARGET CORP    COM               TGT    145.0000              24,954.50        179.5300       26,031.85          1,077.35             395
   CURRENT YIELD 1.51%
TESLA INC                        TSLA    50.0000              24,894.50        567.6000       28,380.00          3,485.50
TWILIO INC CL A                 TWLO     84.0000              24,906.00        320.0900       26,887.56          1,981.56
                                                                                    - -




+
007                                                                            4709                                                   7of16
NINA FISCHMAN TTEE                                                             Account Number: [Redacted]4625                                           24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                               October 31, 2020 - November 30, 2020

EQUITIES (continued)                                                                                     Total         Estimated                  Estimated            Unrealized         Estimated
Description                              Symbol                           Quantity                  Cost Basis       Market Price           Market Value              Gainl(Loss)     Annual Income
UNITEOHEALTH GROUP INC                       UNH                         70.0000                    24,787.70          336.3400                   23,543.80            (1,243.90)              350
   CURRENT YIELD 1.48%
      ~~"'········---------------

VERIZON COMMUNICATNS COM                      vz                        437.7402                    24,133.68+           60.4100                  26,443.89             2,310.21             1,102
   CURRENT YIELD 4. 15%
                                                                        ----

ZILLOW GROUP INC SHS                            z                       552.0000                    42,771.72          107.8100                   59,511.12            16,739.40
    CL C
              TOTAL     YIELD .70%                                                               947,694.84                                1,282,945.19               325,433.90             8,950
Equity Cost Basis details are available on the Statements and Documents page of www.mymerrill.com.


                                                                                                                                                                         Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                              Total      EsUmated           Estimated         Unrealized        Total Client      Investment         Annual
Description                                               Quantity              Cost Basis   Market Price        Market Value       Gainl(Loss)        Investment         Return($)        Income
INVESCO QQQ TR         SER 1                             564.2704         112,114.45            299.6200         169,066.69          56,952.24           109,604            59,462            921
      CURRENT Yl!LD _0.54% SYMBOL:     OQO   Initial Purchase:031_13/18 E_quity 100%
MORGAN STANLEY INSTL FD                       1,654.4220        103,285.57                       98.1300         162,348.43          59,062.86           103,285            59,062
  INC GROWTH PORT CL I SYMBOL: MSEQX Initial Purchase: 05/21120 Equity 100%
SPDR S P BIOTECH                                   450.4603           38,204.35                 133.2000           60,001.31         21,796.96            38,154            21,846             48
      CURRENT YIELD 0.07% SYMBOL: XBI Initial Purchase: 11/08/18 Equity 100%
           Subtotal (Equities)                                                                                    391,416.43
              TOTAL      YIELD .25%                                            253,604.37                        391,416.43         137,812.06                             140,370            969

LONG PORTFOLIO                                                                     Aqjusted/Total              Estimated             Unrealized          Estimated         Estimated
                                                                                       Cost Basis            Market Value           Gainl(Loss)    Accrued Interest    Annual Income

              TOTAL      YIELD .53%                                                1,424,779.52             [Redacted],841.93       463,245.96                                10,019

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.


+

007                                                                                                                    4709                                                                    8 of 16
                                                                                                                                                       MERRI LL~.
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                             Account Number:     [RedactedJ45z5



YOUR CMA FOR TRUST ASSETS                                                                                                                            October 31, 2020 - November 30, 2020

Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture shorHerm gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to c!SSess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
Total values exclude N/A items
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".
@ - These shares result from a stock dividend or split and will be payable to your account on the date shown. The market price has been

changed to reflect that dividend or split. The unit cost will be adjusted on the payable-date.


YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date    Description                    Tra_F]~?_ction Type                                           Quanti(Y       Reinvestment                                   Income          Year To Date
Taxable Interest
11/30 BANK DEPOSIT INTEREST                     I:! Bank Interest                                                                                                      .45
                                                                                                                                                                        -
11/30 BANK DEPOSIT INTEREST                     tr Bank Interest                                                                                                       .53
              --------···--------------
        PREFERRED DEPOSIT                         Income Total                                                                                                      14.00
                                                                                                                                                                    --
        Subtotal (Taxable Interest)                                                                                                                                 14.98              1,369.24
Taxable Dividends
                                                                                                                                                                   ---
11 /02 VERIZON COMMUNICATNS COM        ' Dividend                                                                                                                  281.03
       HOLDING 447.8524 PAY DATE 11/02/2020
                                --------                                                                                                     .•.
11 /02 VERIZON COMMUNICATNS COM          Reinvestment Program                                                           (281.03)


+
007                                                                                                                   4709                                                                   9of16
NINA FISCHMAN TTEE                                                            Account Number: [Redacted]4625                                              24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                           October 31, 2020 • November 30, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                      Income
Date    Description                   Transaction Type                                               Quantity         Reinvestment                                   Income        Year To Date
Taxable Dividends
11/02 VERIZON COMMUNICATNS COM         Reinvestment Share(s)                                                            4.8878
      PRINCIPAL REINV AMT  $281.03 REINV PRICE $57_.4..:.9..:.6..:.40'--'-'RE:c.lN..:.V___S::..:H..:.R.c:S_ _4._8_87_8_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
11/04 LOWE'S COMPANIES INC            ' Dividend                                                                                                                     153.56
      HOLDING 255.9354 PAY DATE 11/04/2020
11 /04 LOWE'S COMPANIES INC                      Reinvestment Program                                                     (153.56)
11 /04 LOWE'S COMPANIES INC                     Reinvestment Share(s)                                  .9293
       PRINCIPAL REINV AMT          $153.56 REINV PRICE $165.25000 REINV SHRS              .9293
                                                                   ---------------
11/12 APPLE INC                       ' Dividend                                                                                                                     293.56
      HOLDING 1432.0077 PAY DATE 11/12/2020
                                      ---------------
11/12 APPLE INC                                  Reinvestment Program                                                     (293.56)
                                               -----------                                                                   ---- ----   - -- -   . ---
11/12 APPLE INC                                 Reinvestment Share(s)                                 2.4556
      PRINCIPAL REINV AMT           $293.56 REINV PRICE $119.54773 REINV SHRS              2.4556
                                                                         -------'----'---------------------------------
11/13 COSTCO WHOLESALE CRP DEL        ' Dividend                                                                                                                      37.52
      HOLDING 53.6015 PAY DATE 11/13/2020
11 /13 COSTCO WHOLESALE CRP DEL                  Reinvestment Program                                                      (37.52)
11 /13 COSTCO WHOLESALE CRP DEL         Reinvestment Share(s)                                          .0996
       PRINCIPAL REINV AMT   $37.52 REINV PRICE $376.52000 REINV SHRS                      .0996
11 /16 PROCTER & GAMBLE CO             ' Dividend                                                                                                                    326.23
       HOLDING 412.5842 PAY DATE 11/16/2020
11 /16 PROCTER & GAMBLE CO                       Reinvestment Program                                                     (326.23)
- - - - - ---- ------------

11/16 PROCTER & GAMBLE CO                       Reinvestment Share(s)                                 2.2616
      PRINCIPAL REINV AMT           $326.23 REINV PRICE $144.25000 REINV SHRS              2.2616
11/27 STARBUCKS CORP                  ' Dividend                                                                                                                     217.35
      HOLDING 483.0000 PAY DATE 11/27/2020
11/27 STARBUCKS CORP                              Reinvestment Program                                                    (217.35)
11/27 STARBUCKS CORP                            Reinvestment Share(s)                             2.2070
      PRINCIPAL
      -----------------
                        REINV AMT   $217.35 REINV   PRICE
                                               - -----
                                                          $98.48000   REINV SHRS    ,_
                                                                                           2.2070
                                                                            ______ _______ - - - - - --------------


+
007                                                                                                                     4709                                                              10of16
                                                                                                                                                        MERRI LL~,
                                                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                              Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                       October 31, 2020 - November 30, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                        Income
Date   Description                    Transaction Tl_pe                                               Quantity      Reinvestment                                    Income          Year To Date
Taxable Dividends
        Subtotal (Taxable Dividends)                                                                                                                              1,309.25            12,173.63
        NET TOTAL                                                                                                     (1,309.25)                                  1,324.23            13,542.87

        Long Term Capital Gain Distributions                                                                                                                                             124.33
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction       Commissions/                   (Debit}/    Accrued Interest
Date       Description                            Transaction Type                               Quantity             Amount          Trading Fees                    Credit      Earnedl(Paid)
Purchases
11/06       UNITEDHEALTH GROUP INC                Purchase                                       70.0000           (24,787.70)                                 (24,787.70)
            [Redacted]           UNIT PRICE 354.1100
    --~-
11/13       FACEBOOK INC                          Purchase                                     125.0000            (34,553.13)                                 (34,553.13)
            CLASS A COMMON STOCK [Redacted]                       UNIT PRICE 276.4250
11/20       BOEING COMPANY                        Purchase                                     100.0000            (21,397.33)                                 (21,397.33)
            [Redacted]           UNIT PRICE 213.9733
                                                                                                                  ~--·
11/20       SOUTHWEST AIRLNS CO                   Purchase                                     500.0000            (23,417.1 O)                                (23,417.10)
            [Redacted]             UNIT PRICE   46.8342
                                            ---·------------.--
11/24       OKTA INC REG SHS       CLA            Purchase                                     107.0000            (25,463.86)                                 (25,463.86)
            [Redacted]             UNIT PRICE 237.9800
    --
11/24       PAYPAL HOLDINGS INC SHS               Purchase                                     130.0000            (25,056.20)                                 (25,056.20)
            [Redacted]           UNIT PRICE 192.7400
11/24       ROKU INC         CLA                  Purchase                                       97.0000           (24,932.88)                                 (24,932.88)
            [Redacted]             UNIT PRICE 257 .0400
11/24       RINGCENTRAL INC                       Purchase                                       84.0000           (25,029.48)                                 (25,029.48)
            [Redacted]             UNIT PRICE 297.9700


+
007                                                                                                                   4709                                                                   11 of 16
NINA FISCHMAN TTEE                                                                                   Account Number: [Redacted]4625                                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                              October 31, 2020 - November 30, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                                    Transaction    Commissions/               (Debit)/   Accrued Interest
Date       Description                         Transaction Type                                                               Quantity            Amount      Trading Fees                Credit     Earnedl(Paid)
Purchases
11/24       SERVICENOW INC                     Purchase                                                                      48.0000          (24,749.28)                           (24,749.28)
            [Redacted]          UNIT PRICE 515.6100
11/24       SQUARE INC SHS      CLA            Purchase                                                                     129.0000          (24,975.69)                           (24,975.69)
            (Redacted]          UNIT PRICE 193.6100
11/24       TARGET CORP        COM             Purchase                                                                     145.0000          (24,954.50)                           (24,954.50)
            [Redacted]          UNIT PRICE 172.1000
11/24       TESLA INC                          Purchase                                                                      50.0000          (24,894.50)                           (24,894.50)
            [Redacted]          UNIT PRICE 497.8900
11/24       TWILIO INC CL A                    Purchase                                                                      84.0000          (24,906.00)                           (24,906.00)
            [Redacted]          UNIT PRICE 296.5000
                                      ---      - - -~'-" -~ ------ --- - -- - -- - -- .. ---- ---- ------------ ----
            Subtotal (Purchases)                                                                                                             (329, 117.65)                        (329, 117.65)

Sales
11 /19   • BLACKROCK LARGE CP FOCUS            Sale                                                                       -7,441.7340          50,454.96                             50,454.96
            GROWTH FUND INC INSTL FRAC SHR QUANTITY .734 [Redacted]                                                    UNIT PRICE   6.7800
11 /20   • LOWE'S COMPANIES INC                Sale                                                                         -181.0000          27,166.83             (.60)           27,166.23
            [Redacted]          UNIT PRICE 150.0930
            Subtotal (Sales)                                                                                                                   77,621.79             (.60)           77,621.19

Other Security Transactions
11/19       LOWE'S COMPANIES INC               Fractional Share Sale                                                           -.8647                                                   128.27
            SALE PRICE$148.35000 QTY SOLD       .8647
            Subtotal (Other Security Transactions)                                                                                                                                      128.27
            TOTAL                                                                                                                            (251,495.86)            (.60)        (251,368.19)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                                     (329,117.65)
            TOTAL SECURITY SALES/CREDITS                                                                                                                                             77,749.46

+
007                                                                                                                                              4709                                                         12 of 16
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                             Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                    October 31, 2020 - November 30, 2020


REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                                     Gainsl/losses) 0
Description                                                      Quantity       Date        Date          Sale Amount             Cost Basis           This Statement              Year to Date
       Subtotal /Long-Term)                                                                                                                                                         111,231.83
       LOWE'S COMPANIES INC                                     180.0000 05/19/20       11 /18/20            27,016.14            21,177.36                   5,838.78
       LOWE'S COMPANIES INC                                     .9354       08/04/20    11/18/20                140.39               140.25                          .14
       LOWE'S COMPANIES INC                                     .0646       11 /03/20   11/18/20                  9.70                10.67                        (.97)
       LOWE'S COMPANIES INC                                     .864 7      11 /03/20   11/18/20                128.27               142.89                     (14.62)
       VERIZON COMMUNICATNS COM CXL                           15.0000       12/12/19    10/26/20                856.96               921.03                      64.07
•      VERIZON COMMUNICATNS COM                                4.8878       12/12/19    10/26/20                279.24               300.12                         N/C
       VERIZON COMMUNICATNS COM                               10.1122       12/12/19    10/26/20                577.72               620.91                     (43.19)
       BLACKROCK LARGE CP FOCUS                             7441.7340       05/20/20    11/18/20            50.454.96             40,929.54                   9,525.42
        Subtotal /Short-Term)                                                                                                                              15,369.63                 85,073.66
      TOTAL                                                                                                 78,606.42             63,321.74                15,369.63                196,305.49
0 • Excludes transactions for which we have insufficient data
N/C - Results may not be calculated for transactions which involve the sale of partnership interests, short term debt instruments, derivative products purchased in the secondary market,
or the determination of ordinary income and/or capital items for discount and zero-coupon issues.
CXL - Indicates the cancellation of an error transaction.
•This transaction has been affected by a "Wash Sale" based on IRS regulations. There are two different types of adjustments that may be occurring.
(A) If the gain/loss displays as N/C, this transaction has been identified as a "Wash Sale" based on IRS regulations and the loss has been added to the cost basis of the related purchase.
(B) If the gain/loss is calculated, the cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and your gain or loss will be inclusive of this amount.


CASH/OTHER TRANSACTIONS
Date      Description                                   Transaction Type                                             Quantity                          Debit                             Credit
Electronic Transfers
11/18     TD Bank, NA                                  Withdrawal                                                                                  5,000.00
          Subtotal /Electronic Transfers)                                                                                                          5,000.00

          NET TOTAL                                                                                                                                5,000.00




+

007                                                                                                                 4709                                                                   13of16
NINA FISCHMAN TTEE                                     Account Number: [RedactedJ45z5                         24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                               October 31, 2020 - November 30, 2020

ADVISORY AND OTHER FEES
Date        Description                Fee Type                                           Quantity              Debit                      Credit
11/03       INV. ADVISORY FEE NOV      Advisory Program Fee                                                  1,467.09
            NET TOTAL                                                                                        1,467.09



    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date    f!escription              Withdrawals              Deposits Date _____ P~?.~~ipUon                     Withdrawals             Deposits
    11/02   ML BANK DEPOSIT PROGRAM                                1.00 11 /18     ML BANK DEPOSIT PROGRAM              5,000.00
    11/03   ML BANK DEPOSIT PROGRAM     1.467.00                        11/20      ML BANK DEPOSIT PROGRAM                               32,935.00
    17/04   PREFERRED DEPOSIT          25,000.00                        11/20      PREFERRED DEPOSIT              225,000.00
    11/05   ML BANK DEPOSIT PROGRAM                           25,000.00 11123      ML BANK DEPOSIT PROGRAM                              225,000.00
    11/06   ML BANK DEPOSIT PROGRAM    24,788.00                        11/24      ML BANK DEPOSIT PROGRAM        254,962.00
    11/12   PREFERRED DEPOSIT          34,552.00                        11/24      PREFERRED DEPOSIT                                     30,000.00
    11/13   ML BANK DEPOSIT PROGRAM         1.00
               NET TOTAL                                                                                          257,834.00




+

007                                                                                       4709                                                14 of 16
                                                                                                                                                  MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.orq
  Please promptly report any inaccuracy, discregancy,        in other jurisdictions, locally registered entities.             We receive a fee from ISA® banks of up to 2% per annum
and/or con1,ern J;jy callinq Wealth Manaaement Client          Investment products offered by Investment Bankin-q           of the average daily balances. We receive a fee from our
Support s1t \800-MERRILC) vyithi_n ten (1 ) business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $100 per annum for each account
alter delivery_ of or commurncat,on of the account           ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP 5 " and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, N.A. tiased on the avera-qe daily Preferred
                                                               We will route your equity and option orders to market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds         Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a          For all customers, including those who own options, please
(MLPF&S or ,v,L), One Bryant Park, New Yorl<, New York       partial call for those securities, securities will be
100~6. If yoµ request a copy of our financial statement,     randomly selected from those held in bulk. The                 promptly advise us of any material change in your
we will ma,! ,t to you.                                      probability of your holdings being selected is                 investment objectives or financial condition. Individual
    We act as a market maker, dealer block positioner        proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain           information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                   reported periodicaTiy. Additional information including        Margin Customers
   Bofl\'Merrill Lynch Research is research produced by      th,' time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are               In accordance with applicable law, rules and                 statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not seqregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of anv particular security. MLPF&S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party   your demand. You have the right to receive in tlie             for your inspection LJpon request. You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid secyriti,'S to which you are entitled,          interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.         sul'lJect to any obligations you owe ,n any of your            statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance         of the statement period will be carried over and appear on
manaqed, distributed or _provided by companies that          in any bank deposit account or snares of any money             your next statement.
are affiliates of Bank of America Corporation (BAG) or in    market mutual fund in which you have a beneficial
which BAG has a substantial economic interest.               interest can be withdrawn or nquidated on your order           Coverage for your Account
   Merrill and Merrill Ed!]e are the marketing name for      and th(' proceeds returned to your securities account
                                                             or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers          You will have the right to vote full shares and we may       our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed bv the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
for the qlobal bankin_g and global markets businesses        other applicable exchanqes or requlatory bodies.               precious metals, other assets that are not securities, as
of BAC.7-ending, derivatives, and other commercial             All transactions are sul'lject to the constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are P.erformed qlobally by banking        requlations, customs, usages, rulings and                      such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAG, incluainq Bank or America, N.A.,          inferpretations of the exclianqe or market, and its
member Federal Depositlnsurance Corporation                                                                                 America California, N.A. (Merrill Lynch affiliated banks) or
                                                             clearinghouse, if any, where tne transactions are              other depository institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
investment bankinq activities are performed globally           You may obtain an investor brochure that includes            protected by the FDIC up to applicable limits. MLPF&S is not a
 t?v investment banRing affiliates of BAG ("Investment       information describing_ the FINRA Requlation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
B'anking Affiliates") including, in the United States,       Disclosure Program ("Proqram"). To obtain a brochure           MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Merrdl Lynch Professional Clearing Corp.,         or more information abou1 the Pro!]ram or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members      contact the FINRA Regulation PublTc Disclosure Program         about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  007                                                                                               4709                                                                           15 of16
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     1:1       Interest reported to the IRS
estimates ol'>tained from various sources and in certain     We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you reguested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, wliich often reflect more favorable                                                                                offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-negotial51e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name of the custodian
reliable, we cannot guarantee its accuracY.. Pricing         lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded (t) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MU)
estimates ol'>tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   007                                                                                             4709                                                                    16 of16
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number: [Redacted]1091                           24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 01/15/2020                                                                            Net Portfolio Value:                                                        $0.00
      BY NINA FISCHMAN                                                                              Your Financial Advisor:
      703 CARLYLE ST                                                                                ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com


•
                                                                                                    1-800-876-8770

      INDIVIDUAL INVESTOR ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                    October 01, 2020 - October 30, 2020

                                                      This Statement                 Yearta Date      ASSETS                                        October 30              September 30
                                                                                                      Cash/Money Accounts
                                                                                                      Fixed Income
                                                                                                      Equities
      Total Debits                                                                                    Mutual Funds
      Securities You Transferred In/Out                       (94.82)                     (94.82)     Options
                                                                                                      Other
                                                                                                          Subtotal /Long Portfolio)
                                                                                                      TOTAL ASSETS

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE




             ~
                 This statement is eligible for online delivery. Go to ml.com/gopaperless or scan
                 this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
007                                                                                                               4709                                                               19 of 24
NINA FISCHMAN TTEE                             Account Number: lR""'''''11091                        24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                             October 01, 2020 - October 30, 2020


CASH FLOW                     This Statement   Year to Date           DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts                                                                        Mail                 Online Defive!Y_
CREDITS                                                               Statements                    X
Funds Received                                                        Performance Reports           X
Electronic Transfers                                                  Trade Confirms                X
Other Credits                                                         Shareholders Communication    X
     Subtotal                                                         Prospectus                                               X
                                                                      Service Notices               X
DEBITS                                                                Tax Statements                X
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
     Subtotal
Net Cash Flow

OTHER TRANSACTIONS
Dividends/Interest Income             95.55         95.55
Dividend Reinvestments               (95.55)       (95.55)
Security Purchases/Debits
Securi!Y_ Sales/Credits
Closing Cash/Money Accounts




+
007                                                                                4709                                                    20of24
                                                                                                                                                      MERRI LL~-
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:     [Redacted],   091


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                          October 01, 2020 - October 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
Date    Description                               Transaction Type                                    Quantity         Reinvestment                               Income          Year   To Date
Taxable Dividends
10/01   NIKE INCCL B                    * Dividend                                                                                                                 95.55
        HOLDING 390.0127 PAY DATE 10/01/2020
10/01   NIKE INC CL B                             Reinvestment Program                                                         (95.55)
10/01   NIKE INC CL B                             Reinvestment Share(s)                                 .7488
        PRINCIPAL REINV AMT          $95.55 REINV PRICE $127.61000 REINV SHRS                 .7488
        Subtotal (Taxable Dividends)                                                                                                                               95.55                  95.55
        NET TOTAL                                                                                                              (95.55)                             95.55                  95.55




+
007                                                                                                                         4709                                                           21 of 24
NINA FISCHMAN TTEE                            Account Number: [Redacted], 091              24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                               October 01, 2020 - October 30, 2020

SECURITIES YOU TRANSFERRED IN/OUT
Date       Description              Transaction Type                            Quantity   Value of Securities     Year   To Date
10/02     NIKE INC CL B             Security Transfer Out                        -.7488               (94.82)
          TFR TQ [Redacied]4625
           NET TOTAL                                                                                  (94.82)             (94.82)




+
007                                                                             4709                                         22of24
                                                                                                                                                   MERRI LL~-
                                                                                                                                                  A BANK OF AMERICA COMPANY




Customer Service                                               Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,         in other jurisdictions, locally reqistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern t5y callinq Wealth Mana3ement Client              Investment products offered by Investment Bankinq           of the average daily balances. We receive a fee from our
Support at (800-I\IIERRILL) withi_n ten /1 ) business days     Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account             ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                    ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.              Additional Information                                        of America, NA based on the avera_qe daily Preferred
                                                                 We will route your E,QUity and option orders tq market      Deposit® and Preferred Deposit for Business® balances.
About Us
                                                               centers consistent with our duty of best execution.
   You may review our financial statement at our offices:        Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated             and preferred stocks in bulk segregation. If there is a
/MLPF&S or IVIL), One Bryant Park, New York, New York                                                                          For all customers, including those who own options, please
                                                               partial call for those securities, securities will be         promptly advise us of any material change in your
l 00;'!6. If yo_u request a copy of our financial statement,   randomly selected from those held in bulk. The
we will mail It to you.                                        probability of your holdings being selected is                investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner         proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may     of that particular security that we hold.                     confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of          This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in      transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                     reported periodicany. Additional information including        Margin Customers
   BofKl'i/lerrill Lynch Research is research produced by      the time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third             written request.
                                                                                                                             statement of your margin account and special
party research ratings from selected vendors are                 In accordance with applicable law, rules and
provided, if available, for your information. Our              regulations, your free credit balance is not segregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or      ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S              credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party     your demand. You have the right to receive in ttie            for your inspection L!POn request. You should retain this
research and have no liability for such research. You          normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make              any_fully paid securities to which yqu are entitled,          interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.           subject to any obl1gat1ons you owe in any of your             statement. Tfie interest charqe period will parallel the
    MLPF&S may make available to you certain securities        accounts.                                                     statement period, except tha1 interest due for the final day
and other investment products that are sponsored,                For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that            in any bank deposit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in      market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                 interest can be withdrawn or nquidated on your order          Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for        and the proceeds returned to your securities account
                                                               or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerriltAdvisory Center™, which offers            You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;             solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are        in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                                 governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name        FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses           other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial               All transactions are subject to tfle constitution, rules,
banking activities are performed qlobally by banking                                                                         defined by SIPC, and assets that are not held at MLPF&S,
                                                               requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, NA or Bank of
affiliates of BAC, inclui:linq Bank ol' America, NA,           inferpretations of the excnange or market, and its
member Federal Depositlnsurance Corporation                                                                                  America California, NA (Merrill Lynch affiliated banks) or
                                                               clearinghouse, if any, where tfle transactions are            other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other             executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally            You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 tiy investment banRing affiliates of BAC ("Investment         information describing_ the FINRA Regulation Public           bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 Eranking Affiliates"), including, in the United States,       Disclosure Program ('l'roqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,         or more information abou1 the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members        contact the FINRA RE,qulation PubITc Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and         Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  007                                                                                                4709                                                                           23 of 24
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      t:t       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotia151e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name ofthe custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly trailed securities   Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (Mll)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deo1t         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   007                                                                                             4709                                                                   24 of24
                                                                                                                            MERRI LL~.
                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                             Account Number: [Reoacwdl4525


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                        October 01, 2020 - October 30, 2020

EQUITIES                                                                      Unit             Total      Estimated      Estimated      Unrealized     EsUmated
Description                            Symbol Acquired      Quantity    Cost Basis        Cost Basis    Market Price   Market Value    Gainl(Loss) Annual Income
ADVNCD MICRO    D INC
           -------- -------- --- ---
                                         AMO 12/19/19      614.0000      43.1278          26,480.53        75.2900       46,228-06      19,747.53
ALPHABET INC SHS           CLA         GOOGL 05/06/20       31.0000 1,365.7400            42,337.94     1,616.1100      _50,099.41       7,761.47
AMAZON COM INC COM                      AMZN 11 /27 /17     35.0000    1,207.9362         42,277.77     3,036.1500     106,265.25       63,987.48
                                             01/16/19       11.0000    1,702.0445         18,722.49     3,036.1500      33,397.65       14,675.16
                                             05/09/19        7.0000    1,887.8000         13,214.60     3,036.1500      21,253.05        8,038.45
                                             07/16/20        6.0000    2,963.7800         17,782.68     3,036.1500      18,216.90          434.22
              Subtotal                                      59.0000                       91,997.54                    179,132.85       87,135.31
APPLE INC                               AAPL 11 /27 /17    851.9769      43.9643          37,456.64       108.8600       92,746.21      55,289.57           699
   CURRENT YIELD 0.75%
                                             02/16/18        4.0000      43.9775             175.91       108.8600          435.44         259.53             4
                                             05/18/18        4.0000      45.1775             180.71       108.8600          435.44         254.73             4
                                             05/18/18        4.0000      47.7550             191.02       108.8600          435.44         244.42             4
                                             08/17/18        4.0000      50.7800             203.12       108.8600          435.44         232.32             4
                                             08/17/18        4.0000      53.6375             214.55       708.8600          435.44         220.89             4
                                             11/16/18        4.0000      47.6325             190.53       108.8600          435.44         244.91             4
                                             02/15/19        4.0000      47.5100             190.04       108.8600          435.44         245.40             4
                                             02/15/19        4.0000      42.8675             171.47       108.8600          435.44         263.97             4
                                             05/09/19      200.0000      49.5853           9,917.07       108.8600       21,772.00      11,854.93          165
                                             05/17 /19       3.6660      43.3224             158.82       108.8600          399.08         240.26             4
                                             05/17/19        8.0000      46.7625             374.10       108.8600          870.88         496.78             7
                                             08/14/19        4.1428      50.9124             210.92       108.8600          450.99         240.07             4
                                             11/13/19        3.2076      66.0026             211.71       108.8600          349.18         137.47             3
                                             02/12/20        2.6184      81.0915             212.33       108.8600          285.04          72.71             3
                                             03/19/20      320.0000      61.9375          19,820.00       108.8600       34,835.20      15,015.20           263
                                             05/13/20        3.8364      76.1807             292.26       108.8600          417.63         125.37             4
                                             08/12/20        2.5596     114.4866             293.04       108.8600          278.64         (14.40)            3
              Subtotal                                    1,432.0077                      70,464.24                     155,888.37      85,424.13         1,187




+
                                                                                                                                                           CB Page
007                                                                                              4709                                                        1 of 4
                                                                                                                         24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                          Account Number: [Redacted]4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                      October 01, 2020 - October 30, 2020

EQUITIES (continued)                                                      Unit                Total     Estimated      Estimated      Unrealized     Estimated
Description                        Symbol Acquired       Quantity   Cost Basis          Cost Basis    Market Price   Market Value    Gainl(Loss) Annual Income
COSTCO WHOLESALE CRP OEL            COST 09/26/19       53.0000     288.0939            15,268.98       357.6200       18,953.86       3,684.88           149
   CURRENT YIELD 0. 78%
                                         11/14/19        0.1490     305.3691                 45.50      357.6200           53.29           7.79             1
                                         02/20/20        0.1414     322.4893                 45.60      357.6200           50.57           4.97
                                         05/14/20        0.1645     299.0881                 49.20      357.6200           58.83           9.63
                                         08/13/20        0.1466     336.4256                 49.32      357.6200           52.43           3.11
------- _________ Subtotal
      ,,
                                                        53.6015                         15,458.60                      19,168.98       3,710.38           153
FORD MOTOR CO                           F 10/07 /20   3,112.0000      7.1682            22,307.44          7.7300      24,055.76       1,748.32
LOWE'S COMPANIES INC                 LOW 05/19/20      180.0000     117.6520            21,177.36       158.1000       28.458.00       7,280.64           432
   CURRENT YIELD 1.51%
                                         08/04/20        0.9354     149.9358               140.25       158.1000          147.89           7.64             3
              Subtotal                                 180.9354                         21,317.61                      28,605.89       7,288.28           435
MC CORMICK NON VTG                   MKC 04/20/20      105.0000     157.2089            16,506.94       180.5100       18,953.55       2.446.61           261
   CURRENT YIELD 1.37%
                                         07/17/20        0.4233     190.4086                 80.60      180.5100           76.41          (4.19)            2
                                         10/16/20        0.4044     199.9505                 80.86      180.5100           73.00          (7.86)
              Subtotal                                 105.8277                         16,668.40                      19,102.96       2.434.56           264
MCDONALDS CORP               COM     MCD 04/30/7 9     115.0000     197.3300            22,692.95       213.0000       24.495.00       1,802.05           594
      CURRENT YIELD 2.42%
                                         05/10/19       40.0000     197.9352             7,917.41       213.0000        8,520.00         602.59           207
                                         06/18/19        0.0861     205.1103                17.66       213.0000           18.34             .68            1
                                         06/18/19        1.0000     205.0700               205.07       213.0000          213.00           7.93             6
                                         09/16/19        1.0770     207.9665               223.98       213.0000          229.40           5.42             6
                                         10/31/19      100.0000     197.3499            19,734.99       213.0000       21,300.00       1,565.01          516
                                         12/13/19        1.8583     197.8690               367.70       213.0000          395.82          28.12            10
                                         03/13/20        2.3855     155.1163               370.03       213.0000          508.11         138.08            13
                                         06/12/20        2.0162     185.0064               373.01       213.0000          429.45          56.44            11
                                         09/14/20        1.6904     222.1545               375.53       213.0000          360.06         (15.47)            9
               Subtotal                                265.1135                         52,278.33                      56,469.18       4,190.85         1,373




+
                                                                                                                                                         CB Page
007                                                                                            4709                                                        2of4
                                                                                                                      MERRI LL~.
                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                     Account Number: [Redacted]4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                  October 01, 2020 - October 30, 2020

EQUITIES (continued)                                                 Unit                 Total     Estimated      Estimated      Unrealized     Estimated
Description                      Symbol Acquired    Quantity   Cost Basis          Cost Basis     Market Price   Market Value    Gainl(Loss) Annual Income
MICROSOFT CORP                    MSFT 07 /22/19    85.0000    138.8262            11,800.23        202.4700       17,209.95       5,409.72           191
      CURRENT YIELD 1. 10%
                                       09/11/19      0.6684    137.6421                92.00        202.4700          135.33          43.33             2
                                       12/71/19      0.6750    151.6148               102.34        202.4700          136.67          34.33             2
                                       03/11/20      0.7052    145.6182               102.69        202.4700          142.78          40.09             2
                                       03/19/20    137.0000    145.5710            19,943.23        202.4700       27,738.39       7,795.16           307
                                       06/10/20      0.8953    193.1307               172.91        202.4700          181.27           8.36             3
                                       09/09/20      0.8112    213.7204               173.37        202.4700          164.24          (9.13)            2
            Subtotal                               225.7551                        32,386.77                       45,708.63      13,321.86           509
NETFLIX COM INC                   NFLX 04/23/20     44.0000    431.8350            19,000.74        475.7400       20,932.56       1,931.82
NIKE INC CL B                      NKE 03/19/19    153.0000     87.5826            13,400.14        120.0800       18,372.24       4,972.10           150
      CURRENT YIELD 0.81%
                                       05/10/19    100.0000     82.8946             8,289.46        120.0800       12,008.00       3,718.54            98
                                       07/02/19      0.9911     85.4605                84.70        120.0800          119.01          34.31
                                       09/27/19      0.9178     92.5256                84.92        120.0800          110.21          25.29             1
                                       12/31 /19     0.9350    101.3796                94.79        120.0800          112.27          17.48             1
                                       03/37/20      1.2011     79.1108                95.02        120.0800          144.23          49.21             2
                                       06/30/20      0.9677     98.5016                95.32        120.0800          116.20          20.88             1
                                       09/30/20      0.7488    127.6041                95.55        120.0800           89.92          (5.63)            1
            Subtotal
            ---------- -------
                                                   258.7615                        22,239.90                       31,072.08       8,832.18           255
PELOTON INTERACTIVE INC           PTON 10/06/20    280.0000    112.8098            31,586.77        110.2100       30,858.80        (727.97)
      CLA
PEPSICO INC                        PEP 09/12/19    150.0000    137.6151            20,642.27        133.2900       19,993.50        (648.77)          614
      CURRENT YIELD 3.06%
                                       01/06/20      1.0542    135.8850                 143.25      133.2900          140.51          (2.74)            5
                                       03/30/20      1.1603    124.3299                 144.26      133.2900          154.66          10.40             5
                                       06/29/20      1.1811    131.7754                 155.64      133.2900          157.43           1.79             5
                                       09/29/20      1.1372    137.9264                 156.85      133.2900          151.58          (5.27)            5
            Subtotal                               154.5328                        21,242.27                       20,597.68        (644.59)          634




+
                                                                                                                                                     CB Page
007                                                                                        4709                                                        3of4
                                                                                                                                          24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                                        Account Number: [Redactedl4525


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                       October 01, 2020-0ctober30, 2020

EQUITIES (continued)                                                                     Unit                 Total      Estimated      Estimated     Unrealized     Estimated
Description                           Symbol Acquired                  Quantity    Cost Basis            Cost Basis    Market Price   Market Value   Gainl(Loss) Annual Income
PROCTER & GAMBLE CO                       PG 01/03/20                351.0000      123.1739             43,234.07        137.1000       48,122.10      4,888.03         1,110
   CURRENT YIELD 2.30%
                                              02/14/20                  2.3527     128.4014                302.09        137.1000          322.56         20.47             8
                                              05/14/20                  2.8280     113.8932                322.09        137.1000          387.72         65.63             9
                                              08/14/20                  2.4035     134.9407                324.33        137.1000          329.52          5.19             8
          Subtotal                                                    358.5842                          44,182.58                       49,161.90      4,979.32         1,135
STARBUCKS CORP                          SBUX 09/04/20                483.0000        87.2983            42,165.08         86.9600       42,001.68      (163.40)           870
   CURRENT YIELD 2.06%
VERIZON COMMUNICATNS COM                   vz 12/12/19                 42.0000       61.4016              2,578.87        56.9900        2,393.58       (185.29)          106
   CURRENT YIELD 4.40%
                                              12/27 /19                 8.4122       64.2340               540.35+        56.9900          479.41        (60.94)           22
                                              01/31/20                  4.1196       60.7607               250.31         56.9900          234.78        (15.53)           11
                                              03/19/20                370.0000       54.0050            19,981.85         56.9900       21,086.30      1,104.45           929
                                              04/30/20                  8.3206       57.7350               480.39         56.9900          474.19          (6.20)          21
          Subtotal                                                    432.8524                          23,831.77                       24,668.26        836.49         1,089
ZILLOW GROUP INC SHS                        Z 08/12/20                552.0000       77.4850            42,771.72         88.6200       48,918.24      6,146.52
    CLC
          TOTAL      YIELD .89%                                                                        638,718.23                     892,671.29     253,953.06         7,904

Notes
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".




+
                                                                                                                                                                         CB Page
007                                                                                                             4709                                                       4 of 4
                                                                                                                                                        MERRI LL~,
                                                                                                                                                        A BANK OF AMERICA COMPANY

Online at www.mymerrill.com                                           Account Number: [Redacled]4625                           24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 01/15/2020                                                                                       Net Portfolio Value:                                    $1,760,509.92
      BY NINA FISCHMAN                                                                                         Your Financial Advisor:
      703 CARLYLE ST                                                                                           ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                                   301 TRESSER BLVD 10TH FL
                                                                                                               STAMFORD CT      06901
                                                                                                               alexander.fischman@ml.com


•     CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                               1-800-234-6381


                                                                                                                                                         October 01, 2020 - October 30, 2020

                                                                 This Statement                 Year to Date     ASSETS                                   October 30           September 30
                                                                                                                 Cash/Money Accounts                     481,300.61              79,973.30
                                                                                                                 Fixed Income
      Total Credits                                                     408.60                   87,326.94       Equities                                892,671.29            1,158,626.02
      Total Debits                                                  (19,527.25)                (502,443.35)      Mutual Funds                            386,538.02              594,096.12
      Securities You Transferred In/Out                                   94.82               1,899,062.48       Options
      Market Gains/(Losses)                                         (53,161.69)                 276,563.85       Other
                                                                                                                     Subtotal (Long Portfolio)         1,760,509.92            1.832,695.44
                                                                                                                 TOTAL ASSETS                         $1,760,509.92           $1,832,695.44


                                                                                                                 LIABILITIES
                                                                                                                 Debit Balance
                                                                                                                 Short Market Value
                                                                                                                 TOTAL LIABILITIES
                                                                                                                 NET PORTFOLIO VALUE                  $1,760,509.92           $1,832,695.44




      •
        -      . ·=         This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
      x".: -                this code with your phone's camera to get started.
      I!]             ·..



      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oraUon BofA Cor . MLPF&S is a re istered broker•dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

007                                                                                                                          4709                                                       6of24
NINA FISCHMAN TTEE                                       Account Number: [Redact,0J45z5                                          24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                                  October 01, 2020 - October 30, 2020


CASH FLOW                             This Statement     Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts             $79,973.30                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
Funds Received                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Electronic Transfers                                                                                                                            Allocation
Other Credits                                              75,108.30                                                 Equities                      72.66%
    Subtotal                                               75,108.30
                                                                                                           IKJ'l!l   Cash/Money                    27.34%
DEBITS                                                                                                               Accounts
Electronic Transfers                    (18,000.00)     (401,500.00)                                                 TOTAL                           100%
Margin Interest Charged
Other Debits                                              (87,297.25)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                  (1,527.25)       (13,646.1 O)
     Subtotal                           (19,527.251      (502,443.35)
Net Cash Flow                          ($19,527.25)    ($427,335.0_5)

OTHER TRANSACTIONS
Dividends/Interest Income                   408.60         12,218.64
Dividend Reinvestments                     (406.24)       (10,685.98)
Security Purchases/Debits              (205,148.67)    (1,334,142.37)
Security Sales/Credits                  626,000.87      2,241,245.37
Closing Cash/Money Accounts            $481,300.61                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                Mail                 Online Delive!}'_
Fees Included in Transactions Above                                             Statements                                       X
                                                                                Performance Reports                              X
Commissions/Tradin~ Fees                    (12.09)           (33.01)
                                                                                Trade Confirms                                   X
                                                                                Shareholders Communication                       X
                                                                                Prospectus                                                                   X
                                                                                Service Notices                                  X
                                                                                Tax Statements                                   X




+
007                                                                                          4709                                                                        7of24
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacted]4625




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                          October 01, 2020 - October 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yiefd%                  Deposits                       Balance
    Bank of America, N.A.                                                      79,970                         47,023               .01                      0.51                        31,296
    TOTAL ML Bank Deposit Program                                              79,970                                                                       0.51                        31,296
                                                                                                                                                                                        -
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                            2                        45,002               .05                      1_35                       450,003
    TOTAL Preferred Deposit                                                          2                                                                      1.85                       450,003




+
007                                                                                                                     4709                                                                Bot 24
NINA FISCHMAN TTEE                                              Account Number: [Redao<edJ45z5                                    24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                          October 01, 2020 - October 30, 2020

CASH/MONEY ACCOUNTS                                                     Total            Estimated                   Estimated              Estimated        Est. Annual
Description                                    Quantity           Cost Basis          Market Price                 Market Value         Annual Income             Yield%
CASH                                              1.61                  1.61                                              1.61
+ML BANK DEPOSIT PROGRAM                     31,296.00            31,296.00                   1.0000                 31,296.00                      3               .01
  +FDIC INSURED NOTS/PC COVERED
+PREFERRED DEPOSIT                          450,003.00          450,003.00                    1.0000               450,003.00                     225               .05
   +FDIC INSURED NOTS/PC COVERED
           TOTAL                                                 481,300.61                                        481,300.61                     228               .05

EQUITIES                                                                               Total           Estimated         Estimated           Unrealized       Estimated
Description                        Symbol                    Quantity             Cost Basis      Market Price         Market Value         Gainl(Loss)   Annual Income
ADVNCD MICRO D INC                   AMD                   614.0000              26,480.53              75.2900          46,228,06           19,747.53
ALPHABET INC SHS   CLA             GOOGL                    31.0000              42,337.94         1,616.1100           . 50,099,41           7,761.47
AMAZON COM INC COM                  AMZN                    59.0000              91,997.54         3,036.1500         ... 1'79,132.85        87,135.31
APPLE INC                           AAPL                  1,432.0077             70,464.24             708.8600         155,888.37           85,424.13            1,187
   CURRENT YIELD 0.75%
COSTCO WHOLESALE CRP DEL            COST                    53.6015              15,458.60             357.6200           19,168.98           3,710.38              153
   CURRENT YIELD 0. 78%
FORD MOTOR CO                           F                 3,112.0000              22,307.44              7.7300        .. 24,055,76           1,748.32
LOWE'S COMPANIES INC                 LOW                   180.9354               21,317.61            158.1000           28,605.89           7,288.28              435
   CURRENT YIELD 1.51%
MCCORMICK NON VTG                    MKC                   105.8277               16,668.40            180.5100           19,102.96           2,434.56              264
  CURRENT YIELD 1.37%
MCDONALDS CORP    COM                MCD                   265.1135               52,278.33            213.0000           56,469.18           4,190.85            1,373
  CURRENT YIELD 2.42%
MICROSOFT CORP                      MSFT                   225.7551               32,386.77            202.4700           45,708.63          13,321.86              509
   CURRENT YIELD 1. 10%
NETFLIX COM INC                     NFLX                    44.0000               19,000.74            475.7400           20,932.56           1,931.82




+
007                                                                                                    4709                                                        9of24
                                                                                                                                                                     MERRILL~.
                                                                                                                                                                     A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                              Account Number: [RedacooJ4625


YOUR CMA FOR TRUST ASSETS                                                                                                                                            October 01, 2020 - October 30, 2020

EQUITIES (continued)                                                                                         Total         Estimated                          Estimated            UnreaNzed         Estimated
Description                            Symbol                             Quantity                      Cost Basis      Market Price                     Market Value             Gainl(Loss)    Annual Income
NIKE INCCL B                              NKE                         258.7615                         22,239.90           120.0800                           31,072.08             8,832.18              255
   CURRENT YIELD 0.81%
                                                                                      ----------------------                        ------ --- ---- ------

PELOTON INTERACTIVE INC                  PTON                         280.0000                         31,586.77           110.2100                           30,858.80             (727.97)
   CLA
PEPSICO INC                               PEP                         154.5328                         21,242.27           733.2900                           20,597.68             (644.59)              634
   CURRENT YIELD 3.06%
                                                                  --------- -------

PROCTER & GAMBLE CO                        PG                         358.5842                         44,182.58           137.7000                           49,161.90             4,979.32            1,135
   CURRENT YIELD 2.30%
                                                                                                                                                       ---------

STARBUCKS CORP                           SBUX                         483.0000                         42,165.08            86.9600                           42,001.68             (7 63.40)             870
   CURRENT YIELD 2.06%

VERIZON COMMUNICATNS COM                    vz                        432.8524                          23,831.77+          56.9900                           24,668.26              836.49             1,089
   CURRENT YIELD 4.40%
ZILLOW GROUP INC SHS                         z                        552.0000                          42,771.72           88.6200                           48,918.24             6,146.52
    CL C
          TOTAL    YIELD .89%                                                                         638,718.23                                             892,671.29           253,953.06            7,904
Equity Cost Basis details are available on the Statements and Documents page ofwww.mymerrill.com.


                                                                                                                                                                                     Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                               Total        Estimated           Estimated            Unrealized             Total Client      Investment        Annual
Description                                            Quantity                  Cost Basis      Market Price        Market Value         Gainl(Loss)              Investment         Return ($)       Income
BLACKROCK LARGE CP FOCUS                       7,441.7340          40,929.54                           6.3800          47,478.26             6,548.72                 40,929             6,548
   GROWTH FU/'/0 INC /NSTL SYMBOL: MAFOX Initial Purchase:05/20/20 Equity 100%
                                                                                                                                                                   -------

INVESCO QQQ TR SER 1                            564.2704                      112,114.45            269.3800         152,003.15            39,888.70                 109,604            42,399           921
    CURRENT YIELD 0.60% SYMBOL: QQQ Initial Purchase: 03/13/18                    100%
MORGAN STANLEY INSTL FD                        1,654.4220        103,285.57                           82.3600        136,258.20            32,972.63                 103,285            32,972
 ..
    INC GROWTH PORT CL I SYMBOL: MSEQXlnitiaf Purchase: 05/21/20 Equity10D_%
SPDR S P BIOTECH                                450.4603            38,204.35                       112.7700           50,798.41           12,594.06                  38,154            12,643             48
   CURRENT YIELD 0.09% SYMBOL: XBI Initial Purchase: 11 /08/18 Equity 100%
          Subtotal (Equities)                                                                                         386,538.02


+
007                                                                                                                        4709                                                                          10 of 24
NINA FISCHMAN TTEE                                                            Account Number: [Redacted]4625                                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                               October 01, 2020 - October 30, 2020

                                                                                                                                                                      Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total     Estimated         Estimated          Unrealized       Total Client      Investment        Annual
Description                                                Quantity            Cost Basis   Market Price      Market Value        Gainl{Loss)       Investment         Return($)        Income
           TOTAL      YIELD .25%                                             294,533.91                        386,538.02          92,004.11                             94,562             969

LONG PORTFOLIO                                                                    Adjusted/Total              Estimated           Unrealized         Estimated           Estimated
                                                                                      Cost Basis            Market Value         Gainl(Loss)    Accrued Interest    Annual Income

              TOTAL   YIELD .52%                                                   1,414,552.75            1,760,509.92          345,957.17                                  9,101

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
• Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".




+

007                                                                                                                  4709                                                                  11 of 24
                                                                                                                                                        MERRI LL~-
                                                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                             Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                         October 01, 2020 - October 30, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
Date    Description                               Transaction T]!_pe                                  Quantity     Reinvestmen_!_ ___ _                             Income
Taxable Interest
10/30 BANK DEPOSIT INTEREST                     J:I Bank Interest                                                                                                       .51
                                                                                                                                                                        -
10/30 BANK DEPOSIT INTEREST                     J:I Bank Interest                                                                                                       .85
                                                                                                                                                                       --

      PREFERRED DEPOSIT                           Income Total                                                                                                         1.00
                                                                                                                                                                        --


                                                                                                                                                                     -2.36             1,354.26
        Subtotal (Taxable Interest)
Taxable Dividends
                                                                                                                                                                        -
10/19 MC CORMICK NON VTG              * Dividend                                                                                                                     80.86
      HOLDING 130.4233 PAY DATE 10/19/2020
10/19 MC CORMICK NON VTG                Reinvestment Program                                                              (~o,8~
10/19 MC CORMICK NON VTG                         Reinvestment Share(s)                                  .4044
      PRINCIPAL REINV AMT             $80.86 REINV PRICE $199.95000 REINV SHRS             .4044
10/30 INVESCO QQQ TR SER 1            * Dividend                                                                                                                    325.38
      HOLDING 838.0843 PAY DATE 10/30/2020
10/30 INVESCO QQQ TR SER 1              Reinvestment Program                                                             (325.38)
10/30 INVESCO QQQ TR SER 1             Reinvestment Share(s)                1.1861
      PRINCIPAL REINV AMT  $325.38 REINV PRICE $274.33500 REINV SHRS 1.1861
      ---------                                                    -------
        Subtotal (Taxable Dividends}                                                                                                                                406.24            10,864.38
        NET TOTAL                                                                                                       (406.24)                                    408.60            12,218.64

        Long Term Capital Gain Distributions                                                                                                                                             124.33
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long*term capital gain distributions) after the end of the year in which the distribution was originally paid.

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         TransacUon        Commissions/                   (Debit)/    Accrued Interest
Date         Description                         Transaction Type                                Quantity              Amount          Trading Fees                   Credit      Earnedl(Paid)
Purchases
10/02        RH                                  Purchase                                      130.0000            (49,495.68)                                 (49,495.68)


+

007                                                                                                                   4709                                                                   12 of 24
NINA FISCHMAN TTEE                                               Account Number: {RedactedJ45z5                                  24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                   October 01, 2020 - October 30, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                         Transaction   Commissions/                (Debit}/   Accrued Interest
Date          Description                     Transaction Type                   Quantity             Amount      Trading Fees                 Credit     Earned/(Paid)
Purchases
            [Redacted]          UNIT PRICE 380.7360
10/06        CARVANA CO       CLA             Purchase                         227.0000            (50,021.72)                          (50,021.72)
             [Redacted]         UNIT PRICE 220.3600
10/08        PELOTON INTERACTIVE INC         Purchase                          300.0000            (33,842.97)                          (33,842.97)
             CL A [Redacted]        UNIT PRICE 112.8099
10/09        FORD MOTOR CO                    Purchase                       3,486.0000            (24,988.35)                          (24,988.35)
             [Redacted]         UNIT PRICE   7.1682
10/19        FASTLY INC REG SHS CL A           Purchase                        500.0000            (46,799.95)                          (46,799.95)
             [Redacted]        UNIT PRICE    93.5999
             Subtotal (Purchases)                                                                 (205,148.67)                        (205,148.67)

Sales
10/06 • CHEWY INC SH           CLA            Sale                             -875.0000            49,056.53           (1.08)           49,055.45
        [Redacted]              UNIT PRICE   56.0646
10/06 • SPOR GOLD TRUST                      Sale                              -257.0000            45,877.07           (1.01)           45,876_06
        [Redacted]              UNIT PRICE 178.5100
10/08 • BOEING COMPANY                       Sale                               -55.0000             9,141.41            (.20)             9,141.21
        [Redacted]              UNIT PRICE 166.2074
                                                                                                                          ---------------------------

10/08 • FORTINET INC                         Sale                              -200.0000            23,817.40            (.53)           23,816.87
        [Redacted]              UNIT PRICE 119.0870
10/14 • PENN NATL GAMING CORP                 Sale                             -715.0000            47,354.45           (1.05)           47,353.40
        [Redacted]       UNIT PRICE          66.2300
                                                                                                                                        ----------

1 0/27 • CARVANA CO           CLA            Sale                              -227.0000            45,499.93           (1.01)           45,498.92
         [Redacted]             UNIT PRICE 200.4402
10/27 • FASTLY INC REG SHS CL A                Sale                            -500.0000            37,735.00            (.83)            37,734.17
        [Redacted]        UNIT PRICE         75.4700

+
007                                                                                                   4709                                                          13 of 24
                                                                                                                                  MERRI LL~.
                                                                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                     Account Number: IR"'""1
                                                                                             4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                   October 01, 2020 - October 30, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                          Transaction   Commissions/             (Debit}/   Accrued Interest
Date       Description                              Transaction Type                 Quantity          Amount      Trading Fees              Credit     Earned/{Paid)
Sales
10/27 • BLACKROCK LARGE GP FOCUS       Sale                                      -1,649.1750        11,000.00                           11,000.00
        GROWTH FUND INC INSTL FRAC SHR QUANTITY .175                          UNIT PRICE 6.6700
10/27 • MORGAN STANLEY INSTL FD        Sale                                         -748.2690       67,000.01                           67,000.01
        INC GROWTH PORT CL I FRAC SHR QUANTITY .269 [Redacted]              UNIT PRICE 89.5400
10/28 • ADVNCD MICRO D INC                          Sale                           -586.0000        48,843.10            (1.08)         48,842_02
---~--
        [Redacted]        UNIT PRICE               83.3500
10/28 • ALPHABET INC SHS CL A         Sale                        -6.0000      9,681.60        (.21)                                      9,681.39
        [Redacted]       UNIT PRICE 1613.5993
                             - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
10/28 • COSTCO WHOLESALE CRP DEL      Sale                       -17.0000      6,293.57        (.14)                                      6,293.43
        [Redacted]       UNIT PRICE 370.2102
10/28 • FORD MOTOR CO                               Sale                           -374.0000          3,001.24            (.07)           3,001.17
        [Redacted]                    UNIT PRICE   8.0247
10/28 • INVESCO QQQ TR SER 1                  Sale                                 -275.0000        77,814.22            (1.72)         77,812.50
           [Redacted]        UNIT PRICE 282.9608
-------.--          --------    ------------ --------

10/28 • LOWE'S COMPANIES INC                  Sale                                  -75.0000        12,675_53             (.28)         12,675.25
           [Redacted]        UNIT PRICE 169.0071
                                                                                                                          -
10/28 • MC CORMICK NON VTG            Sale                                          -25.0000          4,853.34            (.11)           4,853.23
        [Redacted]       UNIT PRICE 194.1335
                                                                                                                          -
10/28 • MCDONALDS CORP  COM         Sale                                            -37.0000          8,342.23            (.18)           8,342.05
        [Redacted]     UNIT PRICE 225.4657
10/28 • MICROSOFT CORP                             Sale                            -115.0000        24,586.43             (.54)         24,585.89
                [Redacted]            UNIT PRICE 213.7950
~------- .. --··-·---~----------- -
10/28 • NETFLIX COM INC                            Sale                              -6.0000          2,935.53            (.06)           2,935.47
                [Redacted]            UNIT PRICE 489.2550
---~-
10/28 • NIKE INC CL B                               Sale                           -132.0000        16,987.74             (.38)          16,987.36

+
007                                                                                                    4709                                                       14 of 24
NINA FISCHMAN TTEE                                                      Account Number: [Redacted]4625                                  24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                           October 01, 2020 - October 30, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                               Transaction   Commissions/                    (Debit)/     Accrued Interest
Date          Description                       Transaction Type                        Quantity            Amount      Trading Fees                     Credit       Earnedl(Paid)
Sales
          [Redacted]             UNIT PRICE 128.6950
                                                                                                                         --
10/28   • PELOTON INTERACTIVE INC               Sale                                   -20.0000            2,413.61            (.05)                 2,413.56
             CL A [Redacted]          UNIT PRICE 120.6805
    --
10/28   • PROCTER & GAMBLE CO                   Sale                                   -54.0000            7,611.71            (.17)                 7,611.54
             [Redacted]          UNIT PRICE 140.957 5
10/28   • RH                                    Sale                                  -130.0000           49,527.14           (1 .09)              49,526.05
             [Redacted]          UNIT PRICE 380.9780
                                                                                                                                        ------- -----------------

10/28   • STARBUCKS CORP                        Sale                                   -17.0000            1,532.04            (.03)                 1,532.01
             [Redacted]          UNIT PRICE   90.1202
10/28   • VERIZON COMMUNICATNS COM              Sale                                   -15.0000             856.98             (.02)                   856.96
             [Redacted]          UNIT PRICE   57. 1321
10/28   • ZILLOW GROUP INC SHS                  Sale                                  -123.0000           11,500.91            (.25)               11,500.66
             CL C [Redacted]          UNIT PRICE      93.5033
             Subtotal (Sates)                                                                            625,938.72          (12.09)             625,926.63

Other Security Transactions
10/08        BOEING COMPANY                     Fractional Share Sale                     -.4467                                                         74.24
             SALE PRICE$166.21000 QTY SOLD       .4467
             Subtotal (Other Security Transactions)                                                                                                       74.24

             TOTAL                                                                                       420,790.05          (12.09)             420,852.20
             TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                 (205,148.67)
             TOTAL SECURITY SALES/CREDITS                                                                                                       626,000.87




+

007                                                                                                         4709                                                                15 of 24
                                                                                                         MERRI LL~-
                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                 Account Number: [Redacted]4625


YOUR CMA FOR TRUST TRANSACTIONS                                                                          October 01, 2020 - October 30, 2020

REALIZED GAINS/(LOSSES)
                                                 Acquired Liquidation                                                Gainsl(Losses) 0
Descript;on                          Quantity       Date        Date        Sale Amount     Cost Basis   This Statement           Yearta Date
      COSTCO WHOLESALE CRP DEL      17 .0000    09/26/19    10/26/20            6,293.43     4,897.60         1,395.83
      INVESCO QQQ TR SER 1         27 5.0000    03/13/18    10/26/20           77,812.50    48,630.68        29,181.82
      MCDONALDS CORP         COM    37.0000     04/30/19    10/26/20            8,342.05     7,301.21         1,040.84
      MICROSOFT CORP               115.0000     07 /22/19   10/26/20           24,585.89    15,965.01         8,620.88
      NIKE INCCL B                 132.0000     03/19/19    10/26/20           16,987.36    11,560.90         5,426.46
      SPDR GOLD TRUST              257.0000     08/13/19    10/02/20           45,876.06    36,465.73         9,410.33
       Subtotal {Long-Term)                                                                                  55,076.16             111,231.83
      ADVNCD MICRO D INC            586.0000    12/19/19    10/26/20           48,842.02    25,272.95        23,569.07
      ALPHABET INC SHS CLA             6.0000   05/06/20    10/26/20            9,681.39     8,194.44         1,486.95
      BOEING COMPANY                 55.0000    11 /19/19   10/06/20            9,141.21    20,480.79       (11,339.58)
      BOEING COMPANY                    .4467   03/05/20    10/07 /20              74.24       113.03            (38.79)
      CHEWY INC SH       CLA        87 5.0000   08/06/20    10/02/20           49,055.45    49,997.50          (942.05)
      CARVANA CO         CLA        227.0000    10/02/20    10/23/20           45,498.92    50,021.72        (4,522.80)
      FASTLY INC REG SHS CL A       500.0000    10/15/20    10/23/20           37,734.17    46,799.95        (9,065.78)
      FORD MOTOR CO                 37 4.0000   10/07 /20   1 0/26/20           3,001.17     2,680.91            320.26
      FORTI NET INC                 200.0000    11 /12/19   10/06/20           23,816.87    19,821.00         3,995.87
      LOWE'S COMPANIES INC           75.0000    05/19/20    10/26/20           12,675.25     8,823.90          3,851.35
      MC CORMICK NON VTG             25.0000    04/20/20    10/26/20            4,853.23     3,930.22            923.01
      NETFLIX COM INC                  6.0000   04/23/20    10/26/20            2,935.47     2,591.01            344.46
      PELOTON INTERACTIVE INC        20.0000    10/06/20    10/26/20            2,413.56     2,256.20            157.36
      PENN NATL GAMING CORP         715.0000    08/26/20    10/12/20           47,353.40    39,915.73          7,437.67
      PROCTER & GAMBLE CO            54.0000    01 /03/20   10/26/20            7,611.54     6,651.40            960.14
      RH                            130.0000    09/30/20    1 0/26/20          49,526.05    49,495.68              30.37
      STARBUCKS CORP                 17 .0000   09/04/20    1 0/26/20           1,532.01     1,484.07              47.94
      VERIZON COMMUNICATNS COM       15.0000    12/12/19    10/26/20              856.96       921.03            (64.07)
      ZILLOW GROUP INC SHS          123.0000    08/12/20    10/26/20           11,500.66     9,530.66          1,970.00
       BLACKROCK LARGE GP FOCUS    1649.1750    05/20/20    10/26/20           11,000.00     9,070.46          1,929.54




+
007                                                                                  4709                                               16of24
NINA FISCHMAN TTEE                                                             Account Number:     [RedactedJ45z5                              24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                  October 01, 2020 - October 30, 2020

REALIZED GAINS/(LOSSES) (continued)
                                                                            Acquired Liquidation                                                              Gainsl(Losses) 0
Description                                                      Quantity       Date        Date           Sale Amount          Cost Basis       This Statement            Year to Date
       MORGAN STANLEY INSTL FD                                  748.2690 05/21/20       10/26/20              67,000.01          46,714.43           20,285.58
       Subtotal (Short-Term)                                                                                                                         41,336.50               69,704.03
      TOTAL                                                                                                  626,000.87         529,588.21          96,412.66               180,935.86
0 - Excludes transactions for which we have insufficient data


SECURITIES YOU TRANSFERRED IN/OUT
Date        Description                                              Transaction Type                               Quantity                    Value of Securities      Year To Date
10/02       NIKE INC CL B                                            Security Transfer In                             .7488                                 94.82
               TFR FM {Redacted]1091
               NET TOTAL                                                                                                                                    94.82       1,899,062.48

CASH/OTHER TRANSACTIONS
Date       Description                                 Transaction Type                                              Quantity                    Debit                           Credit
Electronic Transfers
10/09      TD Bank, NA                                 Withdrawal                                                                             5,000.00
10/15      TD Bank, NA                                 Withdrawal                                                                             3,000.00
10/26      TD Bank, NA                                 Withdrawal                                                                             5,000.00
10/29      TD Bank, NA                                 Withdrawal                                                                             5,000.00
           Subtotal (Electronic Transfers)                                                                                                   18,000.00

           NET TOTAL                                                                                                                         18,000.00

ADVISORY AND OTHER FEES
Date          Description                                   Fee Type                                                Quantity                     Debit                           Credit
10/02         INV. ADVISORY FEE OCT                        Advisory Program Fee                                                               1,527.25
              NET TOTAL                                                                                                                       1,527.25




+
007                                                                                                                 4709                                                           17 of 24
                                                                                                           MERRI LL~.
                                                                                                           A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                   Account Number: [Redacted]4625


    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS                                                          October 01, 2020 • October 30, 2020

    Date    ___l?(!~c;_~iption         Withdrawals          Deposits Date        Descrip.tia.n.               Withdrawals              Dep_osits
    10/01    ML BANK DEPOSIT PROGRAM                           1.00 10/19        ML BANK DEPOSIT PROGRAM       46,800.00
    10/02    ML BANK DEPOSIT PROGRAM    51,023.00                   10/26        ML BANK DEPOSIT PROGRAM        5,000.00
    10/07    ML BANK DEPOSIT PROGRAM                      44,910.00 10/27        ML BANK DEPOSIT PROGRAM       35,612.00
    70/08    ML BANK DEPOSIT PROGRAM       885.00                   10/27        PREFERRED DEPOSIT                                  450,000.00
    10/09    ML BANK DEPOSIT PROGRAM    29,914.00                   10/29        ML BANK DEPOSIT PROGRAM                             31,296.00
    10/15    ML BANK DEPOSIT PROGRAM                      44,353.00
                  NETTOTAL                                                                                                          401,326.00




+
007                                                                                    4709                                               18 of 24
                                                                                                                                                    MERRI LL~-
                                                                                                                                                    A BANK OF AM ERICA COMPANY
                                                        Primary Account: [Redacted]4625


NINA FISCHMAN TTEE
U/A DTD 01/15/2020
BY NINA FISCHMAN
                                                  •     WEALTH MANAGEMENT REPORT                                                                    October 01, 2020 · October 30, 2020

                                                         PORTFOLIO SUMMARY                                            October 30             September 30          Month Change
703 CARLYLE ST
                                                         Net Portfolio Value                                  $1,760,509.92                 $1,832,695.44           ($72,185.52)          T
WOODMERE NY 71598-2917
                                                         Your assets                                           $1,760,509.92                $1,832,695.44           ($72,185.52)          T
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)                    ($19,527.25)              ($119,755.14)
                                                         Securities You Transferred In/Out
If you have questions on your statement,                      Subtotal Net Contributions                          ($19,527.25)              ($119,755.14}
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income                               $504.15                    $747.50
(800) MERRILL                                            Your Market Gains/(Losses)                               ($53,162.42)              $1,951,703.08
(800) 637-7455                                                Subtotal Investment Earnings                        {$52,658.27)              $1,952,450.58

Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
301 TRESSER BLVD 10TH FL
STAMFORD CT       06901
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-234-6381
                                                                                                              ...2.02_:
                                                                                                                   L.
Up-to-date account information can be viewed               ll:u.J r;l1      ~7_2_1   7_1_.1s   1.~
                                                                                                      ~:
                                                                                                                          u_.83
                                                                                                                                  J.
                                                                                                                                  L.1.:76
at: www.mymerrill.com, where your statements                       1.57
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.


                                                           2/20     3/20    4/20      5/20     6/20   7 /20   8/20        9/20    10/20

KEEP THINGS SIMPLE - GO PAPERLESS
Reduce clutter and help lower your risk of fraud. Choose Online Delivery and access your account documents when you need them. Enroll today at mymerrill.com.



Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member S/PC and a whoffy owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
007                                                                                                    4709                                                                          1 of 24
                                                                                    Primary Account: [Redacted]4625                              24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                October 01, 2020 - October 30, 2020


                                                           Account No.            Account Type/Managing Firm                             October 30             September 30             Page

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN TTEE                                [Redacted] 4 6 2 5    CMAT/lnvestment Advisory Program                    1,760,509.92              1,832,695.44                6
          NINA FISCHMAN TTEE                                [Rec!acted]1091       Cash/Investment Advisory Program                            0.00                      0.00               19
               Subtotal                                                                                                               1,760,509.92               1,832,695.44

      •   RETIREMENT
          Looking for opportunities to help make your money last longer in retirement? Talk with your advisor today.

      •   CREDIT & LENDING
          Want a credit card that has the flexibility to redeem points for what matters to you most? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          A long-term healthcare event could derail your retirement income plans. Talk to your advisor today.


      •   SOLUTIONS FOR BUSINESS
          Help manage liquidity for small business needs with a Working Capital Management Account®. Ask your advisor.


      •   EQUITY COST BASIS
          NINA FISCHMAN TTFF                                [Redacle<I] 4 6 2 5   CMAT /Investment Advisory Program
                                                                                                                                                                                   CB Page
                                                                                                                                                                                          1@
          @   Equity Cost Basis details are available online.
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.
          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of "you" or "your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
007                                                                                                         4709                                                                          2of 24
                                                                                                                                           MERRILL~.
                                                                                                                                           A BANK OF AMERICA COMPANY

                                                                                 Primary Account: lR"""14625



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                                       October 01, 2020 • October 30, 2020



      ASSETS                                                                                         CASH FLOW
                                                            October 30               September 30                                            This Report             Year to Date
      Cash/Money Accounts                                  481,300.61                   79,973.30    Opening Cash/Money Accounts            $79,973.30
      Fixed Income                                                                                   CREDITS
      Equities                                             892,671.29                1,158,626.02    Funds Received
      Mutual Funds                                         386,538.02                  594,096.12    Electronic Transfers
      Options                                                                                        Other Credits                                                    75,108.30
      Other                                                                                            Subtotal                                                       75,108.30
           Subtotal (Lon£!. Portfolio)                   1,760,509.92                 1,832,695.44
                                                                                                     DEBITS
      TOTAL ASSETS                                      $1,760,509.92               $1,832,695.44
                                                                                                     Electronic Transfers                   (18,000.00)            (401,500.00)
      LIABILITIES                                                                                    Margin Interest Charged
      Margin Loan/Debit Balance                                                                      Other Debits                                                    (87,297.25)
      Short Market Value                                                                             Visa Purchases
          Subtotal                                                                                   ATM/Cash Advances
                                                                                                     Checks Written/Bill Payment
      NET PORTFOLIO VALUE                               $1,760,509.92                $1,832,695.44
                                                                                                     Advisory and other fees                 (1,527.25)             (13,646.10)
                                                                                                       Subtotal                             (19,527.25)            (502,443.35)
      OTHER LIABILITIES                  (not included in Net Portfolio Value)                       Net Cash Flow                         ($19,527.25)            ($427,335.05)
      Loan Management Account                                                                        Dividends/Interest Income                   504.15                12,314.19
      Mortgages                                                                                      Dividend Reinvestments                    (501.79)               (10,781.53)
      Home Equity Loans                                                                              Security Purchases/Debits             (205,148.67)           (1,334,142.37)
      Business Loans                                                                                 Security Sales/Credits                  626,000.87             2,241,245.37
          Subtotal                                                                                   Closing Cash/Money Accounts           $481,300.61
      TOTAL LIABILITIES
                                                                                                     Fees Included in Transactions Above
      1 Secured by assets in a Merrill account
      <l                                                                                             Commissions/Tradin_g_ Fees                 (12.09)                   (33.01)




+
007                                                                                                   4709                                                                3of24
                                                                              Primary Account: [RedacteoJ45z5                                         24-Hour Assistance: (800) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                  October 01, 2020 - October 30, 2020


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                                                                   ~               I 1
                                                                                                                                   ~ ~
                                                                                                          $2,179
                                                                    Current Value    Allocation
                                 [ : ] Equities                     1,279,209.31           72.66%         $1,Q~~ •.        11111    11111     •   '      '      •    "l"'    I      I
                                                                                                                       Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 •    Cash/Money
                                      Accounts
                                                                      481,300.61           27.34%
                                                                                                                                                  This Report                      Year To Date
                                      TOTAL                       $1,760,509.92              100%               Tax-Exempt Interest
                                                                                                                Taxable Interest                                    2.36                   1,354.26
                                                                                                                Tax-Exempt Dividends
                                                                                                                Taxable Dividends                              501.79                    10,959.93
                                                                                                                Total                                         $504.15                   $12,314.19

                                                                                                                Your Estimated Annual Income                                              $9,101.13



       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                                 Previous
                                                            Current Value                 Portfolio                                         This Report              Last Report                  Year End
       +PREFERRED DEPOSIT                                    450,003.00                   25.56%      S&P 500                                 3269.96                      3363.00                3230.78
          +FDIC INSURED NOT SIPC COVERED                                                              Three-Month Treasury Bills                 .09%                            .09%               1.54%
       AMAZON COM INC COM                                    179,132.85                   10.17%      Long-Term Treasury Bonds                  1.66%                        1.45%                  2.39%
       APPLE INC                                             155,888.37                    8.85%      One-Month LIBOR                             .14%                    .15%                      1.78%
       INVESCO QQQ TR SER 1                                  152,003.15                    8.63%      NASDAQ                                 10917.59                 11167.51                    8972.61
       MORGAN STANLEY INSTL FD                               136,258.20                    7.73%




+
007                                                                                                    4709                                                                                            4 of 24
                                                                                                                                                         MERRILL~,
                                                                                                                                                         A BANK OF AMERICA COMPANY

                                                                               Primary Account: [Redacted]4625



•         YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                        October 01, 2020 - October 30, 2020



      INCOME SUMMARY
                                                  This Report                                                                                       Year to Date
                                 Tax-                                Tax-                          Tota/                   Tax-                              Tax-                            Total
                              Exempt           Taxable            Exempt       Taxable      This Report                 Exempt           Taxable          Exempt         Taxable              YTD
    Account No.               Interest         Interest         Dividends   Dividends»          Income                  Interest         Interest      Dividends     Dividends»            Income
      Non-Retirement
      [RedactedJ4525                                 2                            406              409                                    1,354                         10,864             12,219
      [Redacled]1091
                                                                                   96               96                                                                      96                 96
          TOTAL                                     $2                          $502             $504                                    $1,354                        $10,960            $12,314

    »   Dividends may include long term capital gain distributions.


      GAIN/(LOSS) SUMMARY
                                                                                                                             Long Term Capital
                                                 Realized Gains/(Losses)                                                     Gain Distributions               Unrealized Gains/(Losses)
                                 This Report                     YTD          This Report                         YTD
      Account No.                Short Term               Short Term           Long Term              Long Term                     Year To Date                Short Term           Long Term
      Non-Retirement
      jRedacted]4625
                                  41,336.50                69,704.03           55,076.16             111,231.83                           124.33                117,027.47          228,929.70
      [RedactedJ7   091
          TOTAL                 $41,336.50                $69,704.03         $55,076.16            $111,231.83                           $124.33              $117,027.47          $228,929.70




+
007                                                                                                        4709                                                                              5of24
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                 Account Number:     [Redacted]1091                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 01/15/2020                                                                             Net Portfolio Value:                                                      $0.00
      BY NINA FISCHMAN                                                                               Your Financial Advisor:
      703 CARLYLE ST                                                                                 ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                         1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com


•
                                                                                                     1-800-876-8770

      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                             September 01, 2020 • September 30, 2020

                                                       This Statement                  Yearta Date     ASSETS                                    September 30                 August28
                                                                                                       Cash/Money Accounts                                                   171,716.56
                                                                                                       Fixed Income
      Total Credits                                           551.71                   56,041.93       Equities                                                            1,237,747.46
      Total Debits                                        (10,003.37)                (342,483.71)      Mutual Funds                                                          609,562.20
      Securities You Transferred In/Out                (1,959,385.23)                 (60,417.57)      Options
                                                                                                       Other
                                                                                                           Subtotal (Long Portfolio}                                       2,079,026.22
                                                                                                       TOTAL ASSETS                                                       $2,019,026.22


                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                       Short Market Value
                                                                                                       TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                                                $2,019,026.22




             I!]
                   This statement is eligible for onUne delivery. Go to ml.comlgopaperless or scan
                   this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "MerrHI'') makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
007                                                                                                                4709                                                              6of25
NINA FISCHMAN TTEE                                       Account Number:   [Redacted]1091                         24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                           September 01, 2020 - September 30, 2020


CASH FLOW                             This Statement     Year to Date            DOCUMENT PREFERENCES THIS PERIOD
Opening Cash/Money Accounts            $171,716.56                                                              Mail               Online Delivel}'_
CREOITS                                                                          Statements                      X
Funds Received                                                                   Performance Reports             X
Electronic Transfers                                                             Trade Confirms                  X
Other Credits                                  2.81        44,430.49             Shareholders Communication      X
      Subtotal                                 2.81        44,430.49             Prospectus                                               X
                                                                                 Service Notices                 X
OEBITS                                                                           Tax Statements                  X
Electronic Transfers                    (10,000.00)     (275,500.00)
Margin Interest Charged
Other Debits                                  (3.37)     (56,547.38)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                                  (10,436.33)
      Subtotal                          (10,003.371_    (342,483.71)
Net Cash Flow                         ($10,000.56)     ($298,053.22)

OTHER TRANSACTIONS
Dividends/Interest Income                   548.90         11,611.44
Dividend Reinvestments                     (548.90)       (10,082.85)
Security Purchases/Debits                              (1,085,344.55)
Security Sales/Credits                                  1,543,585.18
Closing Cash/Money Accounts

Fees Included in Transactions Above
Commissions/Tradin.9. Fees                                    (19.34)




+
007                                                                                         4709                                                       7of25
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number: [Redacte<l]1091



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                   September 01, 2020 · September 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.

lf you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                Income
Date   Descrip_tion                    Transact;on ~ype                                               Quantitx_   Reinvestment                                    Income         Year To Date
Taxable Interest
        Subtotal (Taxable Interest)                                                                                                                                                    1,350.19
Taxable Dividends
09/10 MICROSOFT CORP                  * Dividend                                                                                                                  173.37
      HOLDING 339.9439 PAY DATE 09/10/2020
09/10 MICROSOFT CORP                              Reinvestment Program                                                  (173.37)
09/10 MICROSOFT CORP                              Reinvestment Share(s)                                 .8112
         PRINCIPAL REINV AMT         $173.37 REINV PRICE $213.71300 REINV SHRS                .8112
09/15 MCDONALDS CORP     COM          ' Dividend                                                                                                                  375.53
      HOLDING 300.4231 PAY DATE 09/15/2020

+
007                                                                                                                   4709                                                                  8of25
NINA FISCHMAN TTEE                                                                                                 Account Number: 1  ""'""d11091                                   24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                                September 01, 2020 - September 30, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                                              Income
Date   Description                    Transaction Type                                                                                 Quantity     Reinvestment                              Income       Year To Date
Taxable Dividends
09/15 MCDONALDS CORP            COM               Reinvestment Program                                                                                   (375.53)
09/15 MCDONALDS CORP            COM               Reinvestment Share(s)                                                                 1.6904
        PRINCIPAL REINV AMT
        ~~--•-s
                                    $375.53 REINV   PRICE $222.16000 REINV SHRS
                                                ---------
                                                                                                                             1.6904
        Subtotal (Taxable Dividends)                                                                                                                                                          548.90         10,261.25
        NET TOTAL                                                                                                                                       (548.90)                             548.90          11,611.44

        Long Term Capital Gain Distributions                                                                                                                                                                    124.33
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                                          Transaction     Commissions/             (Debit)/   Accrued Interest
Date         Description                         Transaction Type                                                                Quantity              Amount        Trading Fees              Credit     Earnedl(Paid)
Other Security Transactions
09/02      APPLE INC                             Dividend                                                                     1,074.0000
           HOLDING 358.0077 PAY DATE 08/28/2020
                                                      ----------------------------------------------------------

           Subtotal (Other Security Transactions)

           TOTAL
           TOTAL SECURITY PURCHASES/(DEBITS)
           TOTAL SECURITY SALES/CREDITS




+
007                                                                                                                                                   4709                                                          9of25
                                                                                                                                                              MERRI LL~.
                                                                                                                                                              A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                           Account Number: [Redaotes1091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                          September 01, 2020 - September 30, 2020

REALIZED GAINS/(LDSSES)
                                                                                       Acquired Liquidation                                                                 Gainsl(Losses) 0
Description                                                        Quantity               Date        Date              Safe Amount         Cost Basis         This Statement            Year to Date
       Subtotal (Long-Term)                                                                                                                                                                56,155.67
       Subtotal (Short-Term)                                                                                                                                                               16,277.21
      TOTAL                                                                                                                                                                                72,432.88
0 • Excludes transactions for which we have insufficient data


SECURITIES YOU TRANSFERRED IN/OUT
Date        Description                                                  Transaction Type                                        Quantity                     Value of SecuriUes       Year To Date
09/03       ADVNCD MICRO D INC                                        _Se_curity Transfer Out                                -1,200.0000                            (99,048.00)
09/03          AMAZON COM INC COM                                        Security Transfer Out                                 -59.0000                           (198.712.00)
09/03          ALPHABET INC- -
                             SHS   CL A                                  Security Transfer Out                                 -37.0000                             (60,291.87)
                               -------

09/03          APPLE INC                                                 Security Transfer Out                               -1,432.0077                          (173,101.09)
09/03          BOEING COMPANY                                         . . ?.~~-~-~_i_!Y..!~~-r:'~_tE:!_r___Q_1::1_t__          -55.4467                              (9,357.73)
09/03          CHEWY INCSH        CLA                                    Security Transfer Out                                -875.0000                             (54,197.50)
09/03          COSTCO WHOLESALE CRP DEL                                  Security Transfer Out                                 -70.6015                             (24,590.50)
09/03          FORTI NET INC                                                                                                  -200.0000                             (24,140.00)
09/03          SPDR S P BIOTECH                                       _S_ec_urity Transfer Out                                -450.0898                             (47,934.56)
09/03          INVESCO QQQ TR     SER 1                                  Security Transfer Out                                -838.0843                           (240,873.80)
09/03          LOWE'S COMPANIES INC                                      Security Transfer Out                                -255.9354                             (41,338.68)
09/03          MC CORMICK NON VTG                                        Security Transfer Out                                -130.4233                             (26,607.65)
                                                                                                                                                                      ·····--
09/03          MCDONALDS CORP             COM                            ?.~~-~_ri_ty__Tr~n-~f~~- q~_! .                      -300.4231                             (64,230.45)
09/03          MICROSOFT CORP                                            Security Transfer Out                                -339.9439                             (73,869.80)
                                  ------------------------------

09/03          NETFLIX COM INC                                           Security Transfer Out                                  -50.0000                            (26,287.50)
09/03          NIKE INC CL B                                                              Transfer Out                        -390.0127                             (44,012.93)
09/03          PENN NATL GAMING CORP                                     Security Transfer Out                                -715.0000                             (38,552.80)
09/03          PEPSICO INC                                                                Transfer Out                        -153.3956                             (21,378.74)
09/03          PROCTER & GAMBLE CO                                       SecurityTransferOut __                               -412.5842                             (57,043.89)


+
007                                                                                                                              4709                                                          10of 25
NINA FISCHMAN TTEE                                                                    Account Number: [Redacted]1091                                                        24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                    September 01, 2020 - September 30, 2020

SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date               Description                                     Transaction Type                                        Quantity                                            Value of Securities            Year To Date
09/03              SPDR GOLD TRUST                                 Secu~ity Transfer Out                                -257.0000                                                        (46,552.98)
09/03              SHOPIFY INC CL A                            ___Security Transfer Out                                   -39.0000                                                       (39,612.30)
09/03              WIX COM LTD                                     Security Transfer Out ________                       -153.0000                                                        (41,501.25)
----------- ----                                                                                                                                                   - ---   --------

09/03              VERIZON COMMUNICATNS COM                        Security Transfer Out                                -447.8524                                                        (27,144.33)
                                                                                                                                -----·
                                                                                                                                  "


09/03              ZILLOW GROUP INC SHS                            Security Transfer Out                                -675.0000                                                        (57,672.00)
                   CLC
                                                                                     -- ----------

09/03              BLACKROCK LARGE CP FOCUS                        Security Transfer Out                               -9,090.9090                                                       (60,272.72)
                   GROWTH FUND INC INSTL
09/03              MORGAN STANLEY INSTL FD                         Security Transfer Out                               -2,402.6910                                                      (198,798.65)
                   INC GROWTH PORT CL I
                      - -- ---- -------                                                                                         -------- - - ------ ------------

09/03              ML BANK DEPOSIT PROGRAM                         ?.t:!.~-~-~i!Y. !.~~-r:isfer Out                -46,325.0000                                                             (46,325.00)
09/03              ML BANK DEPOSIT PROGRAM                         Se_curity Transfer Out                              -1 ,000.0000                                                       (1,000.00)
09/03              PREFERRED DEPOSIT                               ?.t:!.~':1_r_i_ty__! ~~-~-~_f_t:!_r___Out      -114,391.0000                                                         (114,391.00)
09/11              MICROSOFT CORP                                  Security Transfer Out                                  -.8112                                                               (165.50)
                   TFR TQ [Redacied]4625
09/16              MCDONALDS CORP          COM                     Security Transfer Out                                   .7 .6904                                                            (380.01)
                   TFR TO ,,,,,ct""'4625
                   NET TOTAL                                                                                                                                                          (1,959,385.23)          (60,417.57)


CASH/OTHER TRANSACTIONS
Date           Description                            Transaction Type                                                      Quantity                                             Debit                             Credit
Electronic Transfers
09/02          TD Bank, NA                            Withdrawal                                                                                                      10,000.00
                                                                                                                                                                        ---

               Subtotal (Electronic Transfers)                                                                                                                         10,000.00
Other Debits/Credits
09/03          TFR TO [eedaciedJ45z5                  Withdrawal
                                                                                                                                                                                      .56                 -         2.81
09/03          APPLE INC                          • Cash In Lieu of Shares
               HOLDING 358.0077 PAY DATE 08/28/2020

+
007                                                                                                                        4709                                                                                       11 of 25
                                                                                                                                 MERRI LL~.
                                                                                                                                 A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                               Account Number:      [Redacted]1091




YOUR CMA FOR TRUST TRANSACTIONS                                                                                             September 01, 2020 - September 30, 2020

CASH/OTHER TRANSACTIONS (continued)
Date        Description                       Transaction Type                                           Quantity                 Debit                      Credit
Other Debits/Credits
09/04    TFR TO [RoOaci,0[4625                Transfer/                                                                           2.81
            Subtotal (Other Debits/Credits)                                                                                       3.37                        2.81

            NET TOTAL                                                                                                        10,000.56



    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date      P~~~r~p_t!.C?..'!. . .            Withdrawals            _[)__fJpCJ__sJt~ Date    _p_escription                       Withdrawals              Dep_osits
    09/01     ML BANK DEPOSIT PROGRAM                                       1.00 09/02            ML BANK DEPOSIT PROGRAM            10,000.00
                   NET TOTAL                                                                                                              9,999.00




+
007                                                                                                      4709                                                   12 of 25
                                                                                                                   MERRI LL~.
                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                   Account Number: [Reda~ted]4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                             August 29, 2020 - September 30, 2020

EQUITIES                                                            Unit              Total      Estimated      Estimated      Unrealized     Estimated
Description                 Symbol Acquired       Quantity    Cost Basis         Cost Basis    Market Price   Market Value    Gainl(Loss) Annual Income
ADVNCD MICRO D INC
                -- ---
                              AMO 12/19/19     1,200.0000    43.1279             51,753.48        81.9900      98,388.00      46,634.52
ALPHABET INC SHS CLA        GOOGL 05/06/20        37.0000 1,365.7400             50,532.38     1,465.6000       54,227.20       3,694.82
AMAZON COM INC COM           AMZN 11 /27 /17     35.0000     1,207.9362          42,277.77     3,148.7300     110,205.55      67,927.78
                                  07 /16/7 9     11.0000     1,702.0445          18,722.49     3,148.7300      34,636.03      15,913.54
                                  05/09/79        7.0000     1,887.8000          13,214.60     3,148.7300      22,041.11       8,826.51
                                  07/16/20        6.0000     2,963.7800          17,782.68     3,148.7300      18,892.38       1,109.70
            Subtotal                             59.0000                         91,997.54                    185,775.07      93,777.53
                                                                                                                                    - --- -------   --- --- -------

APPLE INC                    AAPL 11/27/17      851.9769       43.9643           37,456.64       115.8100       98,667.44     61,210.80                         699
      CURRENT YIELD 0.70%
                                  02/16/7 8        4.0000      43.9775              175.91       115.8700          463.24         287.33                         4
                                  05/18/7 8        4.0000      45.1775              180.71       115.8700          463.24         282.53                         4
                                  05/18/18         4.0000      47.7550              191 .02      115.8700          463.24         272.22                         4
                                  08/17/18         4.0000      50.7800              203.12       115.8100          463.24         260.12                         4
                                  08/17/18         4.0000      53.6375              214.55       115.8100          463.24         248.69                         4
                                  11/16/18         4.0000      47.6325              190.53       115.8100          463.24         272.71                         4
                                  02/15/19         4.0000      47.5100              190.04       115.8100          463.24         273.20                         4
                                  02/15/19         4.0000      42.8675              171.47       115.8100          463.24         291.77                         4
                                  05/09/19      200.0000       49.5853            9,917.07       115.8700       23,162.00      13,244.93                      165
                                  05/17/19         3.6660      43.3224              158.82       115.8700          424.56         265.74                         4
                                  05/17/19         8.0000      46.7625              374.10       115.8100          926.48         552.38                         7
                                  08/14/19         4.1428      50.9124              210.92       115.8100          479.78         268.86                         4
                                  11 /13/19        3.2076      66.0026              211.71       115.8100          371.47         159.76                         3
                                  02/12/20         2.6184      81.0915              212.33       115.8700          303.24          90.91                         3
                                  03/19/20      320.0000       61.9375           19,820.00       115.8100       37,059.20      17,239.20                      263
                                  05/13/20         3.8364      76.1807              292.26       115.8100          444.29         152.03                         4
                                  08/12/20         2.5596     114.4866              293.04       115.8700          296.43           3.39                         3
            Subtotal                           1,432.0077                        70,464.24                     165,840.81      95,376.57                     1,187




+
                                                                                                                                                              CB Page
007                                                                                     4709                                                                    1 of 4
                                                                                                                     24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                  Account Number: [RedacteoJ45z5


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                August 29, 2020 - September 30, 2020

EQUITIES (continued)                                              Unit                Total         Estimated      Estimated                 UnreaNzed      Estimated
Description                   Symbol Acquired    Quantity   Cost Basis           Cost Basis       Market Price   Market Value               Gainl(Loss) Annual Income
BOEING COMPANY                   BA 11/19/19     55.0000    372.3780            20,480.79           165.2600        9,089.30                (11,391.49)
                                    03/05/20      0.4467    253.0333               113.03           165.2600           73.82                     (39.21)
           Subtotal                              55.4467                        20,593.82                           9,163.12               (11,430.70}
                                                                                -- --

CHEWY INC SH          CLA      CHWY 08/06/20    875.0000     57.1400            49,997.50            54.8300       47,976.25                  (2,021.25)
COSTCO WHOLESALE CRP DEL       COST 09/26/19     70.0000    288.0940            20,166.58           355.0000       24,850.00                     4,683.42                              196
      CURRENT YIELD 0.78%
                                    11/14/19      0.1490    305.3691                    45.50       355.0000           52.90                             7.40
                                    02/20/20      0.1414    322.4893                    45.60       355.0000           50.20                             4.60
                                    05/14/20      0.1645    299.0881                    49.20       355.0000           58.40                             9.20                               1
                                    08/13/20      0.1466    336.4256                    49.32       355.0000           52.04                             2.72                               1
           Subtotal                              70.6015                        20,356.20                          25,063.54                     4,707.34                              200
                                                                                                                         - ------ - ------ -- ------- -------- ----

FORTINET INC                    FTNT 11/12/19   200.0000     99.1050            19,821.00           117.8100       23,562.00                     3,741.00
LOWE'S COMPANIES INC            LOW 05/19/20    255.0000    117.6520             30,001.26          165.8600       42,294.30                  12,293.04                                612
      CURRENT YIELD 1.44%
                                    08/04/20      0.9354    149.9358                    140.25      165.8600          155.15                           14.90                                3
           Subtotal                             255.9354                         30,141.51                         42,449.45                   12,307.94                               615
                                                                                                                                                                      ----- - ----------------

MCCORMICK NON VTG               MKC 04/20/20    130.0000    157.2089             20,437.16          194.1000       25,233.00                     4,795.84                              323
      CURRENT YIELD 1.27%
                                    07/17/20      0.4233    190.4086                     80.60      194.1000           82.16                              1.56                              2
           Subtotal                             130.4233                         20,517.76                         25,315.16                     4,797.40                              325
MCDONALDS CORP          COM     MCD 04/30/19    152.0000    197.3300             29,994.16          219.4900       33,362.48                     3,368.32                              760
      CURRENT YIELD 2.27%
                                    05/10/19     40.0000    197.9352              7,917.41          219.4900        8,779.60                       862.19                              200
                                    06/18/19      0.0861    205.1103                 17.66          219.4900           18.90                         1.24                                1
                                    06/18/19      1.0000    205.0700                205.07          219.4900          219.49                        14.42                                5
                                    09/16/19      1.0770    207.9665                223.98          219.4900          236.39                        12.41                                6
                                    10/31/19    100.0000    197.3499             19,734.99          219.4900       21,949.00                     2,214.01                              500
                                    12/13/19      1.8583    197.8690                367.70          219.4900          407.88                        40.18                               10




+
                                                                                                                                                                                     CB Page
007                                                                                        4709                                                                                        2of4
                                                                                                                  MERRI LL~-
                                                                                                                  A BANK OF AM ERICA COMPANY

NINA FISCHMAN TTEE                                 Account Number: [RedactedJ4625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                            August 29, 2020 - September 30, 2020

EQUITIES (continued)                                             Unit               Total       Estimated      Estimated      Unrealized     Estimated
Description                  Symbol Acquired    Quantity   Cost Basis          Cost Basis     Market Price   Market Value    Gainl(Loss) Annual Income
MCDONALDS CORP         COM     MCD 03/13/20      2.3855    155.1163                 370.03      219.4900          523_59        153.56             12
                                   06/12/20      2.0162    185.0064                 373.01      219.4900          442.54         69.53             11
                                   09/14/20      1.6904    222.1545                 375.53      219.4900          371.03         (4.50)             9
           Subtotal                            302.1135                        59,579_54                       66,310.90       6,731.36         1,514
MICROSOFT CORP                MSFT 07 /22/19   200.0000    138.8262            27,765.24        210.3300       42,066.00      14,300.76           448
      CURRENT YIELD 1.06%
                                   09/11 /19     0.6684    137.6421                92.00        210.3300          140.58          48.58             2
                                   12/11 /19     0.6750    151.6148               102.34        210.3300          141.97          39.63             2
                                   03/11/20      0.7052    145.6182               102.69        210.3300          148.32          45.63             2
                                   03/19/20    137.0000    145.5710            19,943.23        210.3300       28,815.21       8,871.98           307
                                   06/10/20      0.8953    193.1307               172.91        210.3300          188.31          15.40             3
                                   09/09/20      0.8112    213.7204               173.37        210.3300          170.62          (2.75)            2
           Subtotal                            340.7551                        48,351.78                       71,671.01      23,319.23           766
NETFUX COM INC                NFLX 04/23/20     50.0000    431.8350
                                                            ------ -
                                                                               21,591.75        500.0300     __25,001.50       3,409.75
NIKE INC CL B                  NKE 03/19/19    285.0000     87.5825            24,961.04        125.5400       35,778.90      10,817.86           280
      CURRENT YIELD 0. 78%
                                   05/10/19    100.0000     82.8946             8,289.46        125.5400       12,554.00       4,264.54            98
                                   07/02/19      0.9911     85.4605                84.70        125.5400          124.42          39.72             1
                                   09/27/19      0.9178     92.5256                84.92        125.5400          115.22          30.30
                                   12/31/19      0.9350    101.3796                94.79        125.5400          117.38          22.59
                                   03/31/20      1.2011     79.1108                95.02        125.5400          150.79          55.77             2
                                   06/30/20      0.9677     98.5016                95.32        125.5400          121.49          26.17             1
           Subtotal                            390.0127                        33,705.25                       48,962.20      15,256.95           384
PENN NATL GAMING CORP         PENN 08/26/20    715.0000     55.8261            39,915.73         72.7000       51,980,50      12,064.77




+
                                                                                                                                                 CB Page
007                                                                                    4709                                                        3of4
                                                                                                                                          24-Hour Assistance: (800) MERRILL
NINA FISCHMAN TTEE                                                           Account Number: 1""'""'14625


YOUR CMA FOR TRUST EQUITY COST BASIS                                                                                                      August 29, 2020 - September 30, 2020

EQUITIES (continued)                                                                       Unit               Total      Estimated       Estimated      Unrealized     Estimated
Description                           Symbol Acquired                     Quantity   Cost Basis         Cost Basis    Market Price    Market Value     Gainl(Loss) Annual Income
PEPSICO INC                              PEP 09/12/19                    150.0000    137.6151           20,642.27       138.6000        20,790.00         147.73            614
      CURRENT YIELD 2.95%
                                              01/06/20                     1.0542    135.8850               143.25      138.6000           146.11            2.86             5
                                              03/30/20                     1.1603    124.3299               144.26      138.6000           160.82           16.56             5
                                              06/29/20                     1.1811    131.7754               155.64      138.6000           163.70            8.06             5
                                              09/29/20                     1.1372    137.9264               156.85      138.6000           157.62             .77             5
            Subtotal                                                     154.5328                       21,242.27                       21,418.25          175.98           634
                                                 ---- -   - - -- -- --

PROCTER & GAMBLE CO                       PG 01/03/20                    405.0000    123.1740           49,885.47       138.9900        56,290.95        6,405.48         1,281
   CURRENT YIELD 2.27%
                                              02/14/20                     2.3527    128.4014               302.09       138.9900          327.00           24.91             8
                                              05/14/20                     2.8280    113.8932               322.09       138.9900          393.06           70.97             9
                                              08/14/20                     2.4035    134.9407               324.33       138.9900          334.06            9.73             8
            Subtotal                                                     412.5842                       50,833.98                       57,345.07        6,511.09         1,306
STARBUCKS CORP                          SBUX 09/04/20                    500.0000     87.2983           43,649.15         85.9200       42,960.00        (689.15)           821
      CURRENT YIELD 1.90%
VERIZON COMMUNICATNS COM                   vz 12/12/19                    57.0000     61.4017             3,499.90        59.4900         3,390.93       (108.97)           144
      CURRENT YIELD 4.21%
                                              12/27/19                     8.4122     64.2340              540.35 •       59.4900          500.44          (39.91)           22
                                              01/31/20                     4.1196     60.7607              250.31         59.4900          245.08           (5.23)           11
                                              03/19/20                   370.0000     54.0050           19,981.85         59.4900       22,011.30        2,029.45          929
                                              04/30/20                     8.3206     57.7350              480.39         59.4900          494.99           14.60            21
            Subtotal                                                     447.8524                       24.752.80                       26,642.74        1,889.94         1,127
ZILLOW GROUP INC SHS                        Z 08/12/20                   675.0000     77.4850           52,302.38        101.5900       68,573.25       16,270.87
      CLC
            TOTAL      YIELD .77%                                                                      822,100.06                     1,158,626.02    336,525.96          8,879

Notes
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".




+
                                                                                                                                                                           CB Page
007                                                                                                            4709                                                          4 of 4
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                   Account Number:      [Redacted]4625                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 01/15/2020                                                                               Net Portfolio Value:                                       $1,832,695.44
      BY NINA FISCHMAN                                                                                 Your Financial Advisor:
      703 CARLYLE ST                                                                                   ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                           301 TRESSER BLVD 10TH FL
                                                                                                       STAMFORD CT       06901
                                                                                                       alexander.fischman@ml.com


•     CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                       1-800-234-6381


                                                                                                                                                 August 29, 2020 - September 30, 2020

                                                         This Statement                  Yearta Date     ASSETS                                  September 30                   August28
                                                                                                         Cash/Money Accounts                         79,973.30
                                                                                                         Fixed Income
                                                                                                         Equities                                1,158,626.02
      Total Debits                                         (140,432.39)                                  Mutual Funds                              594,096.12
      Securities You Transferred In/Out                   1,959,385.23                                   Options
      Market Gains/(Losses)                                 (17,133.81)                                  Other

      l!~!i~g::i~i,~~•l~~~~91••1.• .ill', ,, : ;:,;)':ii~1i~~i,ij~~i~••}r•.-··••·                            Subtotal (LonfJ_ Portfolio)
                                                                                                         TOTAL ASSETS
                                                                                                                                                 1,832,695.44
                                                                                                                                                $1,832,695.44

                                                                                                         LIABILITIES
                                                                                                         Debit Balance
                                                                                                         Short Market Value
                                                                                                         TOTAL LIABILITIES
                                                                                                         NET PORTFOLIO VALUE                    $1,832,695.44




              ~
                  This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
                  this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "MerrHJ'') makes available cert.ain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

007                                                                                                                   4709                                                           13of25
NINA FISCHMAN TTEE                                       Account Number: [Redao•dl4525                                        24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                         August 29, 2020 - September 30, 2020


CASH FLOW                             This Statement     Yearta Date            ASSET ALLOCATION*
Opening Cash/Money Accounts                                                    * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                        Allocation
Other Credits                            30,677.81        30,677.81                                       D     Equities                       93.16%
      Subtotal                           30,677.81        30,677.81       I
                                                                                                          D     Cash/Money                       4.36%
DEBITS                                                                                                          Accounts
Electronic Transfers                   (108,000.00)     (108,000.00)                      '11              m    Alternative
                                                                                                                Investments
                                                                                                                                                 2.48%
Margin Interest Charged
Other Debits                            (30,749.87)      (30,749.87)                                            TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                  (1,682.52)       (1,682.52)
    Subtotal                           (140,432.39)     (140,432.39)
Net Cash Flow                         ($109,754.58)    ($109,754.58)

OTHER TRANSACTIONS
Dividends/Interest Income                   198.60           198.60
Dividend Reinvestments                     (196.89)         (196.89)
Security Purchases/Debits               (43,649.15)      (43,649.15)
Securi!Y, Sales/Credits                  71,659.32        71,659.32
Closing Cash/Money Accounts             $79,973.30                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                   Online Delive!Jf_
Fees Included in Transactions Above
                                                                                Statements                                  X
                                                                                Performance Reports                         X
Commissions/Tradin_g_ Fees                    (1.58)          (1.58)
                                                                                Trade Confirms                              X
                                                                                Shareholders Communication                  X
                                                                                Prospectus                                                               X
                                                                                Service Notices                             X
                                                                                Tax Statements                              X




+
007                                                                                             4709                                                                  14 of 25
                                                                                                                                                      MERRI LL~-
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacted]4625




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        August 29, 2020 • September 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                            0                        34,688              .01                       0.37                       79,970
    TOTAL ML Bank Deposit Program                                                    0                                                                      0.37                       79,970


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                            0                        32,651              .05                       1.34                               2
    TOTAL Preferred Deposit                                                          0                                                                      1.34                               2




+
007                                                                                                                     4709                                                              15 of 25
NINA FISCHMAN TTEE                                              Account Number: [Reifacted]4625                                   24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                         August 29, 2020 - September 30, 2020

CASH/MONEY ACCOUNTS                                                     Total             Estimated                  Estimated               Estimated        Est. Annual
Description                                    Quantity           Cost Basis           Market Price                Market Value          Annual Income            Yield%
CASH                                              1.30                 1.30                                               1.30
+ML BANK DEPOSIT PROGRAM                     79,970.00            79,970.00                   1.0000                 79,970.00                       8               .01
   +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                                2.00                  2.00                  1.0000                      2.00                                       .05
   +FDIC INSURED NOT SIPC COVERED
              TOTAL                                               79,973.30                                          79,973.30                       8               .01

EQUITIES                                                                                Total          Estimated          Estimated           Unrealized       Estimated
Description                         Symbol                   Quantity              Cost Basis     Market Price         Market Vafue          Gainl(Loss)   Annual Income
ADVNCD MICRO D INC                    AMO                 1,200.0000              51,753.48             81.9900          98,388.00           46,634.52
ALPHABET INC SHS       CLA          GOOGL                   37.0000               50,532.38        1,465.6000            54,227.20             3,694.82
AMAZON COM INC COM                   AMZN                   59.0000               91,997.54             48.7300         185,775.07           93,777.53
APPLE INC                            AAPL                 1,432.0077              70,464.24            115.8100         165,840.81           95,376.57             1,187
   CURRENT YIELD 0. 70%
BOEING COMPANY                         BA                   55.4467               20,593.82            165.2600            9,163.12         (11,i3G_.7O)
CHEWY INC SH          CLA            CHWY                  875.0000               49,997.50             54.8300           47,976.25           (2,021.25)
COSTCO WHOLESALE CRP DEL             COST                   70.6015               20,356.20            355.0000           25,063.54            4,707.34              200
   CURRENT YIELD 0.78%
FORTINET INC                          FTNT                 200.0000               19,821.00            117.8100          _23,562.00            3,741.00
LOWE'S COMPANIES INC                  LOW                  255.9354               30,141.51            165.8600           42,449.45          12,307.94               615
   CURRENT YIELD 1.44%
MCCORMICK NON VTG                     MKC                  130.4233               20,517.76            194.1000           25,315.16            4,797.40              325
  CURRENT YIELD 1.27%
MCDONALDS CORP    COM                 MCD                  302.1135               59,579.54            219.4900           66,310.90            6,731.36            1,514
  CURRENT YIELD 2.27%




+
007                                                                                                    4709                                                        16of25
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                       Account Number:    [Redacted]4625




YOUR CMA FOR TRUST ASSETS                                                                                                                       August 29, 2020 - September 30, 2020

EQUITIES (continued)                                                                             Total          Estimated                  Estimated            UnreaUzed          Estimated
Description                            Symbol                         Quantity              Cost Basis        Market Price           Market Value              Gainl(Loss)     Annual Income
MICROSOFT CORP                           MSFT                       340.7551               48,351.78            210.3300               71,671.01               23,319.23                766
   CURRENT YIELD 1.06%
NETFLIX COM INC                          NFLX                        50.0000                21,591.75           500.0300               25,001.50                 3.409.75
NIKE INC CL B                             NKE                       390.0127                33,705.25           125.5400               48,962.20               15,256.95                384
   CURRENT YIELD 0. 78%

PENN NATL GAMING CORP                    PENN                       715.0000                39,915.73            72.7000               51,980.50               12,064.7_7_ _
PEPSICO INC                               PEP                       154.5328                21,242.27           138.6000               21,418.25                   175.98               634
   CURRENT YIELD 2.95%

PROCTER & GAMBLE CO                        PG                       412.5842                50,833.98           138.9900               57,345.07                 6,511.09             1,306
   CURRENT YIELD 2.27%

STARBUCKS CORP                           SBUX                       500.0000                43,649.15            85.9200               42,960.00                 (689.15)               821
   CURRENT YIELD 1.90%

VERIZON COMMUNICATNS COM                    vz                      447.8524                24,752.80+            59.4900              26,642.74                 1,889.94              1,127
   CURRENT YIELD 4.21%

ZILLOW GROUP INC SHS                         z                      675.0000                52,302.38           101.5900               68,573.25                16,270.87
    CL C
          TOTAL    YIELD .77%                                                             822,100.06                                1,158,626.02               336,525.96              8,879
Equity Cost Basis details are available on the Statements and Documents page ofwww.mymerrill.com.

                                                                                                                                                                  Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                        Total     Estimated           Estimated        Unrealized        Total Client      Investment         Annual
Description                                            Quantity           Cost Basis   Market Price      Market Value        Gainl(Loss)        Investment         Return($)         Income
BLACKROCK LARGE GP FOCUS                     9,090.9090           50,000.00                6.5500            59,545.45        9,545.45             50,000              9,545
   GROWTH FUND INC INSTL SYMBOL: MAFOX Initial Purchase: 05/20/20 Equity JOO%
INVESCO 000 TR SER 1                            838.0843         160.419.75              277.8400        232,853.34          72.433.59            158,234            74,618           1,368
    CURRENT YIELD 0.58% SYMBOL: QQQ Initial Purchase: 03/13/18 Equity 100%
MORGAN STANLEY INSTL FD                      2.402.6910        150,000.00                 85.7300        205,982.70          55,982.70            150,000            55,982
  INC GROWTH PORT_CLl ~Y/ABOL: M~EQXlt1itialPurchase: 05/21120 Equity 100%


+
007                                                                                                             4709                                                                   17 of 25
NINA FISCHMAN TTEE                                                            Account Number: [RedactedJ45z5                                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                            August 29, 2020 - September 30, 2020
                                                                                                                                                                      Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total       Estimated         Estimated        Unrealized       Total Client      Investment         Annual
Description                                  Quantity                          Cost Basis     Market Price     Market Value       Gainl(Loss)       Investment         Return($)        Income
SPDR GOLD TRUST                                    257.0000           36,465.73                 177.1200         45,519.84          9,054.11            36,465             9,054
   SYMBOL: GLD Initial Purchase: 08/13/19 Alternative Investments 100%
SPDR S P BIOTECH                                450.4603             38,204.35                  111.4300         50,194.79         11,990.44            38,154           12,039              48
   CURRENT YIELD 0.09% SYMBOL: XBI Initial Purchase: 71 /08/18 Equitx_ 100%
          Subtotal (Equities)                                                                                   548,576.28
          Subtotal (Alternative Investments)                                                                     45,519.84
           TOTAL     YIELD .24%                                              435,089.83                         594,096.12        159,006.29                            161,238           1,416

LONG PORTFOLIO                                                                    Acljusted/Total               Estimated          Unrealized         Estimated          Estimated
                                                                                       Cost Basis            Market Value         Gainl(Loss)   Accrued Interest    Annual Income

           TOTAL     YIELD .56%                                                    1,337,163.19              1,832,695.44        495,532.25                                 10,303

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs'l Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CID, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CID review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.




+
007                                                                                                                   4709                                                                 18 of 25
                                                                                                                                        MERRI LL~.
                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                         Account Number: !RedactedJ4525


YOUR CMA FOR TRUST ASSETS                                                                                                             August 29, 2020 - September 30, 2020

Notes
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".


YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                 Income
Date     Description                              Transaction Type                              Quantity     Reinvestment                          Income         Year To Date
Taxable Interest
09/30 BANK DEPOSIT INTEREST
----------
                                                n Bank Interest                                                                                          .37
                                                                                                                                                -- -- - -------
09/30 BANK DEPOSIT INTEREST                     t::l Bank Interest                                                                                        .34
         PREFERRED DEPOSIT                        Income Total                                                                                         1_00
                                                                                                                                                ---------~

         Subtotal (Taxable Interest)                                                                                                                    1.71             1.71
Taxable Dividends
09/24 SPDR S P BIOTECH                * Dividend                                                                                                     40.04
      HOLDING 450.0898 PAY DATE 09/24/2020
09/24 SPDR S P BIOTECH                            Reinvestment Program                                             (40.04)
09/24 SPDR S P BIOTECH                            Reinvestment Share(s)                           .3705
      PRINCIPAL REINV AMT              $40.04 REINV PRICE $108.07000 REINV SHRS        .3705
09/30 PEPSICO INC                               * Dividend                                                                                         156.85
         HOLDING 153.3956 PAY DATE 09/30/2020
09/30 PEPSICO INC                                 Reinvestment Program                                            (156.85)
09/30 PEPSICO INC                                 Reinvestment Share(s)                          1.1372
      PRINCIPAL REINV AMT          $156.85 REINV PRICE $137.92200 REINV SHRS           1.1372
         Subtotal (Taxable Dividends)                                                                                                              196.89              196.89
         NET TOTAL                                                                                                (196.89)                         198.60             198.60




+
007                                                                                                             4709                                                     19of25
NINA FISCHMAN TTEE                                                            Account Number: [Redacted]4625                                      24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                   August 29, 2020 - September 30, 2020

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                     Transaction    Commissions/                   (Debit)/    Accrued Interest
Date       Description                          Transaction Type                              Quantity             Amount      Trading Fees                    Credit      Earnedl(Paid)
Purchases
09/09         STARBUCKS CORP                    Purchase                                     500.0000          (43,649.15)                               (43,649.15)
              [Redacted]         UNIT PRICE   87.2983
              Subtotal (Purchases)                                                                             (43,649.15)                              (43,649.15)

Sales
09/21 • SHOPIFY INC CL A                      Sale                                           -39.0000           33,513.41                 (.74)           33,512.67
        [Redacted]               UNIT PRICE 859.3182
09/21 • WIX COM LTD                  Sale                                                   -153.0000           38,147.49                 (.84)           38,146.65
        CUS NO M98068105 UNIT PRICE 249.3300
              Subtotal (Sates)                                                                                  71,660.90             (1.58)              71,659.32

              TOTAL                                                                                             28,011.75             (1.58)              28,010.17
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                          (43,649.15)
              TOTAL SECURITY SALES/CREDITS                                                                                                                71,659.32

REALIZED GAINS/(LOSSES)
                                                                            Acquired Liquidation                                                                Gainsl{Losses) 0
Description                                                      Quantity      Date        Date          Sale Amount         Cost Basis             This Statement           Year to   Date
       SHOPIFY INC CL A                                          39.0000 05/20/20 09/17/20                 33,512.67         29,564.93                   3,947.74
       WIX COM LTD                                              153.0000 05/20/20 09/17/20                 38,146.65         30,004.07                   8,142.58
       Subtotal {Short-Term)                                                                                                                            12,090.32               12,090.32
      TOTAL                                                                                                71,659.32         59,569.00                  12,090.32                12,090.32
0 - Excludes transactions for which we have insufficient data

SECURITIES YOU TRANSFERRED IN/OUT
Date             Description                                         Transaction Type                             Quantity                         Value of Securities      Year   To Date
09/03           ADVNCD MICRO D INC                                   SecurityTransferln                        1,200.0000                                 99,048.00



+
007                                                                                                               4709                                                               20of25
                                                                                                                                                     MERRI LL~.
                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                Account Number: '"'"""14625


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                    August 29, 2020 - September 30, 2020


SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date        Description                            Transaction Type                                Quantity                                          Value of Securities           Year   To Date
09/03       AMAZON COM INC COM                     Security Transfer In                           59.0000                                                        798,712.00
                                                                                                                                                           - - --- ---------

09/03         ALPHABET INC SHS    CLA              Security Transfer In                           37.0000                                                              60,291.87
09/03         APPLE INC                            ?~-~-~-~(!)'_}~-~-~-~!~~- _(~-- -            1,432.0077                                                      173,101.09
                                                                                                  ------ --- --------    - -- - ----------------

09/03         BOEING COMPANY                                                                      55.4467                                                               9,357.73
                                                 .·-~~~-':l.~-~-!Y. T~-~-~~!~-~--!-~
09/03         CHEWY INC SH       CLA               Security Transfer In                          875.0000                                                              54,197.50
09/03         COSTCO WHOLESALE CRP DEL                          Transfer In                       70.6015                                                              24,590.50
09/03         FORTINET INC                         Security_TransfE:r I~-----                    200.0000                                                              24,140.00
09/03         SPDR S P BIOTECH                     Security Transfer In                          450.0898                                                              47,934.56
09/03         INVESCO QQQ TR     SER 1             Security Transf~.r In                         838.0843                                                        240,873.80
09/03         LOWE'S COMPANIES INC                 Security Transfer In                          255.9354                                                              41,338.68
09/03         MC CORMICK NON VTG                   S~curity _T!~nsfer ln_                        130.4233                                            ...   --   __ ______
                                                                                                                                                                  ,,
                                                                                                                                                                       26,607.65
09/03         MCDONALDS CORP        COM         ___ .?.~curity Transfer In                       300.4231                                                              64,230.45
09/03         MICROSOFT CORP                       Security_ Tran_sfer In                        339.9439                                                              73,869.80
09/03         NETFLIX COM INC                      Security Transfer In                           50.0000                                                              26,287.50
09/03         NIKE INCCL B                         S~c-~ri_~ Transfer__ln                        390.0127                                                              44,012.93
09/03         PENN NATL GAMING CORP                Security Transfer In                          715.0000                                                              38,552.80
09/03         PEPSICO INC                          Sec~r(~Y _Tr!3-n_~fer In                      153.3956                                                              21,378.74
09/03         PROCTER & GAMBLE CO                  Security Transfer In                          412.5842                                                              57,043.89
09/03         SPDR GOLD TRUST                      Security Transfer. In                         257.0000                                                              46,552.98
-----------                                                                                             - ---   ------

09/03         SHOPIFY INC CL A                     Security Transfer In                           39.0000                                                              39,612.30
09/03         WIX COM LTD                          Security Transfer In                          153.0000                                                              41,501.25
09/03         VERIZON COMMUNICATNS COM             _S_~~~r.i_W.:1°.r.~~sfer In                   447.8524                                                              27,144.33
09/03         ZILLOW GROUP INC SHS                 Security Transfer In                          675.0000                                                              57,672.00
              CLC
09/03         BLACKROCK LARGE CP FOCUS             Security Transfer In                         9,090.9090                                                             60,272.72
              GROWTH FUND INC INSTL




+
007                                                                                                 4709                                                                                     21 of 25
NINA FISCHMAN TTEE                                                                              Account Number: [ReoaotedJ4525                                        24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                       August 29, 2020 - September 30, 2020

SECURITIES YOU TRANSFERRED IN/OUT (continued)
Date        Description                                                Transaction Type                                                     Quantity                   Value of Securities    Year To Date
09/03       MORGAN STANLEY INSTL FD                                    Security Transfer In                                            2,402.6910                            198,798.65
            INC GROWTH PORT CL I
                                                                                                                                                                                ---------

09/03                      ML BANK DEPOSIT PROGRAM                     Security Transfer In                                           46,325.0000                               46,325.00
09/03                      ML BANK DEPOSIT PROGRAM                     Securi~y _T~_~_nsfer In                                         1,000.0000                                1,000.00
09/03                      PREFERRED DEPOSIT                          ____?ecurity Transfer In                                       114,391.0000                            114,391.00
09/11                      MICROSOFT CORP                              Security Transfer In                                                  .8112                                 165.50
                           TFR FM [R""•-11091
09/16                      MCDONALDS CORP          COM                 Security Transfer In                                                 1.6904                                 380.01
                           TFR FM {Redacted]1091
                           NET TOTAL                                                                                                                                       1,959,385.23      1,959,385.23


UNSETTLED TRADES
Trade                  Settlement                                                                                   Symbol/   Transaction
Date                         Date         Description                                                                 Cusip         Type                Quantity           Price                    Amount
09/30                          10/02      RH                                                                            RH      Purchase               130.0000       380.7360                  (49,495.68)
        NET TOTAL                                                                                                                                                                               (49,495.68)


CASH/OTHER TRANSACTIONS
Date                 Description                         Transaction Type                                                                   Quantity                    Debit                       Credit
Electronic Transfers
09/04               TD Bank, NA                          Withdrawal   ...........................................
                                                                                                                                                                    78,000.00
09/10               TD Bank, NA                          Withdrawal                                                                                                 25,000.00
      -········   --------------------

09/28               TD Bank, NA                          Withdrawal                                                                                                  5,000.00
                     Subtotal (Electronic Transfers)                                                                                                               108,000.00
Other Debits/Credits
09/03               TFR FM [R,aact,aJ7 091               Funds Received                                                                                                                               .56
09/04                EXTEND OVERDRAFT LOAN               Overdraft Loan                                                                                                                        30,674.44


+
007                                                                                                                                         4709                                                      22of25
                                                                                                                                                             MERRI LL~.
                                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                             Account Number: [RedactedJ45z5


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                            August 29, 2020 - September 30, 2020


CASH/OTHER TRANSACTIONS (continued)
Date        Description                       Transaction Type                                                                        Quantity               Debit                       Credit
Other Debits/Credits
09/04       TFR FM 1"""'"11091                Transfer/ Adjustment
                                                           ................................................................
                                                                                                                                                                                          2.81
09/09       REPAY OVERDRAFT LOAN              Overdraft Repayment                                                                                        30,674.44
09/15       REPAY OVERDRAFT LOAN              Overdraft Repayment                                                                                            75.43
            Subtotal (Other Debits/Credits)                                                                                                              30,749.87                  30,677.81
            NET TOTAL                                                                                                                                   108,072.06


ADVISORY AND OTHER FEES
Date          Description                           Fee Type                                                                         Quantity                Debit                       Credit
09/09         INV. ADVISORY FEE SEP                 Advisory Program Fee                                                                                  1,567.03
09/23         IAP FEE ADJUSTMENT SEP                Advisory Program Fee                                                                                   115.49

              NET TOTAL                                                                                                                                   1,682.52



    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date      P.~~EC~P~!'?.1:. .                 Withdrawals                                Deposits Date           ..... _r;t~?.-~cip_~i9n                     Withdrawals              Deposits
    09/04     ML BANK DEPOSIT PROGRAM             47,325.00                                                 09/15             ML BANK DEPOSIT PROGRAM                76.00
    09/08     PREFERRED DEPOSIT                   50,000.00                                                 09/22             ML BANK DEPOSIT PROGRAM                                  71,660.00
    09/09     PREFERRED DEPOSIT                   64,390.00                                                 09/23             ML BANK DEPOSIT PROGRAM                 116.00
    09/10     ML BANK DEPOSIT PROGRAM                                                   13,502.00 09/28                       ML BANK DEPOSIT PROGRAM                5,000.00
                   NET TOTAL                                                                                                                                     81,745.00




+
007                                                                                                                                   4709                                                 23of25
                                                                                                                                                MERRI LL~-
                                                                                                                                               A BANK OF AMERICA COMPANY




Customer Service                                            Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,      in other jurisdictions, locally reqistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or con~ern 15y callinq Wealth Manaaement Client           Investment products offered by Investment Bankinq           of the average daily balances. We receive a fee from our
Support at \800-MERRILC) vyithi_n ten (1 ) business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery of or commurncatIon of the account           ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP sM and
statement. You should re-confirm any oral                                                                                 ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.           Additional Information                                        of America, N.A. based on the average daily Preferred
                                                               We will route your E!quity and option orders tq market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                            centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds       Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated          and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New Yorl<, New York partial call for those securities, securities will be                For all customers, including those who own options, please
i 0036. If yo" request a copy of our financial statement, randomly selected from those held in bulk. The                  promptly advise us of any material change in your
we will mail It to you.                                     probability of your holdings being selected is                investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner      proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain         Informat1on.
transactions we execute for you and potentially result in transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including       Margin Customers
   Bofl\"l'i/lerrill Lynch Research is research produced by th<a time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third          written request.
party research ratings from selected vendors are               In accordance with applicable law, rules and               statement of your margin account and special
provided, if available, for your information. Our           regulations, your free credit balance is not seg_regated      memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or   anti we can use these funds in our business. Your free        applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S           credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_party  your demand. You have the right to receive in ttie            for your inspection ~pon request. You should retain this
research and have no liability for such research. You       normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make           any_fully paid secyriti(ls to which yqu are entitled,         interest charges, if any, for the period covered by this
based upon third party research ratings and reports.        subject to any obl1gat1ons you owe m any of your              statement. Tfie interest charqe period will P.arallel the
   MLPF&S may make available to you certain securities accounts.                                                          statement period, except tha1 interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance       of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that          in any bank deP.osit account or snares of any money           your next statement.
are affiliates of Bank of America Corporation (BAC) or in   market    mutual fund in which you have a beneficial
which BAC has a substantial economic interest.              interest can be withdrawn or ~quidated on your order          Coverage for your Account
   Merrill and Merrill Edqe are the marketing name for      and th~ proceeds returned to your securities account
                                                                                                                            The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers orYou     remitted to you.
                                                                     will have the right to vote full shares and we may   our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;          solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are     in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                              governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name FINRA and the Securities Exchange Commission or                    registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses        other applicable exchanqes or requlatory bodies.
of BAC.l.ending, derivatives, and other commercial                                                                        P.recious metals, other assets that are no1 securities, as
                                                               All transactions are subject to the constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are P.erformed qlobally by banking       requlations, customs, usages, rulings and
affiliates of BAC, includinq Bank or America, N.A.,                                                                       such as cash on deposit at Bank of America, N.A. or Bank of
                                                             inferpretations of the excnange or market, and its           America California, N.A. (Merrill Lynch affiliated banks) or
member Federal Deposit1nsurance Corporation                 clearinghouse, if any, where tne transactions are
(FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.         other deP.ository institutions. Those bank deposits are
investment bankinl] activities are performed globally          You may obtain an investor brochure that includes          protected by the FDIC up to applicable limits. MLPF&S is not a
l:Jy investment banRing affiliates of BAC ("Investment       information describinq_ the FINRA Requlation Public          bank. Unless otherwise disclosed, INVESTMENTS THROUGH
B"anking_Affiliates"), including, in the United States,      Disclosure Program ('1'roqram"). To obtain a brochure        MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Merrill Lynch Professional Clearing Corp.,       or more information about the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are reqistered broker dealers and members contact the FINRA RE>q_ulation PublTc Disclosure Program           about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website         http://www.sipc.org or (202)371-8300.


 +
  007                                                                                             4709                                                                           24of25
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     l:l       Interest reported to the IRS
estimates o6tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you reguested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, wflich often reflect more favorable                                                                                offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name of the custodian
reliable, we cannot guaran.tee its accuracy. Pricing         lower or higher than the estimated amounts. Current          il        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (t) _or downgraded U) its.
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates o6tained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., sfocks,
commodity pools, private equity funds, private deDlt         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
refiect actuaf market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available_
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   007                                                                                              4709                                                                  25 of25
                                                                                                                                                 MERRILL~-
                                                                                                                                                 A BANK OF AME RICA COMPANY
                                                        Primary Account:   [Redacted]4625



NINA FISCHMAN TTEE
U/A DTD 01/15/2020
                                                  •     WEAL TH MANAGEMENT REPORT                                                               August 29, 2020 • September 30, 2020
BY NINA FISCHMAN                                         PORTFOLIO SUMMARY                                  September 30                     August 28             Month Change
703 CARLYLE ST
                                                        Net Portfolio Value                                $1,832,695.44               $2,019,026.22              ($186,330.78)       'f'
WOODMERE NY 11598-2917
                                                        Your assets                                        $1,832,695.44               $2,019,026.22               ($186,330.78)      'f'
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)               ($119,755.14)                ($59,602.78)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                    ($119,755.14)                 ($59,602.78)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                           $747.50                    $1,298.42
(800) MERRILL                                           Your Market Gains/(Losses)                           ($67,323.14)
(800) 63 7-7 455                                             Subtotal Investment Earnings                    ($66,575.64)                   $1,298.42

Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
301 TRESSER BLVD 10TH FL
STAMFORD CT     06901
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-234-6381
                                                          !7.83]
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                           9/20

CONVENIENCE, NOT CLUTTER
Go paperless today with Online Delivery. Keep things simple by viewing, downloading and printing documents as needed. Plus you may lower your risk of fraud and identity theft.
Visit mymerrill.com to enroll now.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
007                                                                                                 4709                                                                             1 of 25
                                                                                  Primary Account: [Redacted)4625                                 24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                              August 29, 2020 - September 30, 2020


                                                           Account No.          Account Type/Managing Firm                            Se2_tember 30                  Aug_ust 28          Pag_e

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN TTEE                               {Redacted]7   Q91    CMAT /Investment Advisory Program                             0.00               2,019,026.22                6
          NINA FISCHMAN TTEE                                [Redacted]   4625   CMAT/lnvestment Advisory Program                      1,832,695.44                       0.00               13
               Subtotal                                                                                                               1,832,695.44               2,019,026.22

      •   RETIREMENT
          It's never too early to start plannin9_!9! hj9her education. Ask your advisor about college investinfJ___
                                                                                                                 op~t_io_n_s_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •   CREDIT & LENDING
          Bank of America has a credit card that fits your needs. Contact your advisor to learn more.

      •   ESTATE PLANNING SERVICES
          Interested in making a charitable gift that can generate cash flow? Contact your advisor to learn more.


      •   SOLUTIONS FOR BUSINESS
          Consider a Working Capital Management Account® to help manage business cash flow. Talk to your advisor.


      •   EQUITY COST BASIS
          NINA FISCHMAN TTEE                                [R,a,ct,ai45z5      CMAT /Investment Advisory Program
                                                                                                                                                                                   CB Page
                                                                                                                                                                                          1@
          @   Equity Cost Basis details are available online.
          Alf brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.
          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of ''you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
007                                                                                                       4709                                                                              2of25
                                                                                                                                              MERRI LL~-
                                                                                                                                              A BANK OF AMERICA COMPANY

                                                                                 Primary Account: [RedaowdJ4525


•     YOUR BALANCE SHEET (foryourMerrillaccounts)                                                                                             August 29, 2020 • September 30, 2020


      ASSETS                                                                                           CASH FLOW
                                                         Se tember 30                     August 28                                              This Report             Yearta Date
      Cash/Money Accounts                                   79,973.30                   171.716.56     Opening Cash/Money Accounts             $171,716.56
      Fixed Income                                                                                     CREDITS
      Equities                                           1,158,626.02                 1,237,747.46     Funds Received
      Mutual Funds                                         594,096.12                   609,562.20     Electronic Transfers
      Options                                                                                          Other Credits                             30,680.62                75,108.30
      Other                                                                                               Subtotal                               30,680.62                75,108.30
           Subtotal (Lonfl_ Portfolio)                   1,832,695.44                 2,019,026.22
                                                                                                       DEBITS
      TOTAL ASSETS                                     $1,832,695.44                 $2,019,026.22
                                                                                                       Electronic Transfers                    (118,000.00)             (383,500.00)
      LIABILITIES                                                                                      Margin Interest Charged
      Margin Loan/Debit Balance                                                                        Other Debits                             (30,753.24)              (87,297.25)
      Short Market Value                                                                               Visa Purchases
          Subtotal                                                                                     ATM/Cash Advances
                                                                                                       Checks Written/Bill Payment
      NET PORTFOLIO VALUE                               $1,832,695.44                $2,019,026.22
                                                                                                       Advisory and other fees                   (1,682.52)              (12,118.85)
                                                                                                          Subtotal                             (150,435.76)             (482,916.10)
      OTHER LIABILITIES                  (not included in Net Portfolio Value)                         Net Cash Flow                          ($119,755.14)           ($407,807.80)
                                                                                                        Dividends/Interest Income                    747.50               11,810.04
      Loan Management Account
      Mortgages                                                                                         Dividend Reinvestments                     (745.79)              (10,279.74)
      Home Equity Loans                                                                                 Security Purchases/Debits               (43,649.15)           (1,128,993.70)
      Business Loans                                                                                    Security Sales/Credits                    71,659.32            1,615,244.50
          Subtotal                                                                                      Closing Cash/Money Accounts             $79,973.30
      TOTAL LIABILITIES
                                                                                                        Fees Included in Transactions Above
      (l) Secured by assets in a Merrill account                                                        Commissions/Tradin_g_ Fees                   (1.58)                  (20.92)




+
007                                                                                                     4709                                                                  3of25
                                                                              Primary Account:        [RedactMJ45z5                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                             August 29, 2020 - September 30, 2020


      ASSET ALLOCATION*                                                                                   CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 :::_---=i Equities

                                 •     Cash/Money
                                                                    Current Value
                                                                    1,707,202.30

                                                                        79,973.30
                                                                                     Allocation
                                                                                           93.16%

                                                                                            4.36%
                                                                                                                   !~:~      ,,,,,,,,I,,.
                                                                                                                            Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

                                       Accounts                                                                                                      This Report               Year To Date
                                 ~     Alternative                      45,519.84           2.48%                     Tax-Exempt Interest
                                       Investments
                                                                                                                      Taxable Interest                             1.71                1,351.90
                                       TOTAL                       $1,832,695.44             100%                     Tax-Exempt Dividends
                                                                                                                      Taxable Dividends                       745.79                 10,458.14
                                                                                                                      Total                                  $747.50                $11,810.04
                                                                                                                                                                                    --
                                                                                                                                                                                    $10,303.00
                                                                                                                      Your Estimated Annual Income



       TOP FIVE PORTFOLIO HOLDINGS                                                                         FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                             Previous
                                                            Current Value                 Portfolio                                           This Report           Last Report               Year End
       INVESCO QQQ TR SER 1                                  232,853.34                   12.70%          S&P 500                               3363.00                   3500.31             3230.78
       MORGAN STANLEY INSTL FD                               205,982.70                   11.23%          Three-Month Treasury Bills               .09%                      .09%               1.54%
       AMAZON COM INC COM                                    185,775.07                   10.13%          Long-Term Treasury Bonds                1.45%                    1.47%                2.39%
       APPLE INC                                             165,840.81                    9.04%          One-Month LIBOR                            .15%                   .17%                1.78%
       ADVNCD MICRO D INC                                     98,388.00                    5.36%          NASDAQ                               11167.51               11775.46                8972.61




+
007                                                                                                         4709                                                                                   4 of 25
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY

                                                                             Primary Account: [Redacted]4625



•         YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                             August 29, 2020 - September 30, 2020



      INCOME SUMMARY
                                                This Report                                                                                 Year to Date
                                Tax-                               Tax-                          Total             Tax-                              Tax-                             Total
                            Exempt           Taxable            Exempt       Taxable      This Report           Exempt           Taxable          Exempt          Taxable              YTD
    Account No.             Interest         Interest         Dividends   Dividends 1>        Income            Interest         Interest     Dividends       Dividends»            Income
      Non-Retirement
      [Redacledj1091                                                             549             549                              1,350                          10,261             11,611
      [Redacted] 4 6 2 5                                                                                                                                            197
                                                   2                             197             199                                  2                                                199
          TOTAL                                   $2                           $746            $748                              $1,352                         $10,458            $11,810

    » Dividends may include long term capital gain distributions.


      GAIN/(LOSS) SUMMARY
                                                                                                                     Long Term Capital
                                               Realized Gains/(Losses)                                               Gain Distributions                Unrealized Gains/(Losses)
                              This Report                      YTD          This Report                   YTO
      Account No.             Short Term                Short Term           Long Term              Long Term               Year To Date                Short Term            Long Term
       Non-Retirement
      [Redacted]1 091
                                                         16,277.21                                  56,155.67                     124.33
      [Redacted]4625           12,090.32                 12,090.32                                                                                      193,063.51           302,468.74
          TOTAL               $12,090-32                $28,367.53                                 $56,155.67                    $124.33              $193,063.51           $302,468.7 4




+
007                                                                                                      4709                                                                         5of25
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account:   [Redacted]1091



NINA FISCHMAN TTEE
U/A DTD 07/15/2020
BY NINA FISCHMAN
                                                  •     WEALTH MANAGEMENT REPORT                                                                    August 01, 2020 - August 31, 2020

                                                         PORTFOLIO SUMMARY                                         August 31                    July 31            Month Change
703 CARLYLE ST
                                                        Net Portfolio Value                                 $2,019,026.22              $1,923,335.92                 $95,690.30           A
WOODMERE NY 11598-2917
                                                        Your assets                                         $2,019,026.22              $1,923,335.92                 $95,690.30           A
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                 ($59,602.78)                ($29,994.54)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                       ($59,602.78)                ($29,994.54)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                         $1,298.42                   $2,230.91
(BOO) MERRILL
                                                        Your Market Gains/(Losses)                           $153,994.66                 $157,651.06
(BOO) 637-7455
                                                            Subtotal Investment Earnings                     $155,293.08                 $159,881.97
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770

Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
                                                            L!
                                                          rT •     ~
                                                                   1.s1       I
                                                                           I1pJ      J J
                                                                                     1~tB-Ufs-;     J -::r
                                                                                                       L2&2J
                                                                                                   Ci.s21
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.


                                                           2/20    3/20    4/20     5/20    6/20   7 /20    8/20

DOWNSIZE YOUR DOCUMENTS
Go paperless and simplify• plus help lower your risk of fraud. Choose Online Delivery and access your statements and account documents when you need them. You'll receive an
email whenever a new document becomes available. Visit mymerrill.com to enroll today.

Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
005                                                                                                 4709                                                                             1 of 18
                                                                             Primary Account:         [Redacted],   091                                      24-Hour Assistance: (800)         MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                       August 01, 2020 - August 31, 2020


      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value    Allocation
                                                                                                                    $2,179   L           I
                                 [=:J Equities                      1,799,808.35           89.15%                   $1,0~~   f '•            • ' • ' • '
                                                                                                                                 Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                                 ' '
                                 [I] Cash/Money                       171,716.56            8.50%
                                     Accounts                                                                                                             This Report               Vear To Date
                                 ial   Alternative                      47,501.31           2.35%                         Tax-Exempt Interest
                                       Investments                                                                                                                                          1,350.19
                                                                                                                          Taxable Interest                              5.97
                                       TOTAL                      $2,019,026.22              100%                         Tax-Exempt Dividends
                                                                                                                          Taxable Dividends                       1,292.45                 9J12.35
                                                                                                                          Total                                  $1,298.42               $11,062.54

                                                                                                                          Your Estimated Annual Income                                     $9,382.93



       TOP FIVE PORTFOLIO HOLDINGS                                                                           FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              % of                                                                                                 Previous
                                                            Current Value                 Portfolio                                                This Report           Last Report               Year End
       INVESCO QQQ TR SER 1                                  247,134.29                   12.24%             S&P 500                                 3500.31                   3271.12             3230.78
       AMAZON COM INC COM                                    203,606.64                   10.08%             Three-Month Treasury Bills                   .09%                    .08%               1.54%
       MORGAN STANLEY INSTL FD                               203,147.52                   10.06%             Long-Term Treasury Bonds                    1.47%                   1.19%               2.39%
       APPLE INC                                             184,786.28                    9.15%             One-Month UBOR                               .17%                    .17%               1.78%
       +PREFERRED DEPOSIT                                    114,391.00                    5.66%             NASDAQ                                 11775.46              10745.27                 8972.61
          +FDIC INSURED NOT SIPC COVERED




+

005                                                                                                           4709                                                                                      2of 18
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number:    [Redacted],   091                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 01/15/2020                                                                            Net Portfolio Value:                                         $2,019,026.22
      BY NINA FISCHMAN                                                                              Your Financial Advisor:
      703 CARLYLE ST                                                                                ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11027-5306
                                                                                                    alexander.fischman@ml.com


•
                                                                                                    1-800-876-8770

      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                      August 01. 2020 - August 31, 2020

                                                     This Statement                  Year to Date    ASSETS                                          August 31                     July 31

      ~11~!~9]~~1;~~:1°~~iitt1'1: , . ,.,.· ·•                                                       Cash/Money Accounts
                                                                                                     Fixed Income
                                                                                                                                                   171,716.56                 320,295.68

      Total Credits                                       2,798.42                   55,490.22       Equities                                    1,237,747.46               1,039,525.08
      Total Debits                                      (61,102.78)                (332,480.34)      Mutual Funds                                  609,562.20                 563,515.16
      Securities You Transferred In/Out                                           1,898,967.66       Options
                                                                                                     Other
                                                                                                         Subtotal (Long Portfolio}               2,019,026.22               1,923,335.92
                                                                                                     TOTAL ASSETS                               $2,019,026.22              $1,923,335.92


                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                       $2,019,026.22              $1,923,335.92




             I!)
              - This statement is eligible for onfine delivery. Go to ml.com/gopaperless or scan
                 this code wnh your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member Sf PC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
005                                                                                                              4709                                                                 3of18
NINA FISCHMAN TTEE                                       Account Number: [Redactec!J7 091                                        24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                                  August 01, 2020 • August 31, 2020


CASH FLOW                             This Statement     Year to Date              ASSET ALLOCATION*
Opening Cash/Money Accounts            $320,295.68                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                           Allocation
Other Credits                              1,500.00        44,427.68                                         :   J Equities                       89.15%
      Subtotal                             1,500.00        44,427.68        I
                                                                                                             @     Cash/Money                       8.50%
DEBITS                                                                                                             Accounts
Electronic Transfers                    (59,500.00)     (265,500.00)                                          ~    Alternative                      2.35%
Margin Interest Charged                                                                                            Investments
Other Debits                                             (56,544.01)                                               TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                   (1,602.78)     (10,436.33)
      Subtotal                          (61,102.78)     (332,480.34)
Net Cash Flow                          ($59,602.78)    ($288,052.66)

OTHER TRANSACTIONS
Dividends/Interest Income                 1,298.42         11,062.54
Dividend Reinvestments                   (1,292.45)        (9,533.95)
Security Purchases/Debits              (142,215.61)    (1,085,344.55)
Securi!Y_ Sales/Credits                  53,233.30      1,543,585.18
Closing Cash/Money Accounts            $171,716.56                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                   Online DelivelJI.
Fees Included in Transactions Above                                               Statements                                   X
                                                                                  Performance Reports                          X
Commissions/Tradin_g_ Fees                    (1.18)          (19.34)
                                                                                  Trade Confirms                               X
                                                                                  Shareholders Communication                   X
                                                                                  Prospectus                                                                X
                                                                                  Service Notices                              X
                                                                                  Tax Statements                               X




+
005                                                                                            4709                                                                      4 of 18
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacterl]1091




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                            August 01, 2020 - August 31, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average            Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                     128,564                          78,102               .01                     0.86                        57,324
    Bank of America CA, N.A.                                                         0                         20,397               .00                     0.23                               0
    TOTAL ML Bank Deposit Program                                             128,564                                                                       1.09                        57,324


                                                                                                             Average            Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                        4,037                       114,228                .05                     4.88                       114,391
    TOTAL Preferred Deposit                                                      4,037                                                                      4.88                       114,391




+
005                                                                                                                      4709                                                              5 of 18
NINA FISCHMAN TTEE                                                  Account Number: [Redacted], 091                                         24-Hour Assistance: (800) MERRILL



YOUR CMA FOR TRUST ASSETS                                                                                                                         August 01, 2020 - August 31, 2020

CASH/MONEY ACCOUNTS                                                         Total            Estimated                      Estimated                    Estimated        Est. Annual
Description                                        Quantity            Cost Basis          Market Price                  Market Value                Annual Income            Yield%
CASH                                                    1.56                 1.56                                               1.56
+ML BANK DEPOSIT PROGRAM                         57,324.00            57,324.00                 1.0000                     57,324.00                              6              .01
    +FDIC INSURED NOTS/PC COVERED                                                                                                ---   -- -----

+PREFERRED DEPOSIT                              114,391.00           114,391.00                  1.0000                   114,391.00                            57               .05
    +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                  171,716.56                                           171,716.56                            63               .04

EQUITIES                                                                            Unit               Total       Estimated             Estimated           Unrealized    Estimated
Description                          Symbol Acquired              Quantity    Cost Basis          Cost Basis     Market Price          Market Value         Gainl{Loss) Annual Income
ADVNCD MICRO D INC                     AMO 12/19/19            1,200.0000      43.1279           51,753.48          90.8200            108,984.00           57,230.52
ALPHABET INC SHS      CLA            GOOGL 05/06/20              37.0000 1,365.7400              50,532.38       1,629.5300              60,292.61           9,760.23
AMAZON COM INC COM                    AMZN 11 /27 /17            35.0000     1,207.9362          42,277.77       3,450.9600            120,783.60           78,505.83
                                           01/16/19              11.0000     1,702.0445          18,722.49       3,450.9600             37,960.56           19,238.07
                                           05/09/19               7.0000     1,887.8000          13,214.60       3,450.9600             24,156.72           10,942.12
                                           07/16/20               6.0000     2,963.7800          17,782.68       3,450.9600             20,705.76            2,923.08
          Subtotal                                               59.0000                         91,997.54                             203,606.64          111,609.10

L APPLE INC                           AAPL 11 /27 /17           213.0000      175.8575           37,457.66         129.0400              27,485.52          (9,972.14)           175
CURRENT YIELD 0.63%                        02/16/18               1.0000      175.9100              175.91         129.0400                 129.04              (46.87)            1
                                           05/18/18               1.0000      180.7100              180.71         129.0400                 129.04              (51.67)            1
                                           05/18/18               1.0000      191.0200              191.02         129.0400                 129.04              (61.98)            1
                                           08/17/18               1.0000      203.1200              203.12         129.0400                 129.04              (74.08)
                                           08/17 /18              1.0000      214.5500              214.55         129.0400                 129.04              (85.51)
                                           11/16/18               1.0000      190.5300              190.53         129.0400                 129.04              (61.49)
                                           02/15/19               1.0000      190.0400              190.04         129.0400                 129.04              (61.00)            1
                                           02/15/19               1.0000      171.4700              171.47         129.0400                 129.04              (42.43)            1
                                           05/09/19              50.0000      198.3414            9,917.07         129.0400               6,452.00          (3,465.07)            41
                                           05/17/19               0.9165      173.2896              158.82         129.0400                 118.27              (40.55)            1
                                           05/17/19               2.0000      187.0500              374.10         129.0400                 258.08            (116.02)             2
                                           08/14/19               1.0357      203.6497              210.92         129.0400                 133.65              (77.27)            1
                                           11 /13/19              0.8019      264.0104              211.71         129.0400                 103.48            (108.23)             1

+
005                                                                                                       4709                                                                   6 of 18
                                                                                                                                    MERRI LL~-
                                                                                                                                    A BANK OF AM ERICA COMPANY

NINA FISCHMAN TTEE                                    Account Number: [Redacted]1091


YOUR CMA FOR TRUST ASSETS                                                                                                               August 01, 2020 - August 31, 2020

EQUITIES (continued)                                                Unit                Total      Estimated                   Estimated                    Unrealized     Estimated
Description                   Symbol Acquired      Quantity   Cost Basis           Cost Basis    Market Price               Market Value                   Gainl(Loss) Annual Income
t APPLE INC                    AAPL 02/12/20        0.6546    324.3660               212.33        129.0400                      84.47              (127.86)                      1
                                    03/19/20       80.0000    247.7500            19,820.00        129.0400                  10,323.20           (9,496.80)                      66
                                    05/13/20        0.9591    304.7231               292.26        129.0400                     123.76              (168.50)                      1
                                    08/7 2/20       0.6399    457.9465               293.04        129.0400                      82.57              (210.47)                      1
@                                         N/A   1,074.0000         N/A                  N/A        129.0400                 138,588.96                    N/A                  881
           Subtotal                             1,432.0077                         70,465.26                                184,786.28                    NIA                 1,179
                                                                                                                                    ---------------------------

BOEING COMPANY                   BA 11/19/19      55.0000     372.3780            20,480.79        171.8200                      9,450.10                  (11,030.69)
                                    03/05/20       0.4467     253.0333               113.03        171.8200                         76.75                       (36.28)
           Subtotal                               55.4467                         20,593.82                                      9,526.85                  (11,066.97)

CHEWY INC SH-----     CLA      CHWY 08/06/20     875.0000      57.1400            49,997.50          61.0700                  53,436.25                      3,438.75
                                      -  --

COSTCO WHOLESALE CRP DEL       COST 09/26/19      70.0000     288.0940            20,166.58        347.6600                   24,336.20                      4,169.62           196
CURRENT YIELD 0.80%                 11/74/79       0.1490     305.3691                45.50        347.6600                       57.80                          6.30             1
                                    02/20/20       0.1414     322.4893                45.60        347.6600                       49.16                          3.56             1
                                    05/74/20       0.1645     299.0881                49.20        347.6600                       57.19                          7.99             1
                                    08/13/20       0.1466     336.4256                49.32        347.6600                       50.97                          1.65             1
           Subtotal                                70.6015                         20,356.20                                  24,545.32                      4,189.12           200
FORTINET INC                    FTNT 11/12/19    200.0000      99.1050             19,821.00       132.0050
                                                                                                    - - - - - -------
                                                                                                                              26,401.00                      6,580.00
LOWE'S COMPANIES INC            LOW 05/19/20     255.0000     117.6520             30,001.26       164.6900                   41,995.95                     11,994.69           613
CURRENT YIELD 1.45%                 08/04/20       0.9354     149.9358                140.25       164.6900                      154.05                         13.80             3
        Subtotal                                 255.9354                          30,141.51                                  42,150.00                     12,008.49           616
MC CORMICK NON VTG              MKC 04/20/20     130.0000     157.2089             20,437.16       206.2000                    26,806.00                     6,368.84           323
CURRENT YIELD 1.20%                 07/17/20       0.4233     190.4086                 80.60       206.2000                            87.28                     6.68             2
        Subtotal                                  130.4233                         20,517.76                            -
                                                                                                                               26,893.28
                                                                                                                            -- ------ -------- _____ ,__
                                                                                                                                                              6,375.52          325
MCDONALDS CORP          COM     MCD 04/30/19     152.0000     197.3300             29,994.16       213.5200                    32,455.04                     2,460.88           760
CURRENT YIELD 2.34%                 05/10/19      40.0000     197.9352              7,917.41       213.5200                     8,540.80                       623.39           200
                                    06/18/19       0.0861     205.1103                 17.66       213.5200                        18.38                          .72             1
                                    06/18/19       1.0000     205.0700                205.07       213.5200                       213.52                         8.45             5
                                    09/7 6/19      1.0770     207.9665                223.98       213.5200                       229.96                         5.98             6
                                    10/31 /19    700.0000     197.3499             19,734.99       213.5200                    21,352.00                     1,617.01           500


+
005                                                                                       4709                                                                                  7of18
NINA FISCHMAN TTEE                                      Account Number:      [Redact"'J7   091                                24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                        August 01, 2020 - August 31, 2020

EQUITIES (continued)                                                  Unit                        Total      Estimated      Estimated      UnreaUzed      Estimated
Description                  Symbol Acquired         Quantity   Cost Basis                   Cost Basis    Market Price   Market Value    Gainl(Loss) Annual Income
MCDONALDS CORP         COM     MCD 12/13/19           1.8583    197.8690                         367.70      213.5200          396.78          29.08            10
                                   03/13/20           2.3855    155.1163                         370.03      213.5200          509.35         139.32            12
                                   06/12/20           2.0162    185.0064                         373.01      213.5200          430.50          57.49            11
         Subtotal                                   300.4231                                 59,204.01                      64,146.33       4,942.32         1,505
MICROSOFT CORP                MSFT 07 /22/19        200.0000    138.8262                     27,765.24       225.5300       45,106.00      17,340.76           408
CURRENT YIELD 0.90%                09/11 /19          0.6684    137.6421                         92.00       225.5300          150.74          58.74             2
                                   12/11 /19          0.6750    151.6148                        102.34       225.5300          152.23          49.89             2
                                   03/11 /20          0.7052    145.6182                        102.69       225.5300          159.04          56.35             2
                                   03/19/20         137.0000    145.5710                     19,943.23       225.5300       30,897.61      10,954.38           280
                                   06/10/20           0.8953    193.1307                        172.91       225.5300          201.92          29.01             2
         Subtotal                                   339.9439                                 48,178.41                      76,667.54      28,489.13           696
NETFLIX COM INC               NFLX- -04/23/20        50.0000    431.8350                     21,591.75       529.5600       26,478,00       4,886.25
                                      - --------

NIKE INC CL B                  NKE 03/19/19         285.0000     87.5825                     24,961.04       111.8900       31,888.65       6,927.61           280
CURRENT YIELD 0.87%                05/10/19         100.0000     82.8946                      8,289.46       111.8900       11,189.00       2,899.54            98
                                   07/02/19           0.9911     85.4605                         84.70       111.8900          110.89          26.19
                                   09/27/19           0.9178     92.5256                         84.92       111.8900          102.69          17.77             1
                                   12/31 /19          0.9350    101.3796                         94.79       111.8900          104.62           9.83             1
                                   03/31/20           1.2011     79.1108                         95.02       111.8900          134.39          39.37             2
                                   06/30/20           0.9677     98.5016                         95.32       111.8900          108.28          12.96             1
          Subtotal                                  390.0127                                 33,705.25                      43,638,52        9,933.27          384
PENN NATL GAMING CORP         PENN 08/26/20
                                     - -- - -----
                                                    715.0000     55.8261                     39,915.73        51.1000
                                                                                                               - - ---
                                                                                                                            36,536.50      (3,379.23)
PEPSICO INC                     PEP 09/12/19        150.0000    137.6151                     20,642.27       140.0600       21,009.00         366.73           614
CURRENT YIELD 2.92%                 01/06/20          1.0542    135.8850                        143.25       140.0600          147.65           4.40             5
                                    03/30/20          1.1603    124.3299                        144.26       140.0600          162.51          18.25             5
                                    06/29/20          1.1811    131.7754                        155.64       140.0600          165.42           9.78             5
          Subtotal                                  153.3956                                 21,085.42                      21,484.58         399.16           629




+
005                                                                                                 4709                                                       8of18
                                                                                                                                                                 MERRI LL~,
                                                                                                                                                                 A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                         Account Number:         [Redacted)1091




YOUR CMA FOR TRUST ASSETS                                                                                                                                          August 01, 2020 - August 31, 2020

EQUITIES (continued)                                                                        Unit                       Total       Estimated                   Estimated       Unrealized     Estimated
DescripUon                                Symbol Acquired               Quantity     Cost Basis                 Cost Basis       Market Price               Market Value      Gainl(Loss) Annual Income
PROCTER & GAMBLE CO                          PG 01/03/20               405.0000      123.1740                  49,885.47           138.3300                   56,023.65         6,138.18         1,281
CURRENT YIELD 2.28%                             02/14/20                 2.3527      128.4014                     302.09           138.3300                      325.45            23.36             8
                                                05/14/20                 2.8280      113.8932                     322.09           138.3300                      391.20            69.11             9
                                                08/14/20                 2.4035      134.9407                     324.33           138.3300                      332.48             8.15             8
                  Subtotal                                             412.5842                                50,833.98                                      57,072.78         6,238.80         1,306
SHOPIFY INC CL A                           SHOP 05/20/20                39.0000      758.0751                  29,564.93         1,066.4200                   41,590.38        12,025.45
VERIZON COMMUNICATNS COM                     vz 12/12/19                57.0000        61.4017                  3,499.90            59.2700                    3,378.39         (121.51)           141
CURRENT YIELD 4. 15%                            12/27/19                 8.4122        64.2340                    540.35+           59.2700                      498.59           (41.76)           21
                                                01/31/20                 4.1196        60.7607                    250.31            59.2700                      244.17             (6.14)          11
                                                03/19/20               370.0000        54.0050                 19,981.85            59.2700                   21,929.90         1,948.05           911
                                                04/30/20                 8.3206        57.7350                    480.39            59.2700                      493.16            12.77            21
                  Subtotal                                             447.8524                                24,752.80                                      26,544.21         7,797.47         1,105
-   ---   -----                                                                                                                         - ----- ----- ---

WIX COM LTD                                 WIX 05/20/20               153.0000      196.1050                  30,004.07           294.6300                   45,078.39        15,074.32
                                                                                                                                                                                ··---
ZILLOW GROUP INC SHS                           Z 08/12/20              675.0000        77.4850                 52,302.38            85.7600                   57,888.00         5,585.62
CLC
                  TOTAL      YIELD .64%                                                                       837,315.18                                    1,237,747.46      261,843.32         7,945

                                                                                                                                                                               Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                            Total     Estimated               Estimated         Unrealized              Total Client    Investment      Annual
Description                                                 Quantity       Cost Basis      Market Price         Market Value          Gainl(Loss)              Investment      Return($)       Income
BLACKROCK LARGE GP FOCUS                          9,090.9090               50,000.00            6.7600               61,454.54         11,454.54                  50,000          11,454
       GROWTH FUND INC INSTL
       SYMBOL: MAFOX Initial Purchase: 05/20/20
    .. Equity700% ___
INVESCO QQQ TR SER 1                                838.0843              160,419.75         294.8800               247,134.29         86,714.54                 158,234          88,899        1,365
       CURRENT YIELD 0.55%
       SYMBOL:QQQ       Initial Purchase: 03/13/18
    . Equity_700%
MORGAN STANLEY INSTL FD                              2,402.6910           150,000.00          84.5500               203,147.52         53,147.52                 150,000          53,147
      INC GROWTH PORT CL I


+
005                                                                                                                      4709                                                                      9 of 18
NINA FISCHMAN TTEE                                                            Account Number: [RedactedJ7 091                                         24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                 August 01, 2020 -August 31, 2020
                                                                                                                                                                      Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total       Estimated        Estimated         Unrealized       Total Client      Investment         Annual
Description                                 Quantity                           Cost Basis     Market Price     Market Value       Gainl(Loss)       Investment         Return($)         Income
      SYMBOL: MSEQX        Initial Purchase:05/21/20
      Equity 100%
SPDR GOLD TRUST                                          257.0000             36,465.73         184.8300         47,501.31         11,035.58            36.465            11,035
      SYMBOL: GLD          Initial Purchase: 08/13/19
      Alternative Investments 100%
SPDR S P BIOTECH                                       450.0898                38,164.31        111.8100         50,324.54         12,160.23            38,154            12,169              10
     CURRENT YIELD 0.01%
      SYMBOL: XBI          Initial Purchase: 11 /08/18
     Equity 100%
        - Subtotal (Equities)                                                                                   562,060.89
          Subtotal (Alternative Investments)                                                                     47,501.31
          TOTAL YIELD .23%                                                   435,049.79                         609,562.20        174,512.41                            176,704           1,375

LONG PORTFOLIO                                                                    Acijusted/Total               Estimated          Unrealized       Estimated           Estimated
                                                                                       Cost Basis            Market Value         Gainl(Loss) Accrued Interest      Annual Income

           TOTAL     YIELD .46%                                                    1,444,081.53              2,019,026.22        436,355.73                                  9,382

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Tota! Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
shorHerm profits resulting from market volatility. Market timing may result in lower returns for long•term fund shareholders because market timers capture short·term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
005                                                                                                                   4709                                                                  10of18
                                                                                                                                                                                                           MERRI LL~-
                                                                                                                                                                                                           A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                                                                   Account Number: !Redacted]1091


YOUR CMA FOR TRUST ASSETS                                                                                                                                                                                   August 01, 2020 - August 31, 2020

Bank of America Merrill Lynch Global Research publishes research reports and ratings C'Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CID, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
Total values exclude N/A items
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".
@ - These shares result from a stock dividend or split and will be payable to your account on the date shown. The market price has been

changed to reflect that dividend or split. The unit cost will be adjusted on the payable-date.


YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                                                                 Income
Date   Description                     Transaction Type                                                                                                                         Quantitx_   Reinvestment            Income        Year To Date
Taxable Interest
08/31   BANK DEPOSIT INTEREST                                                 J:I   Bank Interest                                                                                                                      1.09
08/31   BANK DEPOSIT INTEREST                                                 J:I   Bank Interest                                                                                                                       .88
                                                                                                                                                                                                                        -
        PREFERRED DEPOSIT                                                           Income Total                                                                                                                       4.00
                                                                                                                                                                                                                      --
        Subtotal (faxable Interest)                                                                                                                                                                                   5.97           1,350.19
                                                                                                                                                                                                                    --
Taxable Dividends
08/03 VERIZON COMMUNICATNS COM        * Dividend                                                                                                                                                                    485.51
      HOLDING 789.4402 PAY DATE 08/03/2020
08/03 VERIZON COMMUNICATNS COM                                                      Reinvestment Program                                                                                        (485.51)
08/03 VERIZON COMMUNICATNS COM                                                      Reinvestment Share(s)                                                                        8.4122
        PRINCIPAL REINV AMT                              $485.51 REINV PRICE $57.71500 REINV SHRS                                                          8.4122
08/05 LOWE'S COMPANIES INC                                                    * Dividend                                                                                                                            140.25
        HOLDING 255.0000 PAY DATE 08/05/2020
                                      ...............................................•.....•........................•......•......................•..•.......................


08/05 LOWE'S COMPANIES INC                                                          Reinvestment Program                                                                                        (140.25)
08/05 LOWE'S COMPANIES INC                                                          Reinvestment Share(s)                                                                         .9354


+
005                                                                                                                                                                                           4709                                       11of18
NINA FISCHMAN TTEE                                                             Account Number:      [Redacted]1091                                     24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                            August 01, 2020 - August 31, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date    Oescr;ption                   Transaction Type                                                Quantity       Reinvestment                                   Income          Year To Date
Taxable Dividends
        PRINCIPAL REINV AMT         $140.25 REINV PRICE $149.94000 REINV SHRS               .9354
08/13 APPLE INC                       • Dividend                                                                                                                    293.04
      HOLDING 357.3678 PAY DATE 08/13/2020
08/13 APPLE INC                                     Reinvestment Program                                             _ ... (293:04)
                                                                                                           ---
08/13 APPLE INC                                     Reinvestment Share(s)                                .6399
      PRINCIPAL REINV AMT           $293.04 REINV PRICE $457.97200 REINV SHRS               .6399
08/14 COSTCO WHOLESALE CRP DEL        * Dividend                                                                                                                     49.32
      HOLDING 70.4549 PAY DATE 08/14/2020
08/14 COSTCO WHOLESALE CRP DEL                      Reinvestment Program                                                   (49.32)
                                               - --- --------- ---- -

08/14 COSTCO WHOLESALE CRP DEL         Reinvestment Share(s)                                             .1466
      PRINCIPAL REINV AMT   $49.32 REINV PRICE $336.53000 REINV SHRS                       .1466
08/17 PROCTER & GAMBLE CO             * Dividend                                                                                                                    324.33
      HOLDING 410.1807 PAY DATE 08/17/2020
08/17 PROCTER & GAMBLE CO                           Reinvestment Program                                                  (324.33)
08/17 PROCTER & GAMBLE CO                           Reinvestment Share(s)                               2.4035
        PRINCIPAL REINV AMT         $324.33 REINV PRICE $134.93800 REINV SHRS               2.4035
        Subtotal (Taxable Dividends)                                                                                                                              1,292.45             9,712.35
        NET TOTAL                                                                                                      (1,292.45)                                 1,298.42            11,062.54

        Long Term Capital Gain Distributions                                                                                                                                             124.33

The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. ln particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.




+
005                                                                                                                    4709                                                                  12 of 18
                                                                                                                                         MERRI LL~.
                                                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                      Account Number: [Redacted], 091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                           August 01, 2020 -August 31, 2020

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                 Transaction   Commissions/            (Debit)/   Accrued Interest
Date          Description                       Transaction Type                         Quantity             Amount      Trading Fees             Credit     Earnedl(Paid)
Purchases
08/10       CHEWY INC SH        CLA             Purchase                               875.0000            (49,997.50)                       (49,997.50)
            [Redacted]           UNIT PRICE   57.1400
08/14        ZILLOW GROUP INC SHS               Purchase                               675.0000            (52,302.38)                       (52,302.38)
             CL C [Redacted]          UNIT PRICE      77.4850
                                                                                                               ·--
08/28        PENN NATL GAMING CORP              Purchase                               715.0000            (39,915.73)                       (39,915.73)
             [Redacted]          UNIT PRICE   55.8261
             Subtotal (Purchases)                                                                         (142,215.61)                      (142,215.61)

Sales
08/21   • AMERICAN TOWER REIT INC               Sale                                  -150.0000             36,947.90            (.82)        36,947.08
             (HLDG CO) SHS [Redacted]           UNIT PRICE 246.3193
08/24 • TJX COS INC NEW                         Sale                                  -302.0000             16,117.74            (.36)         16,117.38
             [Redacted]          UNIT PRICE   53.3700
             Subtotal (Sales)                                                                               53,065.64           {1.18)        53,064.46

Other Security Transactions
08/20        AMERICAN TOWER REIT INC            Fractional Share Sale                     -.6191                                                 153.33
             (HLDG CO) SHS SALE PRICE$247.68000 QTY SOLD        .6191
08/21        TJX COS INC NEW                    Fractional Share Sale                     -.2986                                                   15.51
             SALE PRICE $51.98000 QTY SOLD      .2986
             Subtotal (Other Security Transactions)                                                                                               168.84

             TOTAL                                                                                         (89,149.97)          (1.18)       (88,982.31)
             TOTAL SECURITY PURCHASES/(DEBITS)                                                                                              (142,215.61)
             TOTAL SECURITY SALES/CREDITS                                                                                                      53,233.30




+
005                                                                                                           4709                                                      13 of 18
NINA FISCHMAN TTEE                                                               Account Number: 1""""'11091                                         24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                         August 01, 2020 - August 31, 2020

REALIZEO GAINS/(LOSSES)
                                                                               Acquired Liquidation                                                                  Gainsl/Losses) 0
Description                                                      Quantity         Date        Date        Sale Amount             Cost Basis           This Statement              Year to Date
       Subtotal (Long-Term)                                                                                                                                                          56,155.67
       AMERICAN TOWER REIT INC                                  150.0000 05/08/20        08/19/20           36,947.08             35,555.25                  1,391.83
       AMERICAN TOWER REIT INC                                     .67 91   07 /09/20    08/19/20               153.33               165.00                    (11.67)
       TJX COS INC NEW                                          300.0000 08/20/19        08/20/20            16,010.64            15,245.10                    765.54
       TJX COS INC NEW                                            1.1500 12/04/19        08/20/20                61.38                  69.00                   (7.62)
       TJX COS INC NEW                                             .8500 03/04/20        08/20/20                45.36                  51.25                   (5.89)
       TJX COS INC NEW                                             .2986 03/04/20        08/20/20                15.51                  18.01                   (2.50)
       VERIZON COMMUNICATNS COM CXL                             350.0000 12/12/19        07/16/20            19,209.33            21,490.63                   2,281.30
•      VERIZON COMMUNICATNS COM                                   8.41 22 12/12/19       07 /16/20              461.69                 516.53                     N/C
       VERIZON COMMUNICATNS COM                                 341.5878 12/12/19        07/16/20            18,747.64            20,974.10                (2,226.46)
       Subtotal (Short-Term)                                                                                                                                  2,184.53               16,277.21
      TOTAL                                                                                                 72,442.63             72,594.24                  2,184.53                72,432.88
0 • Excludes transactions for which we have insufficient data
N/C · Results may not be calculated for transactions which involve the sale of partnership interests, short term debt instruments, derivative products purchased in the secondary market.
or the determination of ordinary income and/or capital items for discount and zero-coupon issues.
CXL • Indicates the cancellation of an error transaction.
•This transaction has been affected by a "Wash Sale" based on IRS regulations. There are two different types of adjustments that may be occurring.
(A) If the gain/loss displays as N/C, this transaction has been identified as a "Wash Sale" based on IRS regulations and the loss has been added to the cost basis of the related purchase.
(B) If the gain/loss is calculated, the cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and your gain or loss will be inclusive of this amount.


STANDING INSTRUCTIONS
              Transaction                      Frequency         Description                                                 Amount
              FTSTO                             ONE TIME        TD BANK, NA                                                10,000.00


CASH/OTHER TRANSACTIONS
Date       Description                                  Transaction Type                                             Quantity                          Debit                            Credit
Electronic Transfers
08/10      WIRE TRF OUTP50223030390                    Wire Transfer Out                                                                         47,000.00
08/27      TO [Redacted]       9917                    Withdrawal                                                                                  1,500.00

+
005                                                                                                                 4709                                                                  14 of 18
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                   Account Number:    [Redacted]1091




 YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                   August 01, 2020 - August 31, 2020


CASH/OTHER TRANSACTIONS (continued)
Date                       Description                        Transaction Type                                                Quantity            Debit                       Credit
Electronic Transfers
                           NINA FISCHMAN
.................................


08/24                      TD Bank, NA                        Withdrawal                                                                       7,000_00
08/25                      TD Bank, NA                        Withdrawal                                                                       4,000.00
                           Subtotal (Electronic Transfers)                                                                                    59,500_00
Other Debits/Credits
08/25                       FTS REVERSAL                      Transfer/ Adjustment                                                                                        1,500.00
                            Subtotal (Other Debits/Credits)                                                                                                                1,500.00

                            NET TOTAL                                                                                                         58,000.00


ADVISORY AND OTHER FEES
 Date                                Fee Type                                 Quantity    Description                                             Debit                       Credit
08/04                                Advisory Program Fee                                 INV. ADVISORY FEE AUG                                1,602.78
                                     NET TOTAL                                                                                                 1,602.78




    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date                            Description                 Withdrawals                 Deposits Date           Descriptio.'!. . .               Withdrawals              Deposits
    08/03                           ML BANK DEPOSIT PROGRAM                              187,694.00 08/18           PREFERRED DEPOSIT                 55,000.00
    08/04                           ML BANK DEPOSIT PROGRAM     101,603.00                           08/19          ML BANK DEPOSIT PROGRAM                                 55,000.00
    08/04                           PREFERRED DEPOSIT                                    100,000.00 08/21           ML BANK DEPOSIT PROGRAM                                    154.00
    08/10                           ML BANK DEPOSIT PROGRAM      96,997.00                           08/24          ML BANK DEPOSIT PROGRAM                                 35,462.00
    08/12                           ML BANK DEPOSIT PROGRAM     117,658.00                          08/25           ML BANK DEPOSIT PROGRAM                                  5,118.00
    08/12                           PREFERRED DEPOSIT                                    160,000.00 08/26           ML BANK DEPOSIT PROGRAM                                  1,500.00
    08/14                           PREFERRED DEPOSIT            94,650.00                          08/28           ML BANK DEPOSIT PROGRAM           39,916.00



+
 OOS                                                                                                                          4709                                               15 of 18
NINA FISCHMAN TTEE                                 Account Number:   [RedactejJ7   091                 24-Hour Assistance: (800) MERRILL


    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS                                  (continued)           August 01, 2020 - August 31, 2020


    Date   Descri_p_tion             Withdrawals         Deposits Date              l?~?.~~ipY<:J.fl      Withdrawals              DeE_osits
08/17      ML BANK DEPOSIT PROGRAM                          6.00
               NETTOTAL                                                                                                          39,110.00




+
005                                                                                            4709                                   16 of 18
                                                                                                                                                  MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report a_ny inaccuracy, discrer,ancy,       in other jurisdictions, locally registered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern l;ly calling Wealth Manaaement Client            Investment products offered b'[ Investment Bankinq          of the average daily balances. We receive a fee from our
Support !)t (800-IVIERRILC) vyithi_n ten (1 ) business days   Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                        of America, N.A. based on the avera_qe daily Preferred
                                                                 We will route your equity and option orders to, market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                              centers consistent with our duty of best execution.
   You may review our financial statement at our offices:        Except for certain custodial accounts, we hold bonds       Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated            and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S or 1v1L), One Bryant Park, New York, New York         partial call for those securities, securities will be
~ 00~6. If yo_u request a copy of our financial statement,                                                                  promptly advise us of any material change in your
                                                              randomly selected from those held in bulk. The                investment objectives or financial condition. Individual
we will mail It to you.                                       probability of your holdings being selected is
    We act as a market maker, dealer, block positioner        proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may    of that particular security that we hold.                     confirmation. You may request a summary of this
put us or one of our affiliates on the opposite side of          This statement serves as a confirmation of certain         information.
transactions we execute for you and potentially result in     transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                   reported periodically. Additional information including       Margin Customers
   Bof/H/lerrill Lynch Research is research produced by       th,:, time of execution for any trade, is availa 6le upon       If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third            written request.                                              statement of your margin account and special
party research ratings from selected vendors are                 In accordance with applicable law, rules and
provided, if available, for your information. Our             regulations, your free credit balance is not se11_regated     memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or     ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S             credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_party    your demand. You have the right to receive in tl'ie           for your inspection upon request. You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make             any_fully paid sec~ritis>s to which yo,u are entitled,        interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.          subject to any obligations you owe in any of your             statement. Hie interest charqe period will P,arallel the
   MLPF&S may make available to you certain securities        accounts.                                                     statement period, except that interest due for the final day
and other investment products that are sponsored,                For clients enrolled in a sweep program, the balance       of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that           in any bank deP,osit account or sliares of any money          your next statement.
are affiliates of Bank of America Corporation (BAC) or in     market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                interest can be withdrawn or nquidated on your order          Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for       and th(' proceeds returned to your securities account
                                                              or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: Merri IrAdvisory Center™, which offers           You will have the right to vote full shares and we may     our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed bv the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses          other applicable exchanqes or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC. 7..ending, derivatives, and other commercial             All transactions are subject to the constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are performed qlobally by banking          requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, inclutling Bank or America, N.A.,           inferpretations of the excnanqe or market, and its
 member Federal Deposit1nsurance Corporation                                                                                America California, N.A. (Merrill Lynch affiliated banks) or
                                                              clearinghouse, if any, where tlle transactions are            other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally            You may obtain an investor brochure that includes          protectetl by the FDIC up to applicable limits. MLPF&S is not a
 tiy investment banRing affiliates o BAC ("Investment          information describin_q_ the FINRA Requlation Public         bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinqAffiliates"), including, in the United States,        Disclosure Program ('1'roqram"\. To obtain a brochure        MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,        or more information abou1 the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members        contact the FINRA Regulation Pubfic Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and        Hotline at (800)289-9999 or access the FINRA website         http://www.sipc.org or (202)371-8300.


 +

  005                                                                                               4709                                                                           17 of 18
Fixed Income Securities                                       Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on               Information is based on data from the issuing insurer.     J:I       Interest reported to the IRS
estimates ootained from various sources and in certain        We are not responsible forthe calculation of                 •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume               policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers       contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                   account. If we, as cusfodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.        contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1             coverage apply.                                                        payment. Pnor day's dividend retained to
million or more, which often reflect more favorable                                                                                  offset cost of advancing payment on your
                                                              Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller              Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller    types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                        capital gains in which case the Estimated Annual             NIN       Non-negotiable securities
                                                              Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                         Estimated Annual Income and Current Yield are                N/0 CUST Non-negotia151e securities registered in the
  While we believe our pricing information to be              estimates and the actual income and yield might be                     name oTthe custodian
reliable, we cannot guarantee its accuracy. Pricing
information providea for certain thinly trai:led securities
                                                              lower or higher than the estimated amounts. Current
                                                              Yield is based upon Estimated Annual Income and the
                                                                                                                           n         Indicates that BofA Merrill Lynch Research
                                                                                                                                     has upgraded (i) or downgraded (t) its
may be stale.                                                 current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on             Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability             reference asset. They are reflected on
companies, and real estate trusts which are not listed        your statement by their underlying
on any exchange), and alternative investments (e.g.           reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private det51t         ETFs, equity indices), alternative
funds, and fledge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these        currencies), or fixed income (e.g.,
securities and their current vaTues will likely be            interest rates). This classification
different from the purchase price. Unless otherwise           method illustrates your asset
indicated, and except for certain alternative investment      allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuaf market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
l 099).
  +

   005                                                                                              4709                                                                    18 of18
                                                                                                                                                 MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account: !Raoact,<1091


NINA FISCHMAN TTEE
U/ A DTD 01/15/2020
BY NINA FISCHMAN
                                                  •     WEALTH MANAGEMENT REPORT                                                                           July 01, 2020 - July 31, 2020

                                                         PORTFOLIO SUMMARY                                          July 31                    June 30             Month Change
703 CARLYLE ST
                                                        Net Portfolio Value                                $1,923,335.92               $1,793,448.49                $129,887.43           A
WOODMERE NY 11598-2917
                                                        Your assets                                        $1,923,335.92               $1,793,448.49                $129,887.43           .t.
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                ($29,994.54)                 ($89,487.84)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                       ($29,994.54)                ($89,487.84)
call 24-Hour Assistance:                                                                                       $2,230.91                     $711.72
                                                        Your Dividends/Interest Income
(800) MERRILL
                                                        Your Market Gains/(Losses)                           $157,651.06                   $96,819.25
(800) 637-7455
                                                             Subtotal Investment Earnings                    $159,881.97                   $97,530.97
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770

Up-to-date account information can be viewed                .73
                                                                      I
                                                                   lYir7-
                                                                            ,~~~, ~ r&2l
at: www.mymerrill.com, where your statements                 L
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.


                                                             '
                                                           2/20    3/20     4/20   5/20    6/20   7 /20

KEEP THINGS SIMPLE· GO PAPERLESS
Online Delivery is a more straightforward way to manage your account documents. Access seven years of statements online, reduce clutter and help lower your risk of fraud. You'll
receive an email whenever a new document becomes available. Visit mymerrill.com to enroll.


Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
007                                                                                                 4709                                                                             1 of 18
                                                                              Primary Account: [Redacted]1091                                         24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                            July 01, 2020 - July 31, 2020


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value     Allocation          $2,179
                                                                                                          $l,Q:~
                                                                                                                   F
                                                                                                                   f       11111!
                                                                                                                                    I~ I~
                                                                                                                                     lljli     • '
                                       D   Equities                 1,555,384.73           80.87%                                                          I     I      I   I   ,

                             ..        D   Cash/Money                 320,295.68           16.65%
                                                                                                                       Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec


                               \           Accounts                                                                                                This Report                  Year To Date

                                   I
                                   I
                                       U   Alternative
                                           Investments
                                                                        47,655.51           2.48%               Tax-Exempt Interest
                                                                                                                Taxable Interest                                     0.81               1,344.22

       \                     J             TOTAL                   $1,923,335.92             100%               Tax-Exempt Dividends
                                                                                                                Taxable Dividends                           2,230.10                   8,419.90
           ~-------------/                                                                                      Total                                      $2,230.91                  $9,764.12

                                                                                                                Your Estimated Annual Income                                           $9,879.28


       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                              Previous
                                                            Current Value                 Portfolio                                          This Report              Last Report              Year End
       INVESCO QQQ TR SER 1                                  222,754.43                   11.58%      S&P 500                                  3271.12                   3700.29               3230.78
       CASH                                                  187,694.68                    9.75%      Three-Month Treasury Bills                  .08%                      .13%                 1.54%
       MORGAN STANLEY INSTL FD                               187,169.63                    9.73%      Long-Term Treasury Bonds                   1.19%                     1.41%                 2.39%
       AMAZON COM INC COM                                    186,716.12                    9.70%      One-Month LIBOR                             .17%                      .18%                 1.78%
       APPLE INC                                             151,895.61                    7.89%      NASDAQ                                  10745.27                  10058.77               8972.61




+
007                                                                                                   4709                                                                                          2 of 18
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                       Account Number: [Redaoted[1091                            24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/ A DTD 01/15/2020                                                                                   Net Portfolio Value:                                      $1,923,335.92
      BY NINA FISCHMAN                                                                                      Your Financial Advisor:
      703 CARLYLE ST                                                                                        ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                                1010 NORTHERN BLVD SUITE 490
                                                                                                            GREAT NECK NY 11021-5306
                                                                                                            alexander.fischman@ml.com


•
                                                                                                            1-800-876-8770
      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                                  July 01, 2020 - July 31, 2020

                                                              This Statement                 Yearta Date      ASSETS                                       July 31                   June 30
                                                                                                              Cash/Money Accounts                      320,295.68                  44,414.38
                                                                                                              Fixed Income
                                                                                                              Equities                               1,039,525.08                 937,583.79
      Total Debits                                                                          (271,377.56)      Mutual Funds                             563,515.16                 811,450.32
      Securities You Transferred In/Out                                                    1,898,967.66       Options
      Market Gains/(Losses)                                      157,651.06                  243,054.02       Other
                                                                                                                  Subtotal (Long Portfolio}          1,923,335.92               1,793,448.49
                                                                                                              TOTAL ASSETS                          $1,923,335.92              $1,793,448.49

                                                                                                              LIABILITIES
                                                                                                              Debit Balance
                                                                                                              Short Market Value
                                                                                                              TOTAL LIABILITIES
                                                                                                              NET PORTFOLIO VALUE                   $1,923,335.92              $1,793,448.49




      •
       -    . ·:         This statement is eligible for online delivery. Go to ml.com/gopaperless or scan
      h -                this code with your phone's camera to get started.
      ~            ·..

      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
007                                                                                                                       4709                                                            3 of 18
NINA FISCHMAN TTEE                                       Account Number: [RedactedJ7 091                                      24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                                      July 01, 2020 -July 31, 2020


CASH FLOW                             This Statement     Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts              $44,414.38                              ' Estimated Accrued Interest not included; may not refiect all holdings; does not
CREDITS                                                                            include asset categories less than 1%; includes the categorical values for the
                                                                                   underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                          Allocation
Other Credits                                             42,927.68                                         CJ Equities                          80.87%
     Subtotal                                             42,927.68        I
                                                                                                            LS:] Cash/Money                      16.65%
DEBITS                                                                                                           Accounts
Electronic Transfers                    (28,500.00)     (206,000.00)                                        B    Alternative                      2.48%
Margin Interest Charged                                                                                          Investments
Other Debits                                             (56,544.01)                                              TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                   (1,494.54)       (8,833.55)
     Subtotal                           (29,994.54)      (271,377.56)
Net Cash Flow                          ($29,994.54)    {$228,449.88)

OTHER TRANSACTIONS
Dividends/Interest Income                 2,230.91         9,764.12
Dividend Reinvestments                   (2,230.10)       (8,241.50)
Security Purchases/Debits               (17,782.68)     (943,128.94)
Security Sales/Credits                  323,657.71     1.490,351.88
Closing Cash/Money Accounts            $320,295.68                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                            Mail                   Online Delivery_
                                                                                 Statements                                  X
Fees Included in Transactions Above
                                                                                 Performance Reports                         X
Commissions/Tradin.9. Fees                    (4.57)          (18.16)
                                                                                 Trade Confirms                              X
                                                                                 Shareholders Communication                  X
                                                                                 Prospectus                                                                X
                                                                                 Service Notices                              X
                                                                                 Tax Statements                               X




+
007                                                                                           4709                                                                    4 of 18
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacte<j]1091




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                   July 01, 2020 · July 31, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                              Average           Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                      10,376                          18,777               .01                     0.21                       128,564
    TOTAL ML Bank Deposit Program                                              10,376                                                                       0.21                       128,564


                                                                                                             Average            Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                      34,037                          11,778               .06                     0.60                         4,037
    TOTAL Preferred Deposit                                                    34,037                                                                       0.60                         4,037




+
007                                                                                                                      4709                                                              5of18
NINA FISCHMAN TTEE                                                Account Number:        [Redacted]1091                                         24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                 July 01, 2020 - July 31, 2020

CASH/MONEY ACCOUNTS                                                        Total                Estimated                      Estimated                    Estimated        Est. Annual
Description                                       Quantity          Cost Basis                Market Price                  Market Value              Annual Income              Yield%
CASH                                           187,694.68          187,694.68                                                187,694.68
+ML BANK DEPOSIT PROGRAM                       128,564.00          128,564.00                       1.0000                   128,564.00                            13               .01
    +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                               4,037.00             4,037.00                      1.0000                         4,037.00                         2               .06
    +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                  320,295.68                                                320,295.68                            15               .01

EQUITIES                                                                          Unit                     Total      Estimated            Estimated           Unrealized      Estimated
Description                      Symbol Acquired                Quantity    Cost Basis                Cost Basis    Market Price         Market Value         Ga inf/Loss) Annual Income
ADVNCD MICRO D INC                    AMD 12/19/19           1,200.0000      43.1279                 51,753.48         77.4300                92,916.00       41,162.52
ALPHABET INC SHS       CLA           GOOGL 05/06/20            37.0000 1_ ,_365._7 400               50,532.38      1,487.9500                55,054.15         4,521.77
AMAZON COM INC COM                   AMZN 11/27/17             35.0000     1,207.9362                42,277.77      3,164.6800            110,763.80           68,486.03
                                          01/16/19             11.0000     1,702.0445                18,722.49      3,164.6800             34,811.48           16,088.99
                                          05/09/19              7.0000     1,887.8000                13,214.60      3,164.6800             22,152.76            8,938.16
                                          07/16/20              6.0000     2,963.7800                17,782.68      3,164.6800             18,988.08            1,205.40
            Subtotal                                           59.0000                               97,997.54                            186,716.12           94,718.58
AMERICAN TOWER REIT INC                AMT 05/08/20           150.0000      237.0350                 35,555.25        261.3900                39,208.50         3,653.25            621
/HLDG CO) SHS                              07/09/20             0.6191      266.5159                    165.00        261.3900                   161.83            (3.17)             3
CURRENT YIELD       1.58%
            Subtotal                                          150.6191                               35,720.25                                39,370.33         3,650.08            624
APPLE INC                             AAPL 11/27/17           213.0000      175.8575                 37,457.66        425.0400                90,533.52        53,075.86            699
CURRENT YIELD 0. 77%                       02/16/18             1.0000      175.9100                    175.91        425.0400                   425.04           249. 13             4
                                           05/18/18             1.0000      780.7700                    180.71        425.0400                   425.04           244.33              4
                                           05/18/18             1.0000      191.0200                    191.02        425.0400                   425.04           234.02              4
                                           08/77/78             1.0000      203.1200                    203.12        425.0400                   425.04           221.92              4
                                           08/17/18             1.0000      214.5500                    214.55        425.0400                   425.04           210.49              4
                                           11/16/18             1.0000      190.5300                    190.53        425.0400                   425.04           234.51              4
                                           02/15/7 9            1.0000      190.0400                    190.04        425.0400                   425.04           235.00              4
                                           02/15/19             1.0000      171.4700                    171.47        425.0400                   425.04           253.57              4
                                           05/09/7 9           50.0000      198.3414                  9,917.07        425.0400                21,252.00        11,334.93            164

+
007                                                                                                          4709                                                                  6 of 18
                                                                                                                                                                                              MERRI LL~,
                                                                                                                                                                                              A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                Account Number: [Redacted], 091



YOUR CMA FOR TRUST ASSETS                                                                                                                                                                               July 01, 2020 - July 31, 2020

EQUITIES (continued)                                                                                       Unit                          Total                  Estimated                  Estimated         Unrealized     Estimated
Description                     Symbol Acquired                              Quantity                Cost Basis                     Cost Basis                Market Price               Market Value       Gainl/Loss) Annual Income
APPLE INC                        AAPL 05/17 /19                              0.9165                  173.2896                         158.82                      425.0400                    389.55            230.73              4
                                      05/17/19                               2.0000                  187.0500                         374.10                      425.0400                    850.08            475.98              7
                                      08/14/19                               1.0357                  203.6497                         210.92                      425.0400                    440.21            229.29              4
                                      11 /13/19                              0.8019                  264.0104                         211.71                      425.0400                    340.84            129.13              3
                                      02/12/20                               0.6546                  324.3660                         212.33                      425.0400                    278.23             65.90              3
                                      03/19/20                              80.0000                  247.7500                      19,820.00                      425.0400                 34,003.20         14,183.20            263
                                      05/13/20                               0.9591                  304.7231                         292.26                      425.0400                    407.66            115.40              4
            Subtotal                                                      357.3678                                                  70,172.22                                             151,895.61         81,723.39          1,183
                                                   ------- ------ -- -------- -- - --- --   - ----                                                                                                           ---~---
BOEING COMPANY                     BA 11/19/19                              55.0000                  372.3780                      20,480.79                      158.0000                  8,690.00        (11,790.79)
                                      03/05/20                               0.4467                  253.0333                         113.03                      158.0000                     70.58             (42.45)
            Subtotal                                                        55.4467                                                20,593.82                                                8,760.58        (11,833.24)
COSTCO WHOLESALE CRP DEL         COST 09/26/19                              70.0000                  288.0940                      20,166.58                      325.5300                 22,787.10           2,620.52           196
CURRENT YIELD 0.86%                   11/14/19                               0.1490                  305.3691                          45.50                      325.5300                     48.50               3.00             1
                                      02/20/20                               0.1414                  322.4893                          45.60                      325.5300                     46.03                .43             1
                                      05/14/20                               0.1645                  299.0881                          49.20                      325.5300                     53.55               4.35
            Subtotal                                                        70.4549                                                20,306.88                                               22,935.18           2,628.30           199
                                                                                                              - -- -----------

FORTINET  INC                     FTNT 11 /12/19                          200.0000                    99.1050                       19,821.00                      138.3000                27,660.00           7,839.00
----- - -

LOWE'S COMPANIES INC              LOW 05/19/20                            255.0000                   117.6520                      30,001.26                       148.9100                37,972.05           7,970.79           561
CURRENT YIELD 1.4 7%
- - - - - - - ----- --- -- -                                                                                                     ------ --- .. -------- ------. ------ --     - ------
MC CORMICK NON VTG                MKC 04/20/20                            130.0000                   157.2089                      20,437.16                       194.9000                25,337.00           4,899.84           323
CURRENT YIELD 1.27%                   07/17/20                              0.4233                   190.4086                          80.60                       194.9000                    82.50               1.90             2
            Subtotal                                                      130.4233                                                  20,517.76                                              25,419.50           4,901.74           325
MCDONALDS CORP            COM     MCD 04/30/19                            152.0000                   197.3300                       29,994.16                      194.2800                29,530.56           (463.60)           760
CURRENT YIELD 2.57%                   05/10/19                             40.0000                   197.9352                        7,917.41                      194.2800                 7,771.20           (146.21)           200
                                      06/18/19                              0.0861                   205.1103                           17.66                      194.2800                    16.73              (0.93)            1
                                      06/18/19                              1.0000                   205.0700                          205.07                      194.2800                   194.28            (10.79)             5
                                      09/16/19                              1.0770                   207.9665                          223.98                      194.2800                   209.24            (14.74)             6
                                      10/31/19                            100.0000                   197.3499                       19,734.99                      194.2800                19,428.00           (306.99)           500




+
007                                                                                                                                              4709                                                                             7 of 18
NINA FISCHMAN TTEE                                        Account Number:     [Redacted]7   091                                  24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                      July 01, 2020 - July 31, 2020

EQUITIES (continued)                                                   Unit                        Total      Estimated        Estimated            Unrealized     Estimated
Description                   Symbol Acquired      Quantity      Cost Basis                   Cost Basis    Market Price   Market Value            Gainl(Loss) Annual Income
MCDONALDS CORP          COM     MCD 12/13/19         1.8583      197.8690                         367.70      194.2800            361.03                (6.67)            10
                                    03/13/20         2.3855      155.1163                         370.03      194.2800            463.45                93.42             12
                                    06/12/20         2.0162      185.0064                         373.01      194.2800            391.71                18.70             11
             Subtotal                           300.4231                                      59,204.01                       58,366.20               (837.81)         1,505
MICROSOFT CORP                 MSFT 07 /22/19   200.0000         138.8262                     27,765.24       205.0100        41,002.00             13,236.76           409
CURRENT YIELD 0.99%                 09/11 /19     0.6684         137.6421                         92.00       205.0100           137.03                 45.03             2
                                    12/11/19      0.6750         151.6148                        102.34       205.0100           138.38                 36.04             2
                                    03/11/20      0.7052         145.6182                        102.69       205.0100           144.57                 41.88             2
                                    03/19/20    137.0000         145.5710                     19,943.23       205.0100        28,086.37              8,143.14           280
                                    06/10/20      0.8953         193.1307                        172.91       205.0100           183.55                 10.64             2
             Subtotal                           339.9439                                      48,178.41                       69,691.90             21,513.49           697
    ------

NETFLIX COM INC                NFLX 04/23/20      50.0000
                                                - - ----- -- -
                                                                 431.8350
                                                                 --
                                                                                              21,591.75       488.8800        24,444.00              2,852.25
NIKE INC CL B                   NKE 03/19/19    285.0000          87.5825                     24,961.04        97.6100        27,818.85              2,857.81            280
CURRENT YIELD 1.00%                 05/10/19    100.0000          82.8946                      8,289.46        97.6100         9,761.00              1,471.54             98
                                    07/02/19      0.9911          85.4605                         84.70        97.6100            96.74                 12.04
                                    09/27/19      0.9178          92.5256                         84.92        97.6100            89.59                  4.67              1
                                    12/31/19      0.9350         101.3796                         94.79        97.6100            91.27                 (3.52)             1
                                    03/31/20      1.2011          79.1108                         95.02        97.6100           117.24                 22.22              2
                                    06/30/20      0.9677          98.5016                         95.32        97.6100            94.46                 (0.86)             1
             Subtotal                           390.0127                                      33,705.25                       38,069.15              4,363.90            384
PEPSICO INC                     PEP 09/12/19    150.0000         137.6151                     20,642.27       137.6600        20,649.00                  6.73            614
CURRENT YIELD 2.97%                 01/06/20      1.0542         135.8850                        143.25       137.6600           145.12                  1.87              5
                                    03/30/20      1.1603         124.3299                        144.26       137.6600           159.73                 15.47              5
                                    06/29/20      1.1811         131.7754                        155.64       137.6600           162.59                  6.95              5
             Subtotal                           153.3956                                      21,085.42                       21,116.44                 31.02            629
                                                                                                                           ----·-----·-----
PROCTER & GAMBLE CO              PG 07/03/20    405.0000         123.1740                     49,885.47       131.1200          53,103.60            3,218.13          1,281
CURRENT YIELD 2.41 %                02/14/20      2.3527         128.4014                        302.09       131.1200                308.49             6.40              8
                                    05/14/20      2.8280         113.8932                        322.09       131.1200                370.81            48.72              9
             Subtotal                           410.1807                                      50,509.65                       53,782.90              3,273.25          1,298



+
007                                                                                                  4709                                                               8of 18
                                                                                                                                                                     MERRI LL~.
                                                                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number: [Redacted]1091


YOUR CMA FOR TRUST ASSETS                                                                                                                                                        July 01, 2020 - July 31, 2020

EQUITIES (continued)                                                                        Unit                    Total                     Estimated          Estimated            Unrealized     Estimated
Description                                 Symbol Acquired                Quantity   Cost Basis               Cost Basis                   Market Price       Market Value          Gainl(Loss) Annual Income
SHOPIFY INC CL A                              SHOP 05/20/20                39.0000    758.0751                29,564.93                     1,024.0000           39,936,00            10,371.07
·~--·····-----··
TJX COS INC NEW                                 TJX 08/20/19              300.0000     50.8170                15,245.10                        51.9900           15,597.00               351.90
                                                    12/04/19                1.1500     60.0000                    69.00                        51.9900               59.79                (9.21)
                                                    03/04/20                1.1486     60.2994                    69.26                        51 .9900              59.72                (9.54)
              Subtotal                                                    302.2986                            15,383.36                                          15,716.51               333. 15

VERIZON COMMUNICATNS COM                         vz 12/12/19               57.0000     61.4017                 3,499.90                        57.4800            3,276.36             (223.54)            141
CURRENT YIELD 4.27%                                 01/31/20                4.1196     60.7607                   250.31                        57.4800              236.79               (13.52)            11
                                                    03/19/20              370.0000     54.0050                19,981.85                        57.4800           21,267.60             1,285.75            911
                                                    04/30/20                8.3206     57.7350                   480.39                        57.4800              478.27                 (2.12)           21
              Subtotal                                                    439.4402                            24,212.45                                          25,259.02              1,046.57         1,084
                                                                                                          - - - ---------- - - - - ------

WIX COM LTD                                     WIX 05/20/20              153.0000    796.7050                30,004.07                       290.4800           44,443.44            14,439.37
              TOTAL      YIELD .82%                                                                        744,855.89                                          1,039,525.08          294,669.19          8,489

                                                                                                                                                                                      Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                            Total     Estimated               Estimated                    Unrealized      Total Client        Investment        Annual
Description                                                    Quantity       Cost Basis   Market Price        Market Value                      Gainl(Loss)      Investment           Return{$}       Income
BLACKROCK LARGE CP FOCUS                                  9,090.9090          50,000.00          6.2400            56,727.27                       6,727.27          50,000                6,727
         GROWTH FUND INC INSTL
         SYMBOL: MAFOX Initial Purchase: 05/20/20
         Equity 100%
INVESCO QQQ TR           SER 1                                838.0843       160,419.75      265.7900            222,754.43                      62,334.68          158,234              64,519         1,365
         CURRENT YIELD 0.61%
         SYMBOL: QQQ     Initial Purchase: 03/13/18
       __ EquityJOO%
MORGAN STANLEY INSTL FD                                   2,402.6910         150,000.00       77.9000            187,169.63                       37,169.63         150,000               37,169
         INC GROWTH PORT CL I
         SYMBOL: MSEQX Initial Purchase: 05/21120
         Equity_ 100%
SPDR GOLD TRUST                                               257.0000        36,465.73      185.4300               47,655.51                     11,189.78           36,465              11,189
         SYMBOL: GLD             Initial Purchase: 08/13/19


+
007                                                                                                                         4709                                                                           9of 18
NINA FISCHMAN TTEE                                                            Account Number:       lR"'"'''11091                                     24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                          July 01, 2020 - July 31, 2020

                                                                                                                                                                       Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                  Total      Estimated        Estimated         Unrealized       Total Client       Investment        Annual
Description                                                Quantity            Cost Basis     Market Price     Market Value       Gainl(Loss)       Investment          Return{$}       Income
      Alternative Investments 100%
SPDR S P BIOTECH                                        450.0898               38,164.31        109.3300            49,208_32      11,044.01            38,154             11,053             10
     CURRENT YIELD 0.01%
      SYMBOL: XBI           Initial Purchase: 11 /08/18
      Equilj'_ 100%
           Subtotal (Equities)                                                                                      515,859.65
           Subtotal (Alternative Investments)                                                                        47,655.51
              TOTAL   YIELD .24%                                             435,049.79                         563,515.16        128,465.37                              130,657         1,375

LONG PORTFOLIO                                                                     Adjusted/Total               Estimated          Unrealized          Estimated          Estimated
                                                                                       Cost Basis             Market Value        Gainl(Loss)   Accrued Interest      Annual Income

              TOTAL   YIELD .51 %                                                  1,500,201.36              1,923,335-92        423,134.56                                   9,879

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.



+
007                                                                                                                      4709                                                               10of18
                                                                                                                              MERRI LL~.
                                                                                                                              A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                           Account Number: [Redactad]1091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                    July 01, 2020 - July 31, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                   Income
Date    Description                               Transaction Type                                 Quantity    Reinvestment          Income         Year To Date
Taxable Interest
07/31   BANK DEPOSIT INTEREST                  I:l Bank Interest                                                                         .21
07/31   BANK DEPOSIT INTEREST                  I:l Bank Interest                                                                         _60
        Subtotal (Taxable Interest)                                                                                                      .81           1,344_22
Taxable Dividends
07/01 NIKE INCCL B                    * Dividend                                                                                       95_32
      HOLDING 389.0450 PAY DATE 07/01/2020
07/01   NIKE INC CL B                             Reinvestment Program                                              (95.32)
                                              -- ------   - --- --   -----

07/01   NIKE INC CL B                            Reinvestment Share(s)                               .9677
        PRINCIPAL REINV AMT           $95.32 REINV PRICE $98.50000 REINV SHRS            .9677
07 /02 VANGUARD 500 INDEX FUND         * Dividend                                                                                    900.98
       SHS ETF HOLDING 628.6085 PAY DATE 07/02/2020
        ---

07 /02 VANGUARD 500 INDEX FUND                    Reinvestment Program                                             (900.98)
       SHS ETF
07 /02 VANGUARD 500 INDEX FUND                  Reinvestment Share(s)                                 3.1202
       SHS ETF-- PRINCIPAL
                  --- ----
                           REINV AMT         $900.98 REINV PRICE $288.76100 REINV SHRS              3.1202
                                                                                   - ---- -----------

07 /02 ISHARES S&P 500                  * Dividend                                                                                   486.39
       INDEX FUND CL INSTL PAY DATE 07/01/2020
07 /02 ISHARES S&P 500                             Reinvestment Program                                            (486.39)
       INDEX FUND CL INSTL
07 /02 ISHARES S&P 500                  »*Long Term Capital Gain                                                                     124.33
       INDEX FUND CL INSTL PAY DATE 07/07/2020
07 /02 ISHARES S&P 500                             Reinvestment Program                                            (124.33)
       INDEX FUND CL INSTL
07 /02 ISHARES S&P 500                  ' Short Term Capital Gain                                                                      22.48
       INDEX FUND CL INSTL PAY DATE 07/01/2020
07 /02 ISHARES S&P 500                             Reinvestment Program                                             (22.48)
       INDEX FUND CL INSTL
07 /02 ISHARES S&P 500                             Reinvestment Share(s)                            1.3270

+
007                                                                                                              4709                                       11of18
NINA FISCHMAN TTEE                                                             Account Number:     [Redac,edJ7   091                                   24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                  July 01, 2020 - July 31, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                       Income
Date    Descr;ption                        Transaction Type                           Quantity    Reinvestment                                                      Income          Year To Date
Taxable Dividends
        INDEX FUND CL INSTL AGENT REINV AMT    $486.39 REINV PRICE $366.63000 REINV SHRS      1.3270 AS OF 06/30
07 /02 ISHARES S&P 500                    Reinvestment Share(s)                       .3390
       INDEX FUND CL INSTL AGENT REINV AMT    $124.33 REINV PRICE $366.63000 REINV SHRS      .3390 AS OF 06/30
07 /02 !SHARES S&P 500                    Reinvestment Share(s)                       .061 O
       INDEX FUND CL INSTL AGENT REINV AMT    $22.48 REINV PRICE $366.63000 REINV SHRS      .0610 AS OF 06/30
07 /10 AMERICAN TOWER REIT INC          ' Dividend                                                                                                                  165.00
       (HLDG CO) SHS HOLDING 150.0000 PAY DATE 07/10/2020
07 /10 AMERICAN TOWER REIT INC                    Reinvestment Program                                                   (165.00)
       (HLDG CO) SHS
07 /10 AMERICAN TOWER REIT INC                    Reinvestment Share(s)                      .6191
       (HLDG CO) SHS PRINCIPAL REINV AMT           $165.00 REINV PRICE $266.50000 REINV SHRS     .6191
07 /20 MCCORMICK NON VTG               * Dividend                                                                                                                    80.60
       HOLDING 130.0000 PAY DATE 07/20/2020
07 /20 MC CORMICK NON VTG                         Reinvestment Program                                                    (80.60)
07 /20 MC CORMICK NON VTG                       Reinvestment Share(s)                                    .4233
       PRINCIPAL REINV AMT           $80.60 REINV PRICE $190.41000 REINV SHRS              .4233
07 /31 INVESCO 000 TR SER 1            ' Dividend                                                                                                                   355.00
       HOLDiNG 836.7493 PAY DATE 07/31/2020
07 /31 INVESCO 000 TR SER 1             Reinvestment Program                                                             (355.00)
                                                         ----
07 /31 INVESCO 000 TR SER 1             Reinvestment Share(s)                                           1.3350
       PRINCIPAL REINV AMT  $355.00 REINV PRICE $265.91000 REINV SHRS                       1.3350
        Subtotal (Taxable Dividends)                                                                                                                              2,230.10             8,419.90
        NET TOTAL                                                                                                      (2,230.10)                                 2,230.91             9,764.12

        » Long Term Capital Gain Distributions                                                                                                                      124.33               124.33
The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
U!Ts often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.




+
007                                                                                                                    4709                                                                  12 of 18
                                                                                                                                                                                                          MERRI LL~.
                                                                                                                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                                                Account Number: !Redacted], 091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                                                                July 01, 2020 - July 31, 2020

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                                                                  Transaction   Commissions/           (Debit)/   Accrued Interest
Date                           Description                                                 Transaction Type                                         Quantity                    Amount     Trading Fees            Credit     Earnedl(Paid)
Purchases
07/20                      AMAZON COM INC COM           Purchase                                                                                     6.0000                 (17,782.68)                      (17,782.68)
                           [Redacted]      UNIT PRICE 2963.7800
                           Subtotal (Purchases)                                                                                                                             (17,782.68)                      (17,782.68)

Sales
07/20               • VERIZON COMMUNICATNS COM                                              Sale                                               -350.0000                     19,209.75            (.42)        19,209.33
                           [Redacted]                             UNIT PRICE              54.8850
07 /30 • !SHARES S&P 500                                                                   Sale                                       -302.1670                             116,539.77                       116,539.77
                            INDEX FUND CL INSTL FRAC SHR QUANTITY .167 [Redacted]                                            UNIT PRICE 385.6800
07 /31 • VANGUARD 500 INDEX FUND       Sale                                                                                                    -631.0000                    187,697.26           (4.15)      187,693.11
         SHS ETF [Redacted]      UNIT PRICE 297.4600
.....•...................•.......•............


                            Subtotal (Safes)                                                                                                                                323,446.78           (4.57)       323,442.21

Other Security Transactions
07 /30                      VANGUARD 500 INDEX FUND          Fractional Share Sale                                                                     -.7287                                                    215.50
                            SHS ETF SALE PRICE$295. 7 4000 QTY SOLD .7287
                           - - - - - - - - - - - - - - - - - - - - - - - -- - ---------                       - ----------------------- - - --- - - ---------------------

                            Subtotal (Other Security Transactions)                                                                                                                                               215.50

                            TOTAL                                                                                                                                           305,664.10           (4.57)       305,875.03
                            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                                                (17,782.68)
                            TOTAL SECURITY SALES/CREDITS                                                                                                                                                     323,657.71




+

007                                                                                                                                                                            4709                                                     13 of 18
NINA FISCHMAN TTEE                              Account Number: [Redacted], 091                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                  July 01, 2020 - July 31, 2020

REALIZED GAINS/(L0SSES)
                                             Acquired Liquidation                                                     Gainsl(Losses) 0
Description                      Quantity       Date        Date          Sale Amount       Cost Basis    This Statement           YeartoDate
      VANGUARD 500 INDEX FUND   215.0000    10/25/17     07 /29/20           63,952.49      50,968.99        12,983.50
      VANGUARD 500 INDEX FUND   335.0000    11 /28/17    07129/20            99,646.89      81,562.11        18,084.78
      VANGUARD 500 INDEX FUND     2.0000    01 /03/18    07129/20               594.91         502.09            92.82
      VANGUARD 500 INDEX FUND     1.0000    04/02/18     07 /29/20              297.45         248.40            49.05
      VANGUARD 500 INDEX FUND     2.0000    04/02/18     07 /29/20              594.91         489.02           105.89
      VANGUARD 500 INDEX FUND     2.0000    07 /05/18    07 /29/20              594.91         500.04            94.87
      VANGUARD 500 INDEX FUND     1.0000    10/02/18     07 /29/20              297.45         256.73            40.72
      VANGUARD 500 INDEX FUND     2.0000    10/02/18     07 /29/20              594.91         535.87            59.04
      VANGUARD 500 INDEX FUND     3.0000    12/21 /18    07 /29/20              892.36         679.93           212.43
      VANGUARD 500 INDEX FUND     3.0000    03/27 /19    07 /29/20              892.36         775.47           116.89
      VANGUARD 500 INDEX FUND    50.0000    05/10/19     07 /29/20           14,872.67      13,061.84         1,810.83
      VANGUARD 500 INDEX FUND      .6107    07 /03/19    07 /29/20              181.65         154.99            26.66
      VANGUARD 500 INDEX FUND     3.0000    07 /03/19    07 /29/20              892.36         818.74            73.62
      !SHARES S&P 500           286.0000    08/31 /17    07 /29/20          110,304.48      84,567.34        25,737.14
      !SHARES S&P 500             1.0000    04/02/18     07 /29/20              385.68         314.45            71.23
      !SHARES S&P 500             1.0000    07 /02/18    07 /29/20              385.68         323.59            62.09
      !SHARES S&P 500             1.0000    10/01 /18    07 /29/20              385.68         325.25            60.43
      !SHARES S&P 500             1.0000    10/01 /18    07 /29/20              385.68         346.73            38.95
      !SHARES S&P 500             1.0000    12/17/18     07 /29/20              385.68         308.22            77.46
      !SHARES S&P 500             1.0000    12/17 /18    07 /29/20              385.68         308.34            77.34
      !SHARES S&P 500             1.0000    03/29/19     07 /29/20              385.68         322.52            63.16
      !SHARES S&P 500             1.0000    03/29/19     07 /29/20              385.68         333.87            51.81
      !SHARES S&P 500               .3190   07 /01 /19   07129/20               123.03         111.16            11.87
      ISHARES S&P 500             1.0000    07 /01 /19   07 /29/20              385.68         349.10            36.58
       Subtotal (Long-Term)                                                                                  60,039.16               56,155.67
      VANGUARD 500 INDEX FUND     2.9484    09/30/19     07 /29/20                877.01        806.36           70.65
      VANGUARD 500 INDEX FUND     2.9894    12/26/19     07 /29/20                889.21        889.33            (.12)
      VANGUARD 500 INDEX FUND     3.0600    03/12/20     07 /29/20                910.21        736.90          173.31
      VANGUARD 500 INDEX FUND     2.3915    07 /01 /20   07129/20                 711.36        690.56           20.80
      VANGUARD 500 INDEX FUND      .7287    07 /01 /20   07 /29/20                215.50        210.42            5.08


+

007                                                                                  4709                                                14of18
                                                                                                                                                         MERRI LL~-
                                                                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                              Account Number:        [Redacted]7   091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                   July 01, 2020 - July 31, 2020

REALIZED GAINS/(LOSSES) (continued)
                                                                             Acquired Liquidation                                                                      Gainsl(Losses) O
Description                                                      Quantity        Date           Date                 Sale Amount         Cost Basis       This Statement            Year to Date
       VERIZON COMMUNICATNS COM                                 350.0000    12/12/19      07 /16/20                    19,209.33          21,490.63          (2,281.30)
       !SHARES S&P 500                                            1.3610    09/30/19      07/29/20                        524.91             478.45               46.46
       !SHARES S&P 500                                            2.0000    12/13/19      07 /29/20                       771.36             750.09               21.27
       !SHARES S&P 500                                            1.7600    04/01/20      07/29/20                        678.80             538.47             140.33
       !SHARES S&P 500                                            1.3270    07 /01 /20    07 /29/20                       511.80             486.39               25.41
       !SHARES S&P 500                                             .3390    07/01/20      07/29/20                        130.74             124.33                6.41
       !SHARES S&P 500                                             .0610    07/01/20      07/29/20                         23.53              22.48                1.05
        Subtotal (Short-Term)                                                                                                                                /1,77D.65)               14,092.68

      TOTAL                                                                                                           323,657.71         265,389.20          58,268.51                 70,248.35
0 . Excludes transactions for which we have insufficient data


CASH/OTHER TRANSACTIONS
Date      Description                                  Transaction Type                                                       Quantity                    Debit                           Credit
Electronic Transfers
07 /08    TD Bank, NA                                  Withdrawal                                                                                      3,500.00
07 /13    TD Bank, NA                                  Withdrawal                                                                                     15,000.00
                                                                                                                                                       ···--
07 /29    TD Bank, NA                                  Withdrawal                                                                                     10,000.00
          Subtotal (Electronic Transfers)                                                                                                             28,500.00

          NET TOTAL                                                                                                                                   28,500.00


ADVISORY AND OTHER FEES
Date          Fee Type                                                  Quantity         Description                                                      Debit                           Credit
07/02         Advisory Program Fee                                                       INV. ADVISORY FEE JUL                                         1,494.54
              NET TOTAL                                                                                                                                1,494.54




+

007                                                                                                                           4709                                                          15of18
NINA FISCHMAN TTEE                                  Account Number: [RedactMJ1091                          24-Hour Assistance: (800) MERRILL


    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS                                                                  July 01, 2020 - July 31, 2020


    Date    Description               Withdrawals          Deposits Date       Description                    Withdrawals               OeE_0Sits
    07/01   ML BANK DEPOSIT PROGRAM                           1.00 07/13       ML BANK   DEPOSIT PROGRAM       15,000.00
    07/02   ML BANK DEPOSIT PROGRAM     1,495.00                   07/21       ML BANK   DEPOSIT PROGRAM                               1,427.00
    07/08   ML BANK DEPOSIT PROGRAM     3,500.00                   07/29       ML BANK   DEPOSIT PROGRAM       10,000.00
    07/08   PREFERRED DEPOSIT          30,000.00                   07/31       ML BANK   DEPOSIT PROGRAM                             116,755.00
    07/09   ML BANK DEPOSIT PROGRAM                      30,000.00
               NET TOTAL                                                                                                              88,188.00




+

007                                                                                   4709                                                 16 of 18
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.or(j
  Please promptly report a.ny inaccuracy, discrer,ancy,      in other jurisdictions, locally re(jistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or con~ern l;'iy callin(J Wealth Manaaement Client         Investment products offered by Investment Bankin_g           of the average daily balances. We receive a fee from our
Support ;at \800-MERRILC) withi_n ten (1 ) business days     Affiliates, includin(J MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or commurncat1on of the account           ARE NOT BANK GllARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP 5 " and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, N.A. based on the avera(je daily Preferred
                                                                We will route your equity and option orders to market       Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a          For all customers, including those who own options, please
(MLPF&S or 1v1L), One Bryant Park, New York, New York        partial call for those securities, securities will be
10036. If you request a copy of our financial statement,                                                                    promptly advise us of any material change in your
                                                             randomly selected from those held in bulk. The                 investment objectives or financial condition. Individual
we will mat I 1t to you.                                     probability of your holdings being selected is
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicany. Additional information including         Margin Customers
   BofA"Merrill Lynch Research is research produced by       th\l time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.                                               statement of your margin account and special
party research ratings from selected vendors are                In accordance with applicable law, rules and
provided, if available, for your information. Our            regulations, your free credit balance is not seq_regated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    anti we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party   your demand. You have the right to receive in tlie             for your inspection upon request You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid securiti\lS to which yqu are entitled,          interest char(jes, if any, for the period covered by this
based upon third party research ratings and reports.         subJectto any obl1gat1ons you owe many of your                 statement. Tfie interest charqe period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that          in any bank deposit account or shares of any money             your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order           Coverage for your Account
   Merrill and Merrill Ed(Je are the marketing name for      and the proceeds returned to your securities account
                                                             or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: MerriWAdvisory Center™, which offers            You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
 made available through MLPF&S.                              governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
 for the CJlobal banking and global markets businesses       other applicable exchanqes or re(Julatory bodies.              precious metals, other assets that are not securities, as
 of BAC.l.ending, derivatives, and other commercial             All transactions are subject to tlie constitution, rules,   aefined by SIPC, and assets that are not held at MLPF&S,
 banking activities are performed (Jlobally by banking       requlations, customs, usages, rulings and                      such as cash on deposit at Bank of America, N.A. or Bank of
 affiliates of BAC, incluainq Bank o"'f America, N.A.,       inferpretations of the excnanqe or market, and its
 member Federal Depositlnsurance Corporation                                                                                America California, N.A. (Merrill Lynch affiliated banks) or
                                                             clearinghouse, if any, where tlie transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.
 investment ban kin(] activities are performed globally         You may obtain an investor brochure that includes           protectea by the FDIC up to applicable limits. MLPF&S is not a
 l)y investment banRing affiliates o BAC ("Investment         information describinq the FINRA Regulation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B"ankinq Affiliates"), including, in the United States,      Disclosure Program ("Proqram"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,       or more information abou1 the Pro(Jram or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members      contact the FINRA ReQulation PublTc Disclosure Program         about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  007                                                                                               4709                                                                           17of18
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:I       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the I RS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian ortrustee, hold an annuity      DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often refiect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotiaole securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name or the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (t) _or downgraded Wits_
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, ancf real estate trusts which are not listed      your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actual market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +
   007                                                                                             4709                                                                    18 of 18
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: [Redacted]1091


NINA FISCHMAN TTEE
U/A DTD 01/15/2020
                                                  •    WEALTH MANAGEMENT REPORT                                                                         May 30, 2020 - June 30, 2020

BY NINA FISCHMAN                                        PORTFOLIO SUMMARY                                         June 30                      May29              Month Change
7 03 CARLYLE ST
                                                        Net Portfolio Value                               $1,793,448.49               $1,785,405.36                   $8,043.13          •
WOODMERE NY 11598-2917
                                                        Your assets
                                                        Your liabilities
                                                                                                          $1,793,448.49               $1,785,405.36                   $8,043.13
                                                                                                                                                                                     •
                                                        Your Net Cash Flow (Inflows/Outflows)               ($89,487.84)                  ($1,429.53)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                      ($89,487.84)                  ($1,429.53)
call 24-Hour Assistance:                                                                                        $711.72                    $2,338.77
                                                        Your Dividends/Interest Income
(800) MERRILL                                           Your Market Gains/(Losses)                            $96,819.25                  $67,968.91
(800) 637-7 455
                                                            Subtotal Investment Earnings                      $97,530.97                  $70,307.68
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770

Up-to-date account information can be viewed              ~137
                                                            ,~     U-~ZJ
                                                                           1,b    ~~
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                          2/20     3/20    4/20   5/20    6/20

YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL
7/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, call your advisor today to discuss your contribution.



Merrifl Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
006                                                                                                4709                                                                             1 of 16
                                                                             Primary Account:         [Redacted]1091                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                         May 30, 2020 - June 30, 2020


      ASSET ALLOCATION*                                                                                    CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 D    Equities
                                                                    Current Value
                                                                    1,706,020.02
                                                                                     Allocation
                                                                                           95.12%
                                                                                                                $2.179 :=
                                                                                                                $1,089
                                                                                                                       $Of, • • , .
                                                                                                                                     I                                       , ,
                                                                                                                             Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 D    Cash/Money                       44,414.38            2.48%
                                      Accounts                                                                                                        This Report                Year To Date
                                 ~    Alternative                       43,014.09           2.40%                      Tax-Exempt Interest
                                      Investments
                                                                                                                       Taxable Interest                             2.62                 1,343.41
                                      TOTAL                       $1,793,448.49              100%                      Tax-Exempt Dividends
                                                                                                                       Taxable Dividends                       709.10                   6,189.80
                                                                                                                       Total                                  $711.72                  $7,533.21

                                                                                                                       Your Estimated Annual Income
                                                                                                                                                                                      --
                                                                                                                                                                                      $16,352.46



       TOP FIVE PORTFOLIO HOLDINGS                                                                         FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                               Previous
                                                            Current Value                 Portfolio                                            This Report           Last Report                Year End
       INVESCO QQQ TR SER 1                                  207,179.13                   11.55%           S&P 500                               3100.29                   3044.31              3230.78
       VANGUARD 500 INDEX FUND                               178,166.52                    9.93%           Three-Month Treasury Bills               .13%                      .12%                1.54%
       MORGAN STANLEY INSTL FD                               169,461.80                    9.44%           Long-Term Treasury Bonds                1.41%                     1.41%                2.39%
       AMAZON COM INC COM                                    146,217.46                    8.15%           One-Month LIBOR                          .18%                      .17%                1.78%
       APPLE INC                                             130,367.77                    7.26%           NASDAQ                               10058.77                   9489.87              8972.61




+

006                                                                                                         4709                                                                                     Zof 16
                                                                                                                                                           MERRI LL~.
                                                                                                                                                           A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                          Account Number: [Re<Jacted]1091                             24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/ A DTD 01/15/2020                                                                                        Net Portfolio Value:                                    $1,793,448.49
      BY NINA FISCHMAN                                                                                           Your Financial Advisor:
      703 CARLYLE ST                                                                                             ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                                 GREAT NECK NY 11021-5306
                                                                                                                 alexander.fischman@ml.com


•
                                                                                                                 1-800-876-8770
      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                                   May 30, 2020 - June 30, 2020

                                                                 This Statement                 Yearta Date        ASSETS                                      June 30                 May29
                                                                                                      ',>>;:;J    Cash/Money Accounts                        44,414.38             131,003.93
                                                                                                                   Fixed Income
      Total Credits                                                     711.72                   50,460.89         Equities                                 937,583.79             882,521.42
      Total Debits                                                  (89,487.84)                (241,383.02)       Mutual Funds                              811,450.32             771,880.01
      Securities You Transferred In/Out                                                       1,898,967.66        Options
      Market Gains/(Losses)                                          96,819.25                   85,402.96        Other
                                                                                                                      Subtotal /Long Portfolio)           1,793,448.49           1,785,405.36
                                                                                                                  TOTAL ASSETS                           $1,793,448.49          $1,785,405.36

                                                                                                                   LIABILITIES
                                                                                                                   Debit Balance
                                                                                                                   Short Market Value
                                                                                                                   TOTAL LIABILITIES
                                                                                                                   NET PORTFOLIO VALUE                   $1,793,448.49          $1,785,405.36




      ••-
      x".: -
      ~
               . ·:

                      -..
                            Th;s statement is eligible for online delivery. Go to ml.com/gopaperless or scan
                            this code with your phone's camera to get started.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merril/'1 makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
      Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
006                                                                                                                           4709                                                        3 of 16
NINA FISCHMAN TTEE                                       Account Number: lR"'""'11091                                        24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                                  May 30, 2020 - June 30, 2020


CASH FLOW                             This Statement     Year to Date          ASSET ALLOCATION*
Opening Cash/Money Accounts            $131,003.93                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                         include asset categories less than 1 %; includes the categorical values for the
                                                                                underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                       Allocation
Other Credits                                             42,927.68                                       D    Equities                       95.12%
     Subtotal                                             42,927.68      I
                                                                                                          D    Cash/Money                       2.48%
DEBITS
Electronic Transfers                    (82,500.00)     (177,500.00)     I
                                                                                                     \\   m
                                                                                                               Accounts
                                                                                                               Alternative                      2.40%
Margin Interest Charged
Other Debits
Visa Purchases
                                         (5,500.00)      (56,544.01)     I                           )         Investments
                                                                                                               TOTAL                            100%

ATM/Cash Advances
Checks Written/Bill Payment
                                                                                   ''"'••.   ___/
Advisory and other fees                  (1,487.84)       (7,339.01)
     Subtotal                           (89,487.84)     (241,383.02)
Net Cash Flow                          ($89,487.84)    ($198,455.34)

OTHER TRANSACTIONS
Dividends/Interest Income                   711.72         7,533.21
Dividend Reinvestments                     (709.10)       (6,011.40)
Security Purchases/Debits               (30,012.00)     (925,346.26)
Security Sales/Credits                   32,907.67     1,166,694.17
Closing Cash/Money Accounts             $44,414.38                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                          Mail                   Online Oefivel}'_
                                                                               Statements                                  X
Fees Included in Transactions Above
                                                                               Performance Reports                         X
Commissions/Tradin~ Fees                      (0.73)         (13.59)
                                                                               Trade Confirms                              X
                                                                               Shareholders Communication                    X
                                                                               Prospectus                                                               X
                                                                               Service Notices                               X
                                                                               Tax Statements                                X




+
006                                                                                           4709                                                                   4 of16
                                                                                                                                                      MERRI LL~-
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number: IR•''""'11091


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                 May 30, 2020 - June 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                      31,967                         20,193            .01                         0.23                        10,376
    TOTAL ML Bank Deposit Program                                              31,967                                                                       0.23                        10,376


                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                      99,035                         45,441            .06                         2.39                        34,037
    TOTAL Preferred Deposit                                                    99,035                                                                       2.39                        34,037




+
006                                                                                                                  4709                                                                  5 of 16
NINA FISCHMAN TTEE                                                   Account Number: !Redacted], 091                                       24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                             May 30, 2020 - June 30, 2020

CASH/MONEY ACCOUNTS                                                          Total            Estimated                       Estimated               Estimated          Est. Annual
Description                                         Quantity            Cost Basis          Market Price                   Market Value           Annual Income               Yield%
CASH                                                     1.38               1.38                                                  1.38
+ML BANK DEPOSIT PROGRAM                          10,376.00            10,376.00                  1 .0000                    10,376.00                           1              .01
    +FDIC~~·----~---·-
           INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                                34,037.00            34,037.00                  1.0000                     34,037.00                         20               .06
    +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                       44,414.38                                            44,414.38                         21               .05

EQUITIES                                                                             Unit               Total        Estimated            Estimated         Unrealized     Estimated
Description                           Symbol Acquired              Quantity   Cost Basis           Cost Basis      Market Price      Market Value          Gainl(Loss) Annual Income
ADVNCD MICRO D INC                      AMO 12/19/19            1,200.0000     43.1279            51,753.48           52.6700             63,132.00        11,378.52
ALPHABET INC SHS       CLA            GOOGL 05/06/20              37.0000 1,365.7400              50,532.38        1,418.0500             52,467.85          1,935.47
AMAZON COM INC COM                     AMZN 11 /27 /17            35.0000 1,207.9362              42,277.77        2,758.8200             96,558.70        54,280.93
                                            01 /16/19             11.0000 1,702.0445              18,722.49        2,758.8200             30,347.02        11,624.53
                                            05/09/19               7 .0000 1,887.8000             13,214.60        2,758.8200             19,311.74         6,097.14
            Subtotal                                              53.0000                          74,214.86                          146,217.46            72,002.60
AMERICAN TOWER REIT INC                 AMT 05/08/20             150.0000     237.0350            35,555.25          258.5400             38,781.00          3,225.75           621
/HLDG CO) SHS
CURRENT YIELD 1.60%
APPLE INC                              AAPL 11/27/17             213.0000     175.8575             37,457.66         364.8000             77,702.40         40,244.74           699
CURRENT YIELD 0.89%                         02/16/18               1.0000     175.9100                175.91         364.8000                364.80            188.89             4
                                            05/18/18               1.0000     180.7100                180.71         364.8000                364.80            184.09             4
                                            05/18/18               1.0000     191.0200                191 .02        364.8000                364.80            173.78             4
                                            08/17/18               1.0000     203.1200                203.12         364.8000                364.80            161 .68            4
                                            08/17 /18              1.0000     214.5500                214.55         364.8000                364.80            150.25             4
                                            11 /16/18              1.0000     790.5300                190.53         364.8000                364.80            174.27             4
                                            02/15/19               1.0000     190.0400                190.04         364.8000                364.80            174.76             4
                                            02/15/19               1.0000     171.4700                171.47         364.8000                364.80            193.33             4
                                            05/09/19              50.0000     198.3414              9,917.07         364.8000             18,240.00          8,322.93           164
                                            05/17/19               0.9165     173.2896                158.82         364.8000                334.34            175.52             4
                                            05/17/19               2.0000     187.0500                374.10         364.8000                729.60            355.50             7

+
006                                                                                                         4709                                                                6 of 16
                                                                                                                                            MERRI LL~.
                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                   Account Number: [Redacted]7 091


YOUR CMA FOR TRUST ASSETS                                                                                                                         May 30, 2020 - June 30, 2020

EQUITIES (continued)                                                        Unit                  Total      EsUmated                    Estimated      Unrealized     Estimated
Description                Symbol Acquired    Quantity                Cost Basis             Cost Basis    Market Price                Market Value    Gainl(Loss) Annual Income
APPLE INC                   AAPL 08/14/19     1.0357                  203.6497                 210.92        364.8000                       377.82         166.90             4
                                 11 /13/19    0.8019                  264.0104                 211.71        364.8000                       292.53          80.82             3
                                 02/12/20     0.6546                  324.3660                 212.33        364.8000                       238.80          26.47             3
                                 03/19/20    80.0000                  247.7500              19,820.00        364.8000                    29,184.00       9,364.00           263
                                 05/13/20     0.9591                  304.7231                 292.26        364.8000                       349.88          57_52             4
              Subtotal                       357.3678                                       70,172.22                                   130,367.77      60,195.55         1,183
BOEING COMPANY                BA 11/19/19     55.0000                 372.3780              20,480.79        183.3000                    10,081 _50    (10,399.29)
                                 03/05/20      0.4467                 253.0333                 113_03        183.3000                        81.88          (31-15)
              Subtotal                        55.4467                                       20,593.82                                    10,163.38     (10,430.44)
                                                                                   ----- -----

COSTCO WHOLESALE CRP DEL    COST 09/26/19     70.0000                 288.0940              20,166.58        303.2100                    21,224.70       1,058.12           197
CURRENT YIELD 0.92%              11/14/19      0.1490                 305.3691                  45.50        303.2100                        45.18          (0.32)            1
                                 02/20/20      0.1414                 322.4893                  45.60        303.2100                        42_87          (2.73)            1
                                 05/14/20      0.1645                 299.0881                  49-20        303.2100                        49.88             .68            1
              Subtotal                        70.4549                                       20,306.88                                    21,362.63       1,055.75           200
-~--   --------- ----                          ---   - -------- - -                                               -   -   -----   --

FORTI NET INC                FTNT11/12/19    200.0000                  99.1050
                                                                       -------
                                                                                            19,821.00        137.2700                    27,454.00       7,633.00
LOWE'S COMPANIES INC         LOW 05/19/20    255.0000                 117.6520              30,001.26        135.1200                    34,455.60       4,454.34           562
CURRENT YIELD 1.62%
----   ---- -----

MC CORMICK NON VTG           MKC 04/20/20    130.0000                 157.2089              20,437.16        179.4100                    23,323.30       2,886.14           323
CURRENT YIELD 1.38%
MCDONALDS CORP    COM        MCD 04/30/19    152.0000                 197.3300              29,994.16        184.4700                    28,039.44      (1,954.72)         761
CURRENTYIELD 2.71%               05/10/19     40.0000                 197.9352               7,917.41        184.4700                     7,378.80        (538.61)         200
                                 06/18/19      0.0861                 205.1103                  17.66        184.4700                        15.88           (1.78)           1
                                 06/18/19      1.0000                 205.0700                 205.07        184.4700                       184.47          (20.60)           5
                                 09/16/19      1.0770                 207.9665                 223.98        184.4700                       198.67          (25.31)           6
                                 10/31/19    100.0000                 197.3499              19,734.99        184.4700                    18,447.00      (1,287.99)         501
                                 12/13/19      1.8583                 197.8690                 367.70        184.4700                       342.80          (24.90)          10
                                 03/13/20      2.3855                 155.1163                 370.03        184.4700                       440.05           70.02           12
                                 06/12/20      2.0162                 185.0064                 373.01        184.4700                       371.93           (1.08)          11
              Subtotal                       300.4231                                        59,204.01                                   55,419.04      (3,784.97)        1,507



+
006                                                                                                 4709                                                                    7 of 16
NINA FISCHMAN TTEE                              Account Number: lR"'""'11091                                24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                May 30, 2020 - June 30, 2020

EQUITIES (continued)                                          Unit              Total     Estimated       Estimated              Unrealized     Estimated
Description               Symbol Acquired    Quantity   Cost Basis         Cost Basis   Market Price   Market Value             Gainl(Loss) Annual Income
MICROSOFT CORP             MSFT 07 /22/19   200.0000    138.8262          27,765.24       203.5100       40,702.00              12,936.76            408
CURRENT YIELD     1.00%         09/11/19      0.6684    137.6421              92.00       203.5100          136.03                  44.03              2
                                12/11 /19     0.6750    151.6148             102.34       203.5100          137.37                  35.03              2
                                03/11/20      0.7052    145.6182             102.69       203.5100          143.52                  40.83              2
                                03/19/20    137.0000    145.5710          19,943.23       203.5100       27,880.87               7,937.64            280
                                06/10/20      0.8953    193.1307             172.91       203.5100          182.20                   9.29              2
          Subtotal                          339.9439                      48,178.41                      69,181.99              21,003.58            696
~---"'
NETFLIX COM INC            NFLX 04/23/20     50.0000    431.8350          21,591.75       455.0400       22,752.00                1,160.25
NIKE INC CL B               NKE 03/19/19    285.0000     87.5825          24,961.04        98.0500       27,944.25                2,983.21           280
CURRENT YIELD 0.99%             05/10/19    100.0000     82.8946           8,289.46        98.0500        9,805.00                1,515.54            98
                                07/02/19      0.9911     85.4605              84.70        98.0500           97.18                   12.48             1
                                09/27/19      0.9178     92.5256              84.92        98.0500           89.99                    5.07             1
                                12/31 /19     0.9350    101.3796              94.79        98.0500           91.68                   (3.11)            1
                                03/31/20      1.2011     79.1108              95.02        98.0500          117.77                   22.75             2
          Subtotal                          389.0450                      33,609.93                      38,145.87                4,535.94           383
                                                                                                                                                     ··---
PEPSICO INC                 PEP 09/12/19    150.0000    137.6151          20,642.27       132.2600       19,839.00                (803.27)           614
CURRENT YIELD 3.09%             01/06/20      1.0542    135.8850             143.25       132.2600          139.43                   (3.82)            5
                                03/30/20      1.1603    124.3299             144.26       132.2600          153.46                    9.20             5
                                06/29/20      1.1811    131.7754             155.64       132.2600          156.21                      .57            5
          Subtotal                          153.3956                      21,085.42                      20,288.10                 /797.32)          629
PROCTER & GAMBLE CO          PG 01/03/20    405.0000    123.1740          49,885.47       119.5700       48,425.85               (1,459.62)        1,281
CURRENT YIELD 2.64%             02/14/20      2.3527    128.4014             302.09       119.5700           281.31                  (20.78)           8
                                05/14/20      2.8280    113.8932             322.09       119.5700           338.14                   16.05            9
          Subtotal                          410.1807                       50,509.65                     49,045.30
                                                                                                            ·- ________ -----
                                                                                                                .,_
                                                                                                                                 (1,464.35)        1,298
SHOPIFY INC CL A           SHOP 05/20/20     39.0000    758.0751           29,564.93      949.2000       37,018.80                7,453.87




+
006                                                                              4709                                                                Bof 16
                                                                                                                                                   MERRI LL~.
                                                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                      Account Number:      [Redacted]1091




YOUR CMA FOR TRUST ASSETS                                                                                                                                 May 30, 2020 • June 30, 2020

EQUITIES (continued)                                                                  Unit                     Total         Estimated          Estimated        Unrealized     Estimated
Description                         Symbol    Acquired               Quantity   Cost Basis                Cost Basis       Market Price       Market Value      Gainl(Loss) Annual Income
TJX COS INC NEW                        TJX 08/20/19                 300.0000     50.8170                 15,245.10            50.5600           15,168.00            (77.10)
                                           12/04/19                   1.1500     60.0000                     69.00            50.5600               58.14            (10.86)
                                           03/04/20                   1.1486     60.2994                     69.26            50.5600               58.07            (11.19)
           Subtotal                                                 302.2986                             15,383.36                              15,284.21            /99.15}
                                                                                                                                                               ···········-··~~
VERIZON COMMUNICATNS COM                vz 12/12/19                 407.0000     61.4017                 24,990.53            55.1300           22,437.91        (2,552.62)           1,002
CURRENT YIELD 4.46%                          01/31/20                 4.1196     60.7607                    250.31            55.1300              227.11           (23.20)              11
                                             03/19/20               370.0000     54,0050                 19,981.85            55.1300           20,398.10           416.25              911
                                             04/30/20                 8.3206     57.7350                    480.39            55.7300              458.71           (21.68)              21
           Subtotal                                                 789.4402                             45,703.08                              43,521.83        (2,181.25)           1,945
WIX COM LTD                            WIX 05/20/20                 153.0000    196.1050                 30,004.07           256.2200           39,201.66          9,197.59
          TOTAL       YIELD 1.00%                                                                       748,222.92                            937,583.79       189,360.87             9,347

                                                                                                                                                                 Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                      Total     Estimated            Estimated            Unrealized     Total Client     Investment         Annual
Description                                              Quantity       Cost Basis   Market Price         Market Value          Gainl(Loss)     Investment        Return($)         Income
BLACKROCK LARGE GP FOCUS                          9,090.9090            50,000.00        5.8400                53,090.91          3,090.91          50,000             3,090
       GROWTH FUND INC INSTL
       SYMBOL: MAFOX Initial Purchase: 05/20/20
      . Equity 100%
INVESCO QQQ TR        SER 1                          836. 7 493        160,064.75      247.6000               207,179.13        47,114.38         158,234            48,944          1,363
       CURRENT YIELD 0.65%
       SYMBOL: QQQ     Initial Purchase: 03/13/18
              700%
!SHARES S&P 500                                      300.4400           89,377.58      366.6300               110,150.31         20,772.73          84,567           25,582          2,253
       INDEX FUND CL/NSTL CURRENT YIELD 2.04%
       SYMBOL: BSPIX    Initial Purchase:08/31/17
       Equit:y700%
MORGAN STANLEY INSTL FD                             2,402.6910         150,000.00       70.5300               169,461.80         19,461.80         150,000            19,461
       INC GROWTH PORT CL I
       SYMBOL: MSEQX Initial Purchase:05/21/20
       Equity 100%

+
006                                                                                                                4709                                                                9 of 16
NINA FISCHMAN TTEE                                                            Account Number: [RedactwJ1091                                           24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                      May 30, 2020 - June 30, 2020

                                                                                                                                                                      Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total       Estimated        Estimated         Unrealized       Total Client      Investment       Annual
Description                                               Quantity             Cost Basis     Market Price     Market Value       Gainl(Loss)       Investment         Return{$}       Income

SPDR GOLD TRUST                                          257.0000             36,465.73         167.3700         43,014.09          6,548.36            36,465             6,548
      SYMBOL:GLD          Initial Purchase: 08/13/19
      Alternative Investments 100%
SPDR S P BIOTECH                                         450.0898             38,164.31         111.9500         50,387.56        12,223.25             38,154           12,232              10
      CURRENT YIELD 0.01 %
      SYMBOL: XBI     Initial Purchase: 11 /08/18
      Equity 100%
VANGUARD 500 INDEX FUND                                  628.6085            152,986.81         283.4300        178,166.52         25,179.71          145,592            32,573           3,358
      SHS ETF CURRENT YIELD 1.88%
      SYMBOL: VOO           Initial Purchase: 10/25/17
      Eq_uity 100%
           Subtotal (Equities)                                                                                  768,436.23
           Subtotal {Alternative Investments)                                                                    43,014.09
              TOTAL   YIELD .86%                                             677,059.18                         811,450.32       134,391.14                             148,430           6,984

LONG PORTFOLIO                                                                    Aqjusted/Total               Estimated          UnreaUzed           Estimated         Estimated
                                                                                      Cost Basis             Market Value        Gainl(Loss)    Accrued Interest    Annual Income

              TOTAL   YIELD .91%                                                   1,469,696.48              1,793,448.49        323,752.01                                 16,352

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otheiwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.


+
006                                                                                                                  4709                                                                  10of16
                                                                                                                                                      MERRI LL~,
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number: [Redacted], 091


YOUR CMA FOR TRUST ASSETS                                                                                                                                    May 30, 2020 - June 30, 2020

Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs'J. Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF &S and
its affiliates.



YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                Income
Date    Description                                Transaction Type                                 Quantity      Reinvestment                                    Income         Year To Date
Taxable Interest
06/30 BANK DEPOSIT INTEREST                      u Bank Interest                                                                                                      .23
06/30 BANK DEPOSIT INTEREST
                               ----
                                                 u Bank Interest                                                                                                      .39
             PREFERRED DEPOSIT                     Income Total                                                                                                      2_00
             Subtotal (Taxable Interest)                                                                                                                            2.62             1,343.41
Taxable Dividends
06/11        MICROSOFT CORP                    * Dividend                                                                                                         172.91
             HOLDING 339.0486 PAY DATE 06/7 7 /2020
                                                                                                                            ····-
06/11        MICROSOFT CORP                        Reinvestment Program                                                (172.91)
06/11        MICROSOFT CORP                        Reinvestment Share(s)                               .8953
             PRINCIPAL REINV AMT        $172.91 REINV PRICE $193.14100 REINV SHRS          .8953
06/15 MCDONALDS CORP     COM          * Dividend                                                                                                                  373.01
      HOLDING 298.4069 PAY DATE 06/15/2020
06/15 MCDONALDS CORP                  COM          Reinvestment Program                                                (373.01)
      - ---- -------

06/15 MCDONALDS CORP      COM           Reinvestment Share(s)                                        2.0162
      PRINCIPAL REINV AMT   $373.01 REINV PRICE $185.00700 REINV SHRS                      2.0162
06/25 SPDR S P BIOTECH                * Dividend                                                                                                                     7.54
      HOLDING 450.0219 PAY DATE 06/25/2020
06/25 SPDR S P BIOTECH                             Reinvestment Program                                                     (7.54)
06/25 SPDR S P BIOTECH                             Reinvestment Share(s)                               .0679



+
006                                                                                                                  4709                                                                 11 of16
NINA FISCHMAN TTEE                                                        Account Number: [Redacte{jj1091                                   24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                    May 30, 2020 · June 30, 2020


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                       Income
Date   Description                    Transaction Type                                           Quantity   Reinvestment                              Income        Year To Date
Taxable Dividends
        PRINCIPAL REINV AMT         $7.54 REINV PRICE $111.09000 REINV SHRS          .0679
06/30 PEPSICO INC                            *    Dividend                                                                                            155.64
        HOLDING 152.2145 PAY DATE 06/30/2020
06/30 PEPSICO INC                                 Reinvestment                                                   (155.64)
                                                                                                                      ·~-----------------
06/30 PEPSICO INC                                 Reinvestment Share(s)                          1.1811
      PRINCIPAL REINV AMT           $155.64 REINV PRICE $131.78000 REINV SHRS         1.1811
        Subtotal (faxable Dividends)                                                                                                                  709.10           6,189.80
        NETTOTAL                                                                                                 (709.10)                             711.72           7,533.21

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                  Transaction     Commissions/              (Debit]/   Accrued Interest
Date          Description                        Transaction Type                            Quantity          Amount        Trading Fees               Credit     Earnedl(Paid)
Purchases
06/08        SIMON PROPERTY GROUP DEL            Purchase                                400.0000           (30,012.00)                           (30,012.00)
             REIT [Redacted]         UNIT PRICE     75.0300
             Subtotal (Purchases]                                                                           (30,012.00)                          (30,012.00)

Sales
06/12   • SIMON PROPERTY GROUP DEL               Sale                                   -400.0000            32,908.40              (.73)          32,907.67
             REIT [Redacted]         UNIT PRICE     82.2710
             Subtotal (Sales)                                                                                32,908.40              (.73)          32,907.67

             TOTAL                                                                                            2,896.40              (.73)           2,895.67
             TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                   (30,012.00)
             TOTAL SECURITY SALES/CREDITS                                                                                                         32,907.67




+
006                                                                                                            4709                                                          12 of16
                                                                                                                                             MERRI LL~-
                                                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number:      IR""'"11091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                       May 30, 2020 - June 30, 2020


REALIZED GAINS/(LOSSES)
                                                                            Acquired Liquidation                                                          Gainsl(Losses) 0
Description                                                      Quantity      Date        Date          Sale Amount         Cost Basis       This Statement           Year to Date
       Subtotal (Long-Term)                                                                                                                                               (3,883.49)
       SIMON PROPERTY GROUP DEL                                 400.0000 06/04/20     06/10/20              32,907.67        30,012.00                2,895.67
       Subtotal (Short-Term)                                                                                                                          2,895.67            15,863.33
      TOTAL                                                                                                 32,907_67        30,012-00                2,895_67            11,979.84
0 - Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date      Description                                  Transaction Type                                           Quantity                    Debit                         Credit
Electronic Transfers
06/01     TD Bank, NA                                  Withdrawal                                                                         20,000.00
06/05     TD Bank, NA                                  Withdrawal                                                                         25,000.00
06/15     TO [Redacted]adacted} 9917                   Withdrawal                                                                          4,000.00
           NINA FISCHMAN
06/16     TD Bank, NA                                  Withdrawal                                                                         25,000.00
06/19     TO [RedacledJ~edacted] 9917                  Withdrawal                                                                          4,000.00
           NINA FISCHMAN
06/30     TD Bank, NA                                  Withdrawal                                                                          4,500.00
           Subtotal /Electronic Transfers)                                                                                                82,500.00
Other Debits/Credits
06/01    TR TO [RedactedJ7 31                          Transfer/ Adjustment                                                                5,500.00
              N/0 RAFAELA FISCHMAN
              Subtotal (Other Debits/Credits)                                                                                              5,500.00

              NET TOTAL                                                                                                                   88,000.00




+
006                                                                                                               4709                                                        13 of 16
NINA FISCHMAN TTEE                                        Account Number:    [RedactedJ7   091                         24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                  May 30, 2020 • June 30, 2020

ADVISORY AND OTHER FEES
Date         Fee Type                               Quantity   Description                                               Debit                        Credit
06/02        Advisory Program Fee                              INV. ADVISORY FEE JUN                                  1,487.84
             NET TOTAL                                                                                                1,487.84




    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date    Description               Withdrawals                Deposns Date               Description                     Withdrawals               Deposits
    06/01   ML BANK DEPOSIT PROGRAM    19,999.00                         06/05              ML BANK DEPOSIT PROGRAM                                 15,000.00
    06/02   ML BANK DEPOSIT PROGRAM     1,488.00                         06/08              ML BANK DEPOSIT PROGRAM          30,012.00
    06/02   ML BANK DEPOSIT PROGRAM     5,500.00                         06/15              ML BANK DEPOSIT PROGRAM                                 28,907.00
    06/03   ML BANK DEPOSIT PROGRAM                                 1.00 06/16              ML BANK DEPOSIT PROGRAM          25,000.00
    06/03   PREFERRED DEPOSIT          25,000.00                         06/19              ML BANK DEPOSIT PROGRAM           4,000.00
    06/04   ML BANK DEPOSIT PROGRAM                            25,000.00 06/30              ML BANK DEPOSIT PROGRAM           4,500.00
    06/04   PREFERRED DEPOSIT          40,000.00
               NETTOTAL                                                                                                      86,591.00




+

006                                                                                               4709                                                   14of16
                                                                                                                                               MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY




Customer Service                                            Securities Investor Protection Corporation (SIPC), and,       at www.finra.org
  Please promptly report any inaccuracy, discreP,ancy,      in other jurisdictions, locally registered entities.            We receive a fee from !SA® banks of up to 2% per annum
and/or concern tly callinq Wealth Management Client           Investment products offered by Investment Bankin_q          of the average daily balances. We receive a fee from our
Support 9 t (BOO-MERRIL[) withi_n ten (10) business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account          ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                 ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.           Additional Information                                        of America, N.A. based on the avera_qe daily Preferred
                                                              We will rou\e your equity and option orders tq market       Deposit® and Preferred Deposit for Business® balances.
About Us                                                    centers consistent with our duty of best execution.
   You may review our financial statement at our offices:     Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated          and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New York, New York partial call for those securities, securities will be
100~6. If yoµ request a copy of our financial statement, randomly selected from those held in bulk. The                   promptly advise us of any material change in your
we will mail 1t to you.                                     probability of your holdings being selected is                investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner      proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may of that particular security that we hold.                      confirma_tion. You rnay request a summary of this
put us or one of our affiliates on the opposite side of       This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in transactions during the period permitted to be
tradin_q Rrofits for us or our affiliates.                  reported periodicany. Additional information including        Margin Customers
   Bofll'Merrill Lynch Research is research produced by the time of execution for any trade, is availa 6le upon             If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third          written request.                                              statement of your margin account and special
party research ratings from selected vendors are              In accordance with applicable law, rules and
provided, if available, for your information. Our           regulations, your free credit balance is not segregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or   ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S           credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third_ party your demand. You have the right to receive in ttie            for your inspection iepon request. You should retain this
research and have no liability for such research. You       normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make           any _fully paid securities to which yqu are entitled,         interest charges, if any, for the period covered by this
based upon third party research ratings and reports.        subject to any obligallons you owe in any of your             statement. Tfie interest charge period will P,arallel the
   MLPF&S may make available to you certain securities accounts.                                                          statement period, except that interest due for the final day
and other investment products that are sponsored,             For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that          in any bank deP,osit account or snares of any money           your next statement.
                                                            market mutual fund in which you have a beneficial
are affiliates of Bank of America Corporation (BAC) or in interest
which BAC has a substantial economic interest.                        can be withdrawn or ~quidated on your order         Coverage for your Account
   Merrill and Merrill Edqe are the marketing name for      and th\' proceeds returned to your securities account
                                                                                                                            The Securities Investor Protection Corporation (SIPC) and
two businesses: Merri IrAdvisory Center™, which offers orYou   remitted to you.
                                                                    will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;          solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are     in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
 made available through MLPF&S.                             governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name FINRA and the Securities Exchange Commission or                   registered with the US Securities Exchange Commission,
 for the qlobal banking and global markets businesses       other applicable exchanqes or regulatory bodies.              precious metals, other assets that are not securities, as
 of BAC. 1.ending, derivatives, and other commercial          All transactions are subject to tfle constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
 banking activities are performed qlobally by banking       regulations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
 affiliates of BAC, incluainq Bank or America, N.A.,        inferpretations of the excnanqe or market, and its
 member Federal Depositlnsurance Corporation                                                                              America California, N.A. (Merrill Lynch affiliated banks) or
                                                            clearinghouse, if any, where tne transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other          executed, and if not executed on any exchange, FINRA.
 investment bankinl] activities are performed globally        You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 t)y investment banRing affiliates of BAC ("Investment      information describing the FINRA Regulation Public            bank. Unless otherwise disclosed, INVESTMENTS TH ROUGH
 Banking Affiliates"), including, in the United States,     Disclosure Program ('"Proqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,      or more information abou"t the Proqram or your broker         GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members contact the FINRA R<s_q_ulation Pubfic Disclosure Program         about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and     Hotline at (800)289-9'999 or access the FINRA website         http:/ /www.sipc.org or (202)371-8300.


 +
  006                                                                                             4709                                                                           15 of16
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:l      Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •        Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *        Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                       Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     bee      Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #        Transaction _you requested same day
These values are generally for transactions of $1            coverage apply.                                                       payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                             behalf
pricing than transactions in smaller amounts. You may
pay more than these values if _you purchase smaller            Estimated Annual Income and Current Yield for certain      N/A      Price, value and/or cost data not available
amounts of securities, or recerve less if you sell smaller   types of securities could include a return of principal or   N/C      Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N      Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0      Securitres registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiatile securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                    name of the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it       Indicates that BofA Merrill Lynch Research
information providea for certain thinly trailed securities   Yield is based upon Estimated Annual Income and the                   has upgraded (1') or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                     fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private detirt        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exrsts for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actual market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +

   006                                                                                              4709                                                                   16 of 16
                                                                                                                                                 MERRI LL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account:     [Redacied]1091



NINA FISCHMAN TTEE
U/A DTD 07/15/2020
                                                  •     WEALTH MANAGEMENT REPORT                                                                          May 01, 2020 - May 29, 2020

BY NINA FISCHMAN                                        PORTFOLIO SUMMARY                                          May29                       April 30            Month Change
703 CARLYLE ST
                                                        Net Portfolio Value                                $1,785,405.36               $1,716,527.21                 $68,878.15       .\.
WOODMERE NY 11598-2917
                                                        Your assets                                        $1,785,405.36               $1,716,527.21                 $68,878.15       .\.
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                 ($1,429.53)                  ($1,310.78)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                       ($1,429.53)                  ($1,310.78)
call 24-Hour Assistance:                                                                                                                   $1,058.21
                                                        Your Dividends/Interest Income                         $2,338.77
(800) MERRILL
                                                        Your Market Gains/(Losses)                            $67,968.91                 $142,937.05
(800) 637-7455                                                                                                                           $143,995.26
                                                             Subtotal Investment Earnings                     $70,307.68
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
107 0 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770

Up-to-date account information can be viewed              ~m,L    lJ.~57 I
                                                                             ri1z1    ,&97
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                           2/20    3/20      4/20     5/20

YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL
7/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, call your advisor today to discuss your contribution.



Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
007                                                                                                 4709                                                                             1 of 17
                                                                             Primary Account: [Redactec!J1091                                         24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                       May 01, 2020 - May 29, 2020


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not

                                                                                                                                   I ,
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs,
                                                                                                          $2.179
                                                                    Current Value     Allocation
                                                                                                                                   ~
                                                                                                           10
                                 D    Equities                      1,612,533.56           90.37%         $ • :~        I   •          "      I               I    ,
                                                                                                                      Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                         1   I



                                 •    Cash/Money
                                      Accounts
                                                                      137,003.93            7.34%
                                                                                                                                                   This Report               Vear To Date
                                 g    Alternative                       41,867.87           2.35%               Tax-Exempt Interest
                                      Investments
                                                                                                                Taxable Interest                           1, 194,83                 1,340.79
                                      TOTAL                       $1,785,405.36              100%               Tax-Exempt Dividends
                                                                                                                Taxable Dividends                          1,143.94                 5,480.70
                                                                                                                Total                                     $2,338.77                $6,821.49

                                                                                                                Your Estimated Annual Income                                      $76,353.62


       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                           Previous
                                                            Current Value                 Portfolio                                        This Report            Last Report               Year End
       INVESCO QQQ TR SER 1                                  195,263.82                   10.93%      S&P 500                                3044.31                   2912.43              3230.78
       VANGUARD 500 INDEX FUND                               175,853.22                    9.84%      Three-Month Treasury Bills                   .12%                   .08%                1.54%
       MORGAN STANLEY INSTL FD                               153,003.36                    8.56%      Long-Term Treasury Bonds                    1.41%                  1.28%                2.39%
       AMAZON COM INC COM                                    129,445.61                    7.25%      One-Month LIBOR                              .17%                   .40%                1.78%
       APPLE INC                                             113,621.52                    6.36%      NASDAQ                                 9489.87                   8889.55              8972.61




+
007                                                                                                    4709                                                                                      2of17
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number:     [RedactedJ1091                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/ A DTD 01/15/2020                                                                           Net Portfolio Value:                                          $1,785,405.36
      BY NINA FISCHMAN                                                                              Your Financial Advisor:
      703 CARLYLE ST                                                                                ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com


•     CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                    1-800-876-8770


                                                                                                                                                           May 01, 2020 - May 29, 2020

                                                      This Statement                 Year to Date    ASSETS                                             May29                     April 30
                                                                                                     Cash/Money Accounts                           131,003.93                 344,138.64
                                                                                                     Fixed Income                                                             148,066.60
      Total Credits                                        2,338.77                                  Equities                                      882,521.42                 733,100.86
      Total Debits                                        (1,429.53)                                 Mutual Funds                                  771,880.01                 490,124.69
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                               67,968.91                                  Other
                                                                                                         Subtotal (Long Portfolio}                1,785,405.36              1,715,430.79
                                                                                                     Estimated Accrued Interest                                                 1,096.42
                                                                                                     TOTAL ASSETS                               $1,785,405.36              $1,716,527.21


                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                       $1,785,405.36              $1,716,527.21




             ~
                 This statement is et;gible for online delivery. Go to ml.com/gopaperless or scan
                 this code with your phone's camera to get started.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merril/'1 makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
       Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
007                                                                                                               4709                                                                3 of 17
NINA FISCHMAN TTEE                                       Account Number:   [RedactedJ7   091                                      24-Hour Assistance: (800) MERRILL



CMA® FOR TRUST ACCOUNT                                                                                                                     May 01, 2020 - May 29, 2020


CASH FLOW                             This Statement     Yearta Date                ASSET ALLOCATION*
Opening Cash/Money Accounts            $344,138.64                                 * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                              include asset categories less than 1 %; includes the categorical values for the
                                                                                     underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                            Allocation
Other Credits                                             42,927.68                                           D     Equities                       90.31%
      Subtotal                                            42,927.68        I
                                                                                                              D     Cash/Money                       7.34%
DEBITS                                                                                                              Accounts
Electronic Transfers                                     (95,000.00)                                           ~    Alternative                      2.35%
Margin Interest Charged                                                                                             Investments
Other Debits                                             (51,044.01)                                                TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                   (1,429.53)      (5,851.17)
      Subtotal                           (1,429.53)     (151,895.18)
Net Cash Flow                           ($1,429.53)    ($108,967.50)

OTHER TRANSACTIONS
Dividends/Interest Income                 2,338.77         6,821.49
Dividend Reinvestments                   (1,143.94)       (5,302.30)
Security Purchases/Debits              (425,793.55)     (895,334.26)
Security Sales/Credits                  212,893.54     1,133,786.50
Closing Cash/Money Accounts            $131,003.93                                 DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                               Mail                   Online Delive!Y_
                                                                                   Statements                                   X
Fees Included in Transactions Above
                                                                                   Performance Reports                          X
Commissions/Tradin.9. Fees                    (1.431         (12.86)
                                                                                   Trade Confirms                               X
                                                                                   Shareholders Communication                   X
                                                                                   Prospectus                                                                X
                                                                                   Service Notices                              X
                                                                                   Tax Statements                               X




+
007                                                                                             4709                                                                     4 of 17
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacted],   091


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  May 01, 2020 - May 29, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(S)T(there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average              Current             Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance               Yield%               Deposits                       Balance
    Bank of America, N.A.                                                      95,114                           95,387                .02                   1.18                        31,967
    TOTAL ML Bank Deposit Program                                              95,114                                                                       1-18                        31,967


                                                                                                             Average              Current             Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance               Yield%               Deposits                       Balance
    Bank of America, N.A.                                                     249,023                         207,643                 .08                  12.89                        99,035
    TOTAL Preferred Deposit                                                   249,023                                                                      12_89                        99,035




+
007                                                                                                                        4709                                                            5 of 17
NINA FISCHMAN TTEE                                                 Account Number: [Redacted], 091                                       24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                           May 01, 2020 - May 29, 2020

CASH/MONEY ACCOUNTS                                                         Total            Estimated                      Estimated               Estimated                   Est. Annual
Description                                       Quantity            Cost Basis           Market Price                  Market Value           Annual Income                       Yield%
CASH                                                   1.93                 1.93                                                1.93
+ML BANK DEPOSIT PROGRAM                        31,967.00            31,967.00                 1.0000                      31,967.00                                    6              .02
    +FDIC INSURED NOT SIPC COVERED
                                                                                                                                                    .. -···---··--
+PREFERRED DEPOSIT                              99,035.00            99,035.00                  1.0000                     99,035.00                                   79              .08
    +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                   131,003.93                                            131,003.93                                   86              .07

EQUITIES                                                                            Unit              Total        Estimated         Estimated                  Unrealized       Estimated
Description                          Symbol Acquired             Quantity   Cost Basis           Cost Basis      Market Price      Market Value               Gainl(Loss) Annual Income
ADVNCD MICRO D INC                     AMO 12/19/19           1,200.0000      43.1279           51,753.48           53.8000             64,560.00              12,806.52
ALPHABET INC SHS       CLA           GOOGL 05/06/20                                             50,532.38        1,433.5200             53,040.24                    2,507.86
AMAZON COM INC COM                    AMZN 11/27/17             35.0000 1,207.9362              42,277.77        2,442.3700          85,482.95                 43,205.18
                                           01/16/19             11.0000 1,702.0445              18,722.49        2,442.3700          26,866.07                  8,143.58
                                           05/09/19              7.0000 1,887.8000              13,214.60        2,442.3700          17,096.59                  3,881.99
            Subtotal                                            53.0000                          74,214.86                          129,445.61                 55,230.75
       --···
AMERICAN TOWER REIT INC                AMT 05/08/20            150.0000      237.0350           35,555.25          258.1700             38,725.50                    3,170.25          621
/HLDG CO) SHS
CURRENT YIELD 1.60%
APPLE INC                             AAPL 11/27/17            213.0000      175.8575            37,457.66         317.9400             67,721.22              30,263.56               699
CURRENT YIELD 1.03%                        02/16/18              1.0000      175.9100               175.91         317.9400                317.94                 142.03                 4
                                           05/18/18              1.0000      180.7100               780.71         317.9400                317.94                 137.23                 4
                                           05/18/18              1.0000      191 .0200              191.02         317.9400                317.94                 126.92                 4
                                           08/17/18              1.0000      203.1200               203.12         317.9400                317.94                 114.82                 4
                                           08/17/18              1.0000      214.5500               214.55         317.9400                317.94                 103.39                 4
                                           11/16/18              1.0000      190.5300               190.53         317.9400                317.94                 127.41                 4
                                           02/15/19              1.0000      790.0400               190.04         317.9400                317.94                 127.90                 4
                                           02/15/19              1.0000      171.4700               171.47         317.9400                317.94                 146.47                 4
                                           05/09/19             50.0000      198.3414             9,917.07         317.9400             15,897.00               5,979.93               164
                                           05/17 /19             0.9165      173.2896               158.82         317.9400                291.39                 132.57                 4
                                           05/17 /19             2.0000      187.0500               374.10         317.9400                635.88                 261.78                 7

+
007                                                                                                       4709                                                                         6 of 17
                                                                                                                                             MERRI LL~.
                                                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number: [Redacted], 091


YOUR CMA FOR TRUST ASSETS                                                                                                                              May 01, 2020 - May 29, 2020

EQUITIES (continued)                                                                              Unit           Total     Estimated      Estimated          Unrealized     Estimated
Description                    Symbol Acquired                           Quantity           Cost Basis      Cost Basis   Market Price   Market Value        Gainl(Loss) Annual Income
APPLE INC                       MPL 08/14/19                              1.0357            203.6497          210.92       317.9400          329.29             118.37             4
                                    11 /13/19                             0.8019            264.0104          211.71       317.9400          254.96              43.25             3
                                    02/12/20                              0.6546            324.3660          212.33       317.9400          208.12              (4.21)            3
                                    03/79/20                             80.0000            247.7500       19,820.00       317.9400       25,435.20           5,615.20           263
                                    05/13/20                              0.9591            304.7231          292.26       317.9400          304.94              12.68             4
            Subtotal                                                    357.3678                            70,172.22                    113,621.52          43,449.30         1,183
                                     ----- - ----- ------ --------- -      - ---- - -----                                                                ----------------

BOEING COMPANY                    BA 11/79/19                            55.0000            372.3780       20,480.79       145.8500        8,021.75         (12,459.04)
                                     03/05/20                             0.4467            253.0333          113.03       145.8500           65.15              (47.88)
            Subtotal                                                     55.4467                           20,593.82                       8,086.90         (12,506.92)
COSTCO WHOLESALE CRP DEL        COST 09/26/7 9                           70.0000            288.0940       20,166.58       308.4700       21,592.90           1,426.32           196
CURRENT YIELD 0.90%                  11 /14/19                            0.1490            305.3691           45.50       308.4700           45.96                 .46            1
                                     02/20/20                             0.1414            322.4893           45.60       308.4700           43.62              (7.98)
                                     05/14/20                             0.1645            299.0881           49.20       308.4700           50.74               1.54
            Subtotal                                                     70.4549                           20,306.88                      21,733.22            1.426,34          199
FORTI NET INC                    FTNT71/12/19                           200.0000             99.1050       19,821.00       139.2000       27,840.00            8,019.00
LOWE'S COMPANIES INC             LOW 05/19/20                           255.0000            117.6520       30,001.26       130.3500       33,239.25            3,237.99          562
CURRENT YIELD 1.68%
                                                                         --------------            ----'
MC CORMICK NON VTG               MKC 04/20/20                           130.0000            157.2089        20,437.16      175.1600       22,770,80            2,333.64          323
CURRENT YIELD 1.41%
MCDONALDS CORP           COM     MCD 04/30/19                           152.0000            197.3300        29,994.16      186.3200       28,320.64          (1,673.52)         761
CURRENT YIELD 2.68%                  05/10/19                            40.0000            197.9352         7,917.41      186.3200        7,452.80            (464.61)         200
                                     06/18/19                             0.0861            205.1103            17.66      186.3200           16.04               (1.62)           1
                                     06/18/19                             1.0000            205.0700           205.07      186.3200          186.32              (78.75)           5
                                     09/16/19                             1.0770            207.9665           223.98      186.3200          200.67              (23.31)           6
                                     10/31/19                           100.0000            197.3499        19,734.99      186.3200       18,632.00          (1,102.99)         501
                                     12/13/19                             1.8583            197.8690           367.70      186.3200          346.24              (21.46)          10
                                     03/13/20                             2.3855            155.1163           370.03      186.3200          444.47               74.44           12
              Subtotal                                                  298.4069                            58,831.00                     55,599.18          {3,231.82)        1,496




+
007                                                                                                               4709                                                           7 of 17
NINA FISCHMAN TTEE                           Account Number:      [RedacteoJ7   091                                            24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                 May 01, 2020 • May 29, 2020

EQUITIES (continued)                                       Unn                          Total                 Estimated      Estimated         Unrealized     Estimated
Description            Symbol Acquired    Quantity   Cost Basis                    Cost Basis               Market Price   Market Value       Gainl(Loss) Annual Income
MICROSOFT CORP          MSFT 07 /22/19   200.0000    138.8262                      27,765.24                  183.2500       36,650.00          8,884.76           408
CURRENTYIELD 1.11%           09/11/19      0.6684    137.6421                          92.00                  183.2500          122.48             30.48             2
                             12/11/19      0.6750    151.6148                         102.34                  183.2500          123.69             21.35             2
                             03/11 /20     0.7052    145.6182                         102.69                  183.2500          129.23             26.54             2
                             03/19/20    137.0000    145.5710                      19,943.23                  183.2500       25,105.25          5,162.02           280
         Subtotal                        339.0486                                  48,005.50                                 62,130.65         14,125.15           694
NETFUX COM INC          NFLX 04/23/20     50.0000    431.8350                      21,591.75                  419.7300       20,986.50           (605.25)
NIKE INCCL B             NKE 03/19/19    285.0000     87.5825                      24,961.04                   98.5800       28,095.30          3,134.26           280
CURRENT YIELD 0.99%          05/10/19    100.0000     82.8946                       8,289.46                   98.5800        9,858.00          1,568.54            98
                             07/02/19      0.9911     85.4605                          84.70                   98.5800           97.70             13.00             1
                             09/27 /19     0.9178     92.5256                          84.92                   98.5800           90.48              5.56
                             12/31/19      0.9350    101.3796                          94.79                   98.5800           92.17             (2.62)            1
                             03/31/20      1.2011     79.1108                          95.02                   98.5800          118.40             23.38             2
          Subtotal                       389.0450                                  33,609.93                                 38,352.05          4,742.12           383

PEPSICO INC              PEP 09/12/19    150.0000    137.6151                      20,642.27                  131.5500       19,732.50           (909.77)          614
CURRENT YIELD 3. 10%         01/06/20      1.0542    135.8850                         143.25                  131.5500          138.68              (4.57)           5
                             03/30/20      1.1603    124.3299                         144.26                  131.5500          152.64               8.38            5
          Subtotal                       152.2145                                  20,929.78                                 20,023.82           (905.96)          624

PROCTER & GAMBLE CO       PG 01/03/20    405.0000    123.1740                      49,885.47                  115.9200       46,947.60         (2,937.87)        1,281
CURRENT YIELD 2.72%          02/14/20      2.3527    128.4014                         302.09                  115.9200          272.72             (29.37)           8
                             05/14/20      2.8280    113.8932                         322.09                  115.9200          327.82               5.73            9
          Subtotal                       410.1807                                  50,509.65                                 47,548.14         {2,961.51)        1,298
                                                                                - -- --- --- - --- - ----

SHOPIFY INC CL A        SHOP 05/20/20     39.0000    758.0751                      29,564.93                  757.8000       29,554.20            (10.73)
TJX COS INC NEW           TJX 08/20/19   300.0000     50.8170                      15,245.10                   52.7600       15,828.00            582.90
                              12/04/19     1.1500     60.0000                          69.00                   52.7600           60.67             (8.33)
                              03/04/20     1.1486     60.2994                          69.26                   52.7600           60.60             (8.66)
          Subtotal                       302.2986                                   15,383.36                                15,949,27            565.91




+
007                                                                                              4709                                                              8 of 17
                                                                                                                                                                                                             MERRI LL~.
                                                                                                                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                                                       Account Number:      [Redacted]1091




YOUR CMA FOR TRUST ASSETS                                                                                                                                                                                            May 01, 2020 - May 29, 2020

EQUITIES (continued)                                                                                                                   Unit                     Total         Estimated           Estimated                   UnreaUzed      Estimated
Description                             Symbol                  Acquired                                              Quantity   Cost Basis                Cost Basis       Market Price        Market Value                 Gainl(Loss) Annual Income

VERIZON COMMUN\CATNS COM                            vz 12/12/19                                                      407.0000     61.4017                 24,990.53            57.3800               23,353.66                (1,636.87)         1,002
CURRENT YIELD 4.28%                                    01 /31 /20                                                      4.1196     60.7607                    250.31            57.3800                  236.38                    (13.93)           11
                                                       03/19/20                                                      370.0000     54.0050                 19,981.85            57.3800               21,230.60                 1,248.75            911
                                                       04/30/20                                                        8.3206     57.7350                    480.39            57.3800                  477.44                      (2.95)          21
          Subtotal                                                                                                   789.4402                             45,703.08                                  45,298,08                  (405.00)         1,945
                                                                                                                                                                                               - -   -- --        ... ----
WIX COM LTD                                      WIX 05/20/20                                                        153.0000    196.1050                 30,004.07           222.3300               34,016,49                 4,012.42
          TOTAL      YIELD 1.06%                                                                                                                         747,521.36                              882,521,42                  135,000.06          9,328

                                                                                                                                                                                                                              Cumu/aUve      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                                                                       Total     Estimated               Estimated         Unrealized          Total Client            Investment       Annual
Description                                                                           Quantity                           Cost Basis   Market Price         Market Value          Gainl(Loss)          Investment               Return($}       Income
BLACKROCK LARGE CP FOCUS                                                    9,090.9090                                   50,000.00         5.5700               50,636.36           636.36                    50,000                 636
      GROWTH FUND INC INSTL
      SYMBOL: MAFOX Initial Purchase: 05/20/20
      Equitx_ 100%
INVESCO QQQ TR       SER 1                                                       836.7493                               160,064.75      233.3600               195,263.82        35,199.07                   158,234             37,029         1,356
      CURRENT YIELD 0.69%
      SYMBOL: QQQ     Initial Purchase: 03/13/18
      Equity700%
\SHARES S&P 500                                                                  300.4400                                89,377.58      361.6400               108,651.12        19,273.54                    84,567             24,083         2,254
      INDEX FUND CL INSTL CURRENT YIELD 2.07%
      SYMBOL: BSPIX     Initial Purchase:08/31/17
      Equitx_ 100%
MORGAN STANLEY INSTL FD                                                      2,402.6910                                 150,000.00       63.6800               153,003.36          3,003.36                  150,000               3,003
      INC GROWTH PORT CL I
      SYMBOL: MSEQX Initial Purchase: 05/21120
      Equity700%
SPDR GOLD TRUST                                                                   257.0000                               36,465.73      162.9100                41,867.87          5,402.14                   36,465               5,402
      SYMBOL: GLD         Initial Purchase: 08/13/19
      Alternative Investments 100%
                                   ·································································-·············




+
007                                                                                                                                                                 4709                                                                          9 of 17
NINA FISCHMAN TTEE                                                             Account Number:      lR"'""'11091                                       24-Hour Assistance: (800) MERRILL


 YOUR CMA FOR TRUST ASSETS                                                                                                                                          May 01, 2020 - May 29, 2020
                                                                                                                                                                         Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                  Total      Estimated           Estimated       Unrealized       Total Client        Investment      Annual
Description                                                       Quantity      Cost Basis   Market Price      Market Value        Gainl(Loss)       Investment           Return($)      Income
SPDR SP BI0TECH                                                  450-0219      38,156_77        703.5600           46,604.26         8,447.49            38,154              8,449             2
                   CURRENT YIELD 0_00%
                   SYMBOL: XBI     Initial Purchase: 11 /08/18
                   Equity 100%
----------------------

VANGUARD 500 INDEX FUND                                          628_6085     152,986_87        279_7500        175,853.22          22,866-41          145,592              30,260        3,328
                   SHS ETF CURRENT YIELD 1_89%
                   SYMBOL: VOO    Initial Purchase: 10/25/17
                    Equil)'. 100%
                        Subtotal /Equities)                                                                        730,012.14
                         Subtotal /Alternative Investments)                                                         41,867_87
                         TOTAL    YIELD .90%                                  677,057.64                        771,880.01          94,828-37                              108,862         6,940

LONG PORTFOLIO                                                                     Adjusted/Total              Estimated           Unrealized         Estimated             EsUmated
                                                                                       Cost Basis            Market Value         Gainl(Loss)    Accrued Interest      Annual Income

                         TOTAL    YIELD _92%                                        1,555,576_93            1,785,405.36          229,828.43                                  16,353

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
 Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
 should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
 Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
 Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
007                                                                                                                     4709                                                                10of17
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number: [RedactedJ7 091


YOUR CMA FOR TRUST ASSETS                                                                                                                                     May 01, 2020 - May 29, 2020

Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs''). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the ClO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.



YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                Income
Date    Description                                  Transaction Type                               Quantity      Reinvestment                                    Income         Year To Date
Taxable Interest
05/13 CD TRUIST BANK                  t:l Interest                                                                                                              1,180.76
      CHARLOTTE, NC 01.600% MAY 13 2020 PAY DATE 05/13/2020 CUSIP NUM: 105133GP1                                                                                     ~




05/29 BANK DEPOSIT INTEREST                      t:l Bank Interest                                                                                                    .18
05/29 BANK DEPOSIT INTEREST                      t:I Bank Interest                                                                                                    .89
        ML BANK DEPOSIT PROGRAM                      Income Total                                                                                                   1.00
        PREFERRED DEPOSIT                            Income Total                                                                                                  12.00
        Subtotal (Taxable Interest)                                                                                                                             1,194.83             1,340.79
Taxable Dividends
05/01   VERIZON COMMUNICATNS COM                 *   Dividend                                                                                                     480.39
        HOLDING 781.1196 PAY DATE 05/01/2020
        ---                    - - - - - -----                                                                      ······--
05/01   VERIZON COMMUNICATNS COM                     Reinvestment Program                                              (480.39)
05/01   VERIZON COMMUNICATNS COM                     Reinvestment Share(s)                           8.3206
        PRINCIPAL REINV AMT           $480.39 REINV PRICE $57.73500 REINV SHRS            8.3206
05/14 APPLE INC                                  *   Dividend                                                                                                     292.26
        HOLDING 356.4087 PAY DATE 05/14/2020
05/14 APPLE INC                                      Reinvestment Program                                              (292.26)
05/14 APPLE INC                                      Reinvestment Share(s)                             .9591
        PRINCIPAL REINV AMT            $292.26 REINV PRICE $304.73400 REINV SHRS           .9591
05/15 COSTCO WHOLESALE CRP DEL                   *   Dividend                                                                                                      49.20



+
007                                                                                                                  4709                                                                 11 of17
NINA FISCHMAN TTEE                                                    Account Number: [Redacted]1091                                    24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                 May 01, 2020 - May 29, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                      Income
Date   Description                    Transaction Type                                    Quantit.!'_   Reinvestment                               Income        Year   To Date
Taxable Dividends
        HOLOING 70.2904 PAY DATE 05/15/2020
05/15 COSTCO WHOLESALE CRP DEL                Reinvestment Program                                            (49.20)
05/15 COSTCO WHOLESALE CRP DEL         Reinvestment Share(s)                                .1645
      PRINCIPAL REINV AMT   $49.20 REINV PRICE $299.07000 REINV SHRS             .1645
05/15 PROCTER & GAMBLE CO             * Dividend                                                                                                   322.09
      HOLDING 407.3527 PAY DATE 05/15/2020
05/15 PROCTER & GAMBLE CO                      Reinvestment Program                                          (322.09)
                                       --------~~-----------
05 / 15 PROCTER & GAMBLE CO                   Reinvestment Share(s)                        2.8280
        PRINCIPAL REINV AMT       $322.09 REINV PRICE $113.89400 REINV SHRS      2.8280
        Subtotal (Taxable Dividends)                                                                                                             1,143.94           5,480.70
        NET TOTAL                                                                                          (1,143.94)                            2,338.77           6,821.49

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                              Transaction     Commissions/               (Debit)/   Accrued Interest
Date          Description                     Transaction Type                        Quantity             Amount        Trading Fees                Credit     Earnedl(Paid)
Purchases
05/08       ALPHABET INC SHS    CLA           Purchase                                37.0000           (50,532.38)                           (50,532.38)
            [Redacted]          UNIT PRICE 1365. 7 400
05/12       AMERICAN TOWER REIT INC           Purchase                               150.0000           (35,555.25)                           (35,555.25)
             (HLDG CO) SHS [Redacted]         UNIT PRICE 237.0350
05/21        LOWE'S COMPANIES INC             Purchase                               255.0000           (30,001.26)                           (30,001.26)
             [Redacted]         UNIT PRICE 117.6520                                                                                         ---------------

05/21        BLACKROCK LARGE CP FOCUS         Purchase                             9,090.9090           (50,000.00)                           (50,000.00)
             GROWTH FUND INC INSTL FRAC SHR QUANTITY .909 FUND SUBJECT TO RED FEE. [Redacted]              UNIT PRICE   5.5000
05/22        INVESCO QQQ TR    SER 1          Purchase                               217.0000           (50,135.66)                           (50,135.66)
             [Redacted]         UNIT PRICE 231.0399


+

007                                                                                                        4709                                                            12of17
                                                                                                                                                                                               MERRI LL~.
                                                                                                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                                                         Account Number: [Redacted]1091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                                                     May 01, 2020 - May 29, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                                                   Transaction     Commissions/              (Debit)/   Accrued Interest
Date       Description                                                               Transaction Type                                      Quantity              Amount       Trading Fees               Credit     Earned/(Paid)
Purchases
05/22                          SHOPIFY INC CL A                             Purchase                                                       39.0000           (29,564.93)                           (29,564.93)
                               [Redacted]                      UNIT PRICE 758.0750
05/22                          WIX COM LTD                  Purchase                                                                     153.0000            (30,004.07)                           (30,004.07)
                               CUS NO M98068105 UNIT PRICE 196.1050
------
05/22                           MORGAN STANLEY INSTL FD        Purchase                            2,402.6910                                               (150,000.00)                          (150,000.00)
                                INC GROWTH PORT CL I FRAC SHR QUANTITY .691 FUND SUBJECTTO RED FEE. [Redacted]                                                UNIT PRICE   62.4300
                                Subtotal (Purchases)                                                                                                        (425,793.55)                          (425,793.55)

Sales
05/07 • UNITED PARCEL SVC CL B                                                      Sale                                                 -200.0000            18,492.66               (.41)         18,492.25
        [Redacted]        UNIT PRICE                                               92.4633
05/08 • HCA HEALTHCARE INC            Sale                                                                                               -202.0000            20,872.66               (.46)         20,872.20
        [Redacted]       UNIT PRICE 103.3300
05/26 • UBER TECHNOLOGIES INC                                                        Sale                                                -750.0000            25,511.25               (.56)         25,510.69
        [Redacted]      UNIT PRICE                                     .........
                                                                                   34.0150
                                                                                    - - - - --   ---   ----   -· ..... .                                                             _ , ...
                                Subtotal (Sales)                                                                                                              64,876.57              (1.43)         64,875.14

Other Security Transactions
05/07                           HCA HEALTHCARE INC            Fractional Share Sale                                                          -.1795                                                     18.40
                                SALE PRICE$102.54000 QTY SOLD .1795
                                                                                                                                       --
05/13 • CD TRUIST BANK                 Redemption                                                                                   -148,000.0000                                                  148,000.00
        CHARLOTTE, NC 01.600% MAY 13 2020 PAY DATE 05/13/2020
      ······················································
                                 Subtotal (Other Security Transactions)                                                                                                                            148,018.40

                                TOTAL                                                                                                                       (360,916.98)             (1.43)       (212,900.01)
                                TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                                 (425,793.55)
                                TOTAL SECURITY SALES/CREDITS                                                                                                                                       212,893.54

+
007                                                                                                                                                             4709                                                          13 of17
NINA FISCHMAN TTEE                                                              Account Number: [Redactedj1091                                 24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                           May 01, 2020 - May 29, 2020

REALIZED GAINS/(LOSSES)
                                                                              Acquired Liquidation                                                             Gainsl(Losses) 0
Description                                                     Quantity         Date        Date         Sale Amount            Cost Basis      This Statement             Year to Date
       Subtotal (Long-Term)                                                                                                                                                   (3,883.49)
       CD TRUIST BANK 1.60% 2020                         148000.0000       11 /05/19    05/13/20           148,000.00           147,926.00               74.00
       HCA HEALTHCARE INC                                   200.0000       08/21 /19    05/06/20            20,665.54            24,704.26          (4,038.72)
       HCA HEALTHCARE INC                                      .6728       09/27 /19    05/06/20                69.52                80.00              (10.48)
       HCA HEALTHCARE INC                                      .5412       12/26/19     05/06/20                55.92                80.27              (24.35)
       HCA HEALTHCARE INC                                      .7860       03/30/20     05/06/20                81.22                70.43               10.79
       HCA HEALTHCARE INC                                      .1795       03/30/20     05/06/20                18.40                16.09                 2.31
       UBER TECHNOLOGIES INC                                750.0000       11/20/19     05/21/20            25,510.69            21,019.38           4,491.31
       UNITED PARCEL SVC CL B                               200.0000       03/19/20     05/05/20            18,492.25            19,845.72          (1,353.47)
       Subtotal (Short-Term)                                                                                                                          (848.61)                12,967.66
      TOTAL                                                                                                212,893.54            213,742.15              (848.61)                 9,084.17
0 • Excludes transactions for which we have insufficient data


STANDING INSTRUCTIONS
              Transaction                      Frequency        Description                                                  Amount
              FTSTO                            ONE TIME         TD BANK, NA                                                20,000.00


ADVISORY AND OTHER FEES
Date             Fee Type                                               Quantity       Description                                               Debit                            Credit
05/05            Advisory Program Fee                                                  INV. ADVISORY FEE MAY                                  1,429.53
                 NET TOTAL                                                                                                                    1,429.53




    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS
    Date       Descrie_tion                               Withdrawals                    DeE_osits Date        Descrp_tion                          Withdrawals                   DeE_osits
    05/01      ML BANK DEPOSIT PROGRAM                                                       1.00 05/21        ML BANK DEPOSIT PROGRAM               80,002.00


+
007                                                                                                                 4709                                                             14of17
                                                                                                                   MERRI LL~.
                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                        Account Number: !Redacted], 091


    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS                                      (continued)                      May 01, 2020 - May 29, 2020


    Date ___ ___f?_~?_c;_~ip~i_(!_(}_____   Withdrawals         __Q_~P._(!~its Date    "p_~~c;_~!f?tion              Withdrawals            DetJ_osits
    05/05       ML BANK DEPOSIT PROGRAM       1,429.00                         05/21     PREFERRED DEPOSIT           150,000.00
    05/08       ML BANK DEPOSIT PROGRAM      11,150.00                         05/22     ML BANK DEPOSIT PROGRAM     109,704.00
    05/12       ML BANK DEPOSIT PROGRAM      35,555.00                         05/27     ML BANK DEPOSIT PROGRAM                          25,510.00
    05/14       ML BANK DEPOSIT PROGRAM                       149,181.00
                 NET TOTAL                                                                                           213,148-00




+
007                                                                                             4709                                           15of17
                                                                                                                                                   MERRI LL~.
                                                                                                                                                  A BANK OF AM ERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,         at www.finra.org
  Please promptly report any inaccuracy, discreP,ancy,       in other jurisdictions, locally registered entities.              We receive a fee from ISA® banks of up to 2% per annum
and/or concern 15y calling Wealth Management Client            Investment products offered by_ Investment Bankin_q           of the average daily balances. We receive a fee from our
Support ;it (BOO-MERRIL[) "'!ithi_n ten (10) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,             affiliated banks of up to $ 1 00 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                    ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                          of America, N.A. based on the avera_qe daily Preferred
                                                                We will route your equity and option orders tq market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds         Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a           For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New Yorl<, New York       partial call for those securities, securities will be
100~6. If yo1.1 request a copy of our financial statement,   randomly selected from those held in bulk. The                  promptly advise us of any material change in your
we will mail 1t to you.                                      probability of your holdings being selected is                  investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings           options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                       confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain           1nformat1on.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                   reported periodicaTiy. Additional information including         Margin Customers
   Bof/H/lerrill Lynch Research is research produced by      the time of execution for any trade, is availa 6le upon           If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           wntten request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                 statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not seg_regated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free           applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon              separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_party   your demand. You have the right to receive in tlie              for your inspection upon request You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and          statement for use with your next statement to calculate
are responsible for any trading decision you make            any.fully paid secwities to which yo_u are entitled,            interest charges, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obligations you owe in any of your               statement. TF\e interest charge period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                       statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance         of the statement period will be carried over and appear on
mana_ged, distributed or provided by companies that          in any bank deposit account or sliares of any money             your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or ~quidated on your order            Coverage for your Account
   Merrill and Merrill Edge are the marketing name for       and th~ proceeds returned to your securities account
                                                             or remitted to you.                                               The Securities Investor Protection Corporation (SIPC) and
two businesses: MerriWAdvisory Center™, which offers            You will have the right to vote full shares and we may       our excess-SIPC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares        futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be          private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of              contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or                 registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses         other applicable exchanges or regulatory bodies.                precious metals, other assets that are no1 securities, as
of BAC.l.ending, derivatives, and other commercial              All transactions are suliject to tfle constitution, rules,   aefined by SIPC, and assets that are not held at MLPF&S,
banking activities are P.erformed qlobally by banking        regulations, customs, usages, rulings and                       such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluaing Bank or America, N.A.,          inferpretations of the exclianqe or market, and its
member Federal Depositlnsurance Corporation                                                                                  America California, N.A. (Merrill Lynch affiliated banks) or
                                                             clearinghouse, if any, where tne transactions are               other deP.OSitory institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
investment banking activities are performed globally            You may obtain an investor brochure that includes            protectea by the FDIC up to applicable limits. MLPF&S is not a
IJy investment banRing affiliates of BAC ("Investment         information describing the FINRA Regulation Public             bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 lfankinq Affiliates"), including, in the United States,      Disclosure Program ('"Program"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 MLPF&S and Merrnl Lynch Professional Clearing Corp.,        or more information abou1 the Program or your broker            GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are registered broker dealers and members       contact the FINRA Regulation PubITc Disclosure Program          about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and        Hotline at (800)289-9999 or access the FINRA website           http://www.sipc.org or (202)371-8300.


 +
  007                                                                                                4709                                                                           16 of17
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     l:l       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Pnor day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiatile securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name oT the custodian
reliable, we cannot guarantee its accuracy. Pricing
information providea for certain thinly traaed securities
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          n         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (i) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., sfocks,
commodity pools, private equity funds, private deo1t         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actual market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   007                                                                                             4709                                                                    17of17
                                                                                                                                                MERRI LL~-
                                                                                                                                               A BANK OF AMERICA COMPANY
                                                       Primary Account:    [Redacted]1091



NINA FISCHMAN TTEE
U/A DTD 01/15/2020
                                                  •    WEAL TH MANAGEMENT REPORT                                                                       April 01, 2020 • April 30, 2020

BY NINA FISCHMAN                                        PORTFOLIO SUMMARY                                        April 30                   March 31             Month Change
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                        Net Portfolio Value                               $1,716,527.21               $1,573,842.73               $142,684.48           ....
                                                        Your assets                                       $1,716,527.21               $1,573,842.73               $142,684.48           ....
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                ($1,310.78)               ($102,486.11)
                                                        Securities You Transferred In/Out                                                $43,598.50
If you have questions on your statement,                     Subtotal Net Contributions                      ($1,310.78)                {$58,887.61)
call 24-Hour Assistance:                                Your Dividends/Interest Income                        $1,058.21                   $2,724.30
(800) MERRILL                                           Your Market Gains/(Losses)                          $142,937.05                ($101,212.35)
(800) 637-7455                                                                                                                          ($98,488.05)
                                                             Subtotal Investment Earnings                   $143,995.26
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770

Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                          [ill] ...J
                                                            ~
                                                            ~L,
                                                                           -~
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                          2/20     3/20    4/20

YOU MAY STILL BE ABLE TO MAKE A 2019 IRA CONTRIBUTION UNTIL
7/15/2020. If you earned income in 2019 and have not made an IRA contribution for 2019, call your advisor today to discuss your contribution.



MerrHI Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor , MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                Ma Lose Value

+
006                                                                                                4709                                                                            1 of 17
                                                                                 Primary Account: [Redacted], 091                                             24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                             April 01, 2020 - April 30, 2020


      ASSET ALLOCATION*                                                                                  CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                       Current Value       Allocation
                                                                                                             $2,179
                                                                                                             $1,089
                                                                                                                    $Q,
                                                                                                                       ~            I   111111
                                           D     Equities              1,182,473_95          68.93%                         I   •   ,      I     ,   ,    I    I   ,      I   I     I
                                                                                                                           Jan Feb Mar Apr May Jun Ju! Aug Sep Oct Nov Dec
                   ---------
                               ---
                                     \     D     Cash/Money
                                                 Accounts
                                                                            344,138.64       20.06%
                                                                                                                                                         This Report                Year To Date

                                         II B    Fixed Income               148,066.60         8.63%                Tax-Exempt Interest
                                                                                                                    Taxable Interest                               21.91                      145.96

       \
            -----~                   J     Ill   Alternative
                                                 Investments
                                                 TOTAL
                                                                             40,811.60

                                                                     $1,715,430-79
                                                                                               2.38%

                                                                                               100%
                                                                                                                    Tax-Exempt Dividends
                                                                                                                    Taxable Dividends
                                                                                                                    Total

                                                                                                                    Your Estimated Annual Income
                                                                                                                                                                1,036.30
                                                                                                                                                               $1,058.21
                                                                                                                                                                                           4":3_36.76
                                                                                                                                                                                          $4,482.72

                                                                                                                                                                                         $78,658.04



       BOND MATURITY SCHEDULE                                                                            TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                        Based on Estimated Market Value
                                  % of Total                                           Estimated                                                                                                       %of
       Maturity Years           Bond Assets                     Par Value            Market Value                                                                  Current Value                   Portfolio
       <1                                 100%                  148,000                  148,066.60      +PREFERRED DEPOSIT                                            249,023.00                  14.51%
                                                                                                            +FDIC INSURED NOT SIPC COVERED
                                                                                                         VANGUARD 500 INDEX FUND                                       167,901.34                   9.78%
                                                                                                         CD TRUIST BANK                                                148,066.60                   8.63%
                                                                                                         INVESCO QQQ TR SER 1                                          135,669.32                   7.90%
                                                                                                         AMAZON COM INC COM                                            131,122.00                   7.64%

       Total                               100%                 148,000              $148,066.60




+
006                                                                                                       4709                                                                                          2 of 17
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number:    [Redactedj1091                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/ A DTD 01/15/2020                                                                          Net Portfolio Value:                                           $1,716,527.21
      BY NINA FISCHMAN                                                                             Your Financial Advisor:
      703 CARLYLE ST                                                                               ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-2917                                                                       1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                   1-800-876-8770

      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                           April 01, 2020 - April 30, 2020

                                                     This Statement                 Year to Date     ASSETS                                            April 30                 March 31
                                                                                                     Cash/Money Accounts                           344,138.64                 313,307.01
                                                                                                     Fixed Income                                  148,066.60                 148,113.96
      Total Credits                                        1,058.21                  47,410.40       Equities                                      733,100.86                 680,546.30
      Total Debits                                        (1,310.78)               (150,465.65)      Mutual Funds                                  490,124.69                 430,973.67
      Securities You Transferred In/Out                                           1,898,967.66       Options
      Market Gains/(Losses)                             142,937.05                  (79,385.20)      Other
                                                                                                         Subtotal (Long Portfolio}                1,715,430,79              1,572,940.94
                                                                                                     Estimated Accrued Interest                       1,096.42                    901.79
                                                                                                     TOTAL ASSETS                               $1,716,527.21              $1,573,842.73


                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                        $1,716,527.21              $1,573,842.73




             ~
                 This statement is eligible for onUne delivery. Go to ml.com/gopaperless or scan
                 this code with your phone's camera to get started.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill") makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
       Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
006                                                                                                               4709                                                                3 of 17
NINA FISCHMAN TTEE                                       Account Number: [Redacted], 091                                        24-Hour Assistance: (800) MERRILL



CMA® FOR TRUST ACCOUNT                                                                                                                  April 01, 2020 - April 30, 2020


CASH FLOW                             This Statement     Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts            $313,307 _o,                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                            include asset categories less than 1 %; includes the categorical values for the
                                                                                   underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                          Allocation
Other Credits                                             42,927.68                            --~          L____J Equities                      68.93%
      Subtotal                                            42,927.68        I
                                                                                                            [lI2J Cash/Money                     20.06%
0E8ITS                                                                                                            Accounts
Electronic Transfers                                     (95,000.00)                                         •    Fixed Income                     8.63%
Margin Interest Charged
Other Debits                                             (51,044.01)                                         B    Alternative                      2.38%
Visa Purchases                                                                                                    Investments
ATM/Cash Advances                                                                                                 TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                  (1,310.78)       (4,421_64)
      Subtotal                           (1,310.78)     (150,465.65)
Net Cash Flow                           ($1,310.78)    ($107,§37.97)

OTHER TRANSACTIONS
Dividends/Interest Income                 1,058.21         4,482.72
Dividend Reinvestments                     (857.90)       (4,158.36)
Security Purchases/Debits               (42,028.91)     (469,540.71)
Security Sales/Credits                   73,971.01       920,892.96
Closing Cash/Money Accounts            $344,138.64                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                  Online Delivery_
Fees Included in Transactions Above                                              Statements                                     X
                                                                                 Performance Reports                            X
Commissions/Tradin_g_ Fees                    (1.63)          (1_1.43)
                                                                                 Trade Confirms                                 X
                                                                                 Shareholders Communication                     X
                                                                                 Prospectus                                                                X
                                                                                 Service Notices                                X
                                                                                 Tax Statements                                 X




+
006                                                                                           4709                                                                     4 of 17
                                                                                                                                                      MERRI LL~-
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacted]1091




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                 April 01, 2020 - April 30, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake 0rive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                      64,303                         87,502               .02                      1.44                        95,114
    TOTAL ML Bank Deposit Program                                              64,303                                                                       1.44                        95,114


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                     249,003                        249,003               .10                     20.47                       249,023
    TOTAL Preferred Deposit                                                   249,003                                                                      20.47                       249,023




+
006                                                                                                                     4709                                                               5 of 17
NINA FISCHMAN TTEE                                                            Account Number: [RedactedJ1091                                              24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                            April 01, 2020 · April 30, 2020

CASH/MONEY ACCOUNTS                                                                   Total               Estimated                       Estimated                   Estimated           Est. Annual
Description                                            Quantity                  Cost Basis             Market Price                    Market Value              Annual Income                Yield%
CASH                                                       1.64                          1.64                                                     1.64
+ML BANK DEPOSIT PROGRAM                             95,114.00                  95,114.00                   1.0000                           95,114.00                         19                .02
    +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                                  249,023.00                 249,023.00                   1.0000                       249,023.00                           249                .10
    +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                            344,138.64                                                344,138.64                           268                .08


CDs/EQUIVALENTS                                                                        Adjusted/Total     Estimated             Estimated           Unrealized      Estimated              Estimated
Description                              Acquired                 Quantity                 Cost Basis   MarketPdce            Market Value         Gainl(Loss) Accrued Interest        Annual Income

CD TRUIST BANK                         11 /05/19                  148,000                147,926.00       100.0450            148,066.60                 140.60           1,096.42             2,368
      CHARLOTTE, NC 01.600% MAY 13 2020
      CUSIP: 705733GP1 CURRENT YIELD 1.59%
              TOTAL      YIELD 1.60%                              148,000                147,926.00                           148,066.60                 140.60           1,096.42             2,368


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                        Unit               Total          Estimated              Estimated          Unrealized     Estimated
Description                            Symbol   Acquired                    Quantity      Cost Basis          Cost Basis        Market Price        Market Value           Gainl(Loss) Annual Income

ADVNCD MICRO D INC                       AMO 12/19/19                 1,200.0000           43.1279           51,753.48             52.3900               62,868,Q0         11,114.52
AMAZON COM INC COM                      AMZN 11/27/17                    35.0000 1,207.9362                  42,277.77          2,474.0000            86,590.00            44,312.23
                                             01 /16/19                   11.0000 1,702.0445                  18,722.49          2,474.0000            27,214.00             8,491.51
                                             05/09/79                     7.0000 1,887.8000                  13,214.60          2,474.0000            17,318.00             4,103.40
              Subtotal                                                   53.0000                              74,214.86                              131,122.00            56,907.14

APPLE INC                               AAPL 11 /27 /17                 213.0000          175.8575           37,457.66            293.8000               62,579.40         25,121.74             657
CURRENT YIELD 1.04%                          02/16/18                     1.0000          175.9100              175.91            293.8000                  293.80            117.89               4
                                             05/18/18                     1.0000          780.7100              180.71            293.8000                  293.80            113.09               4
                                             05/18/18                     1.0000          191 .0200             191.02            293.8000                  293.80            102.78               4
                                             08/17 /18                    1.0000          203.1200              203.12            293.8000                  293.80             90.68               4
                                             08/17/78                     1.0000          214.5500              214.55            293.8000                  293.80             79.25               4


+
006                                                                                                                    4709                                                                      6 of 17
                                                                                                                         MERRI LL~-
                                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                               Account Number: {RedactedJ7 091


YOUR CMA FOR TRUST ASSETS                                                                                                      April 01, 2020 · April 30, 2020

EQUITIES (continued)                                           Unit                 Total             Estimated       Estimated       Unrealized     Estimated
Description                Symbol Acquired    Quantity   Cost Basis            Cost Basis           Market Price    Market Value     Gainl/Loss) Annual Income
APPLE INC                   AAPL 11/16/18     1.0000     190.5300                190.53                 293.8000         293.80          103.27              4
                                 02/15/19     1.0000     190.0400                190.04                 293.8000         293.80          103.76              4
                                 02/15/19     1.0000     171.4700                171.47                 293.8000         293.80          122.33              4
                                 05/09/19    50.0000     198.3414              9,917.07                 293.8000      14,690.00        4,772.93            154
                                 05/17/19     0.9165     173.2896                158.82                 293.8000         269.27          110.45              3
                                 05/17/19     2.0000     187.0500                374.10                 293.8000         587.60          213.50              7
                                 08/14/19     1.0357     203.6497                210.92                 293.8000         304.29           93.37              4
                                 11/13/19     0.8019     264.0104                211.71                 293.8000         235.60           23.89              3
                                 02/12/20     0.6546     324.3660                212.33                 293.8000         192.32          (20.01)             3
                                 03/19/20    80.0000     247.7500             79,820.00                 293.8000      23,504.00        3,684.00            247
            Subtotal                         356.4087                         69,879.96                              104,712.88       34,832.92          1,110
                                                                              - ------------ --   ----- ------

BOEING COMPANY                BA 11/19/19     55.0000    372.3780             20,480.79                 141.0200       7,756.10     (12,724.69)
                                 03/05/20      0.4467    253.0333                113.03                 141.0200          62.99          (50.04)
            Subtotal                          55.4467                         20,593.82                                7,819.09      (12,774.73)
COSTCO WHOLESALE CRP OEL    COST 09/26/19     70.0000     288.0940            20,166.58                  303.0000     21,210.00        1,043.42            196
CURRENT YIELD 0.92%              11/14/19      0.1490     305.3691                45.50                  303.0000         45.15           (0.35)             1
                                 02/20/20      0.1414     322.4893                45.60                  303.0000         42.84           (2.76)             1
            Subtotal                          70.2904                         20,257.68                               21,297.99        1,040.31            198
FORTINET INC                 FTNT11/12/19    200.0000      99.1050            19,821.00                  107.7400     21,548.00        1,727.00
HCA HEALTHCARE INC           HCA 08/21 /19   200.0000     123.527 3            24,704.26                 109.8800     21,976.00       (2,728.26)           344
CURRENTYIELD 1.56%               09/27/19      0.6728     718.9060                 80.00                 109.8800         73.93            (6.07)            2
                                 12/26/19      0.5412     148.3185                 80.27                 109.8800         59.47           (20.80)            1
                                 03/30/20      0.9655      89.6116                 86.52                 109.8800        106.09            19.57             2
            Subtotal                         202.1795                          24,951.05                              22,215.49       (2,735.56)           349
MC CORMICK NON VTG           MKC 04/20/20    130.0000     157.2089             20,437.16                 156.8400     20,389.20          (47.96)           323
CURRENT YIELD 1.58%




+
006                                                                                      4709                                                              7of17
NINA FISCHMAN TTEE                                            Account Number: [Redacted]1091                                                    24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                    April 01, 2020 · April 30, 2020

EQUITIES (continued)                                                                       Unit             Total         Estimated           Estimated               Unrealized     Estimated
Description                              Symbol Acquired    Quantity           Cost Basis              Cost Basis       Market Price        Market Value             Gainl(Loss) Annual Income
MCDONALDS CORP                     COM     MCD 04/30/19    152.0000            197.3300                29,994.16           187.5600           28,509.12              (1,485.04)           760
CURRENT YIELD 2.66%                            05/10/19     40.0000            197.9352                 7,917.41           187.5600            7,502.40                (415.01)           200
                                               06/18/19      0.0861            205.1103                    17.66           187.5600               16.15                    (1.51)           1
                                               06/18/19      1.0000            205.0700                   205.07           187.5600              187.56                  (17.51)            5
                                               09/16/19      1.0770            207.9665                   223.98           187.5600              202.00                  (21 .98)           6
                                               10/31 /19   100.0000            197.3499                19,734.99           187.5600           18,756.00                (978.99)           500
                                               12/13/19      1.8583            197.8690                   367.70           187.5600              348.54                  (19.16)           10
                                               03/13/20      2.3855            155.1163                   370.03           187.5600              447.42                    77.39           12
                        Subtotal                           298.4069                                    58,831.00                              55,969.19              (2,861.81)         1,494
                                                               -- - --- -- ---- --- ----------- ----                                             - - -- -- -------

MICROSOFT CORP                            MSFT 07 /22/19   200.0000            138.8262                27,765.24            179.2100          35,842.00                8,076.76           408
CURRENT YIELD 1. 13%                           09/11 /19     0.6684            137.6421                    92.00            179.2100             119.78                   27.78             2
                                               12/11/19      0.6750            151.6148                   102.34            179.2100             120.97                   18.63             2
                                               03/11/20      0.7052            145.6182                   102.69            179.2100             126.38                   23.69             2
                                               03/19/20    137.0000            145.5710                19,943.23            179.2700          24,551.77                4,608.54           280
                        Subtotal                           339.0486                                    48,005.50                              60,760.90               12,755.40           694
NETFUX COM INC                             NFLX 04/23/20    50.0000            431.8350                21,591.75             419.8500
                                                                                                       -- ------ - -------- - -----------
                                                                                                                                              20,992.50                (599.25)
            ·- -

NIKE INC CL B                              NKE 03/19/19    285.0000             87.5825                24,961.04              87.1800         24,846.30                (114.74)           280
CURRENT YIELD 1. 12%                           05/10/19    100.0000             82.8946                 8,289.46              87.1800          8,718.00                 428.54             98
                                               07/02/19      0.9911             85.4605                    84.70              87.1800             86.40                    1.70
                                               09/27/19      0.9178             92.5256                    84.92              87.1800             80.01                   (4.91)
                                               12/37/79      0.9350            101.3796                    94.79              87.1800             81.51                  (13.28)            1
                                               03/31/20      1.2011             79.1108                    95.02              87.1800            104.71                    9.69             2
                        Subtotal                           389.0450                                    33,609.93                              33,916.93                  307.00           383
PEPSICO INC                                 PEP 09/12/19   150.0000            137.6151                20,642.27            132.2900          19,843.50                (798.77)           573
CURRENT YIELD 2.88%                             01/06/20     1.0542            135.8850                   143.25            132.2900             139.46                   (3.79)            5
                                                03/30/20     1.1603            124.3299                   144.26            132.2900             153.50                    9.24             5
                        Subtotal                           152.2145                                    20,929.78                              20,136.46                 /793.32)          583
    -------------- --




+
006                                                                                                             4709                                                                      8of17
                                                                                                                                                             MERRI LL~.
                                                                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                 Account Number: [Redacted]7 097


YOUR CMA FOR TRUST ASSETS                                                                                                                                           April 01, 2020 -April 30, 2020

EQUITIES (continued)                                                                               Unit                   Total       Estimated           Estimated        Unrealized    Estimated
Description                             Symbol      Acquired                    Quantity     Cost Basis              Cost Basis     Market Price        Market Value      Gainl(Loss) Annual Income
PROCTER & GAMBLE CO                          PG 01/03/20                       405.0000      123.1740                49,885.47        117.8700            47,737.35       (2,148.12)         1,281
CURRENT YIELD 2.68%                             02/14/20                         2.3527      128.4014                   302.09        117.8700               277.31           (24.78)            8
          Subtotal                                                             407.3527                              50,187.56                            48,014.66       (2,172.90)         1,289
TJX COS INC NEW                              TJX 08/20/7 9                     300.0000        50.8170               15,245.10         49.0500            14,715.00         (530. 1O)          276
CURRENT YIELD     1.87%                          12/04/19                        1. 1500       60.0000                   69.00         49.0500                56.41           (12.59)            2
                                                 03/04/20                        1.1486        60.2994                   69.26         49.0500                56.34           (12.92)            2
          Subtotal                                                             302.2986                              15,383.36                            14,827.75          (555.61}          280
UBER TECHNOLOGIES INC                     UBER 11  /20/19
                                               -- ---------------
                                                                               750.0000        28.0258
                                                                                               ----- - --------
                                                                                                                          9.38         30.2700
                                                                                                                                            ---------
                                                                                                                                                          22,702.50         1,683.12
UNITED PARCEL SVC CL B                      UPS 03/19/20                       200.0000        99.2286               19,845.72         94.6600            18,932.00          (913.72)          808
CURRENT YIELD 4.26%

VERIZON COMMUNICATNS COM                      vz 12/72/19                      407.0000        61.4017               24,990.53         57.4500            23,382.15        (7,608.38)        1,002
CURRENT YIELD 4.28%                               01/31/20                       4.1196        60.7607                  250.31         57.4500               236.67            (73.64)          11
                                                  03/79/20                     370.0000        54.0050               19,981.85         57.4500            21,256.50         1,274.65           911
          Subtotal                                                             781.1196                              45,222.69                            44,875.32          (347.37)        1,924
          TOTAL      YIELD 7.29%                                                                                    636,535.68                          733,100.86        96,565.18          9,435

                                                                                                                                                                          Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                                    Total      Estimated         Estimated         Unrealized      Total Client    Investment       Annual
Description                                                         Quantity        Cost Basis      Market Price     Market Value        Gainl(Loss)      Investment       Return($)       Income
INVESCO QQQ TR       SER 1                                    679.7493            709,929.09            218.97 00     135,669.32          25,740.23         108,099           27,570         1,004
      CURRENTYIELD 0.74%
      SYMBOL: 000    Initial Purchase: 03/13/18
      Equity700%
!SHARES S&P 500                                               300.4400             89,377.58            345.2100      103,714.89          14,337.31           84,567          19,147         2,253
      INDEX FUND CL INSTL CURRENT YIELD 2. 17%
      SYMBOL: BSPIX     Initial Purchase: 08/31117
       Equity 100%
SPDR GOLD TRUST                                               257.0000             36,465.73            158.8000       40,811.60            4,345.87          36,465           4,345
       SYMBOL: GLD           Initial Purchase: 08/13/19
      Alternative Investments 100%


+

006                                                                                                                        4709                                                                9of 17
NINA FISCHMAN TTEE                                                            Account Number: [RedactooJ1091                                          24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST ASSETS                                                                                                                                      April 01, 2020 · April 30, 2020
                                                                                                                                                                     Cumulative      Estimated
MUTUAL FUNOS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total     Estimated         Estimated          Unrealized       Total Client     Investment        Annual
Description                                 Quantity                           Cost Basis   Market Price      Market Value        Gainl(Loss)       Investment        Return($)        Income
SPDR SP BI0TECH                                  450.0219                     38,156.77          93.3900        42,027.54           3,870.77            38,154             3,872              2
     CURRENT YIELD 0.00%
      SYMBOL: XBI    Initial Purchase: 11 /08/18
___
  Eq~uitt1O0%
VANGUARD 500 INDEX FUND                              628.6085                152,986.81         267.1000       167,901.34         14,914.53           145,592            22,308          3,328
     SHS ETF CURRENT YIELD 1.98%
     SYMBOL: VOO          Initial Purchase: 10/25/17
     Equity 100%
         Subtotal (Equities)                                                                                   449,313.09
         Subtotal (Alternative Investments)                                                                     40,811.60
           TOTAL     YIELD 1.34%                                             426,915.98                        490,124.69          63,208.71                             77,242           6,587

LONG PORTFOLIO                                                                    Adjusted/Total              Estimated           Unrealized         Estimated          Estimated
                                                                                      Cost Basis            Market Value         Gainl(Loss)    Accrued Interest    Annual Income

           TOTAL     YIELD 1.09%                                                   1,555,516.30            1,715,430.79          159,914.49            1,096.42             18,658

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otheiwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
006                                                                                                                  4709                                                                  70 of 17
                                                                                                                                                          MERRI LL~-
                                                                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                            Account Number:      [Redacted]1091




YOUR CMA FOR TRUST ASSETS                                                                                                                                     April 01, 2020 - April 30, 2020

Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CID review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA FOR TRUST TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                Income
Date     Description                              Transaction Typf! _                                 Quantity      Reinvestment                                  Income         Year To Date
Taxable Interest
04/30 BANK DEPOSIT INTEREST                     u Bank Interest                                                                                                       .44
04/30 BANK DEPOSIT INTEREST                     I:! Bank Interest                                                                                                     .47
        ML BANK DEPOSIT PROGRAM                   Income Total                                                                                                       1.00
        PREFERRED DEPOSIT                         Income Total                                                                                                     20.00
         Subtotal (Taxable Interest)                                                                                                                               21.91               145_96
Taxable Dividends
04/01    NIKE INC CL B                   * Dividend                                                                                                                95.02
         HOLDING 387.8439 PAY DATE 04/01/2020
04/01    NIKE INCCL B                             Reinvestment Program                                                   (95.02)
04/01    NIKE INC CL B                            Reinvestment Share(s)                                1.2011
         PRINCIPAL REINV AMT           $95.02 REINV PRICE $79.11000 REINV SHRS            1.2011
04/01    FEDERATED INSTL PRIME              * Dividend                                                                                                             97.21
         VAL OBLIGATIONS FD CL IS PAY DATE 03/31/2020                                                                                                                  ~




04/01    LORD ABBETT SHORT                * Dividend                                                                                                               81.19
         DURATION INCOME FD CL F PAY DATE 03/31/2020
04/02 !SHARES S&P 500                           * Dividend                                                                                                        538.47


+
006                                                                                                                   4709                                                                11 of17
NINA FISCHMAN TTEE                                                                           Account Number: [Redac<edl1091                                   24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                      April 01, 2020 - April 30, 2020

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                          Income
Date    Description                   Transaction Type                                                             Quantity   Reinvestment                              Income         Year To Date
Taxable Dividends
          INDEX FUND CL INSTL PAY DATE 04/01/2020
04/02 ISHARES S&P 500                                      Reinvestment Program                                                    (538.47)
      INDEX FUND CL INSTL
04/02 !SHARES S&P 500                    Reinvestment Share(s)                      1.7600
      INDEX FUND CL \NSTL AGENT REINV AMT    $538.47 REINV PRICE $306.02000 REINV SHRS     1.7600 AS OF 03/31
04/30 INVESCO QQQ TR SER 1            • Dividend                                                                                                                        224.41
      HOLDING 678.7290 PAY DATE 04/30/2020
04/30 INVESCO QQQ TR              SER 7                    Reinvestment Program                                                    (224.41)
04/30 INVESCO QQQ TR SER 1                                Reinvestment Share(s)                                    1.0203
      PRINCIPAL REINV AMT  $224.41              REINV
                            -- -- -- --- .. -- ... ----------
                                                              PRICE $219.95000
                                                                       ---
                                                                                   REINV SHRS
                                                                           - - --- - - - - - - - ------
                                                                                                          1.0203
          Subtotal (Taxable Dividends}                                                                                                                                 1,036.30           4,336.76
          NET TOTAL                                                                                                                (857.90)                           1,058.21            4,482.72

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                    Transaction     Commissions/              (Debit}/   Accrued Interest
Date       Description                                    Transaction Type                                    Quantity           Amount        Trading Fees               Credit      Earnedl(Paid)
Purchases
04/22        MC CORMICK NON VTG            Purchase                                                         130.0000          (20,437.16)                           (20,437.16)
             [Redacted]       UNIT PRICE 157.2089
04/27        NETFLIX COM INC                              Purchase                                            50.0000         (21,591.75)                           (21,591.75)
             [Redacted]                UNIT PRICE 431.8350
             Subtotal {Purchases)                                                                                             (42,028.91)                           (42,028.91)

Sales
04/02 • GOLDMAN SACHS GROUP INC      Sale                                                                     -1.0000             156.48              (.01)             156.47
        [Redacted]      UNIT PRICE 156.4751
04/13 • BEYOND MEAT INC REG SHS                           Sale                                              -230.0000          16,045.56              (.35)          16,045.21


+
006                                                                                                                              4709                                                          12of17
                                                                                                                                                                MERRI LL~,
                                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                                Account Number: !R"''"''11091


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                                     April 01, 2020 - April 30, 2020

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                        Transaction   Commissions/           (Debit)/    Accrued Interest
Date                                       Description                    Transaction Type                       Quantity            Amount      Trading Fees            Credit      Eamed/(Paid)
Sales
                                      REG SHS [Redacted]            UNIT PRICE     69.7633
04/13 • DISNEY (WALT) CO COM STK                                          Sale                                 -126.0000          12,594.96             (.28)       12,594.68
        [Redacted]         UNIT PRICE                                   99.9600
                                                                                                                                                        -
04/13 • TESLA INC                                                       Sale                                    -30.0000          16,405.20             (.36)       76,404.84
        [Redacted]                                         UNIT PRICE 546.8400
04/21 • VISA INC CL A SHRS              Sale                                                                   -172.0000          28,591.58             (.63)       28,590.95
        [Redacted]         UNIT PRICE 166.2301
                                       Subtotal (Sales)                                                                           73,793.78            (1.63)       73,792.15

Other Security Transactions
04/01                                  GOLDMAN SACHS GROUP INC            Fractional Share Sale                    -.1555                                                22.58
                                       SALE PRICE$145.29000 QTY SOLD       .1555
04/09                                  DISNEY (WALT) CO COM STK           Fractional Share Sale                    -.2565                                                27.68
                                       SALE PRICE$107.97000 QTY SOLD       .2565
04/21                                 VISA INC CL A SHRS                  Fractional Share Sale                    -.7939                                              128.60
                                       SALE PRICE$162.00000 QTY SOLD       .7939
···················································
                                       Subtotal (Other Security Transactions)                                                                                           178.86

                                       TOTAL                                                                                      31,764.87            (1.63)       31,942.10
                                       TOTAL SECURITY PURCHASES/(DEBITS)                                                                                           (42,028.91)
                                       TOTAL SECURITY SALES/CREDITS                                                                                                 73,971.01




+

006                                                                                                                                  4709                                                      13of17
NINA FISCHMAN TTEE                                                              Account Number: [Redacted], 091                             24-Hour Assistance: (800) MERRILL


YOUR CMA FOR TRUST TRANSACTIONS                                                                                                                       April 01, 2020 - April 30, 2020

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                           Gainsl(Losses) 0
Description                                                      Quantity       Date        Date           Sale Amount        Cost Basis      This Statement              Year to Date
       Subtotal (Long-Term)                                                                                                                                                 {3,883.49)
       BEYOND MEAT INC REG SHS                                  230.0000    10/29/19      04/08/20               16,045.21    20,050.90           (4,005.69)
       DISNEY (WALTI CO COM STK                                 124.0000    05/08/19      04/08/20               12,394.76    16,721.40           (4,326.64)
       DISNEY (WALTI CO COM STK                                    .4971    07 /25/19     04/08/20                   49.69        71.30               (21.61)
       DISNEY (WALTI CO COM STK                                   1.0000    07 /25/19     04/08/20                   99.96       143.42               (43.46)
       DISNEY (WALTI CO COM STK                                    .5029    01 /15/20     04/08/20                   50.27        73.14               (22.87)
       DISNEY (WALTI CO COM STK                                    .2565    07 /15/20     04/08/20                   27.68        37.30                (9.62)
       GOLDMAN SACHS GROUP INC                                    1.0000    03/27/20      03/31/20                  756.47       157.59                (1.12)
       GOLDMAN SACHS GROUP INC                                     .1555    03/27/20      03/37/20                   22.58        24.50                (1 .92)
       TESLA INC                                                 20.0000    12/12/19      04/08/20               10,936.56     7,174.80            3,761.76
       TESLA INC                                                 10.0000    1 2/12/19     04/08/20                5,468.28     3,587.40            1,880.88
       VISA INC CL A SHRS                                       172.0000    07 /02/1 9    04/17 /20              28,590.95    29,968.20           (1,377.25)
       VISA INC CL A SHRS                                          .2382    08/30/19      04/20/20                   38.58        43.00                 (4.42)
       VISA INC CL A SHRS                                          .2871    12/02/19      04/20/20                   46.51        51.67                 (5.16)
       VISA INC CL A SHRS                                          .2686    03/02/20      04/20/20                   43.51        51.76                 (8.25)
       Subtotal {Short-Term)                                                                                                                      (4,185.37)                13,816.27
      TOTAL                                                                                                      73,971.01    78,156.38          (4,185.37)                    9,932.78
0 - Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date           Fee Type                                                 Quantity         Description                                          Debit                            Credit
04/02          Advisory Program Fee                                                      INV. ADVISORY FEE APR                             1,310.78
               NET TOTAL                                                                                                                   1,310.78




+
006                                                                                                                    4709                                                      14of17
                                                                                                          MERRI LL~.
                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                 Account Number: [Redacted], 091


    YOUR CMA FOR TRUST MONEY ACCOUNT TRANSACTIONS                                                              April 01, 2020 · April 30, 2020


    Date   Descrip_~{(!__I]. ____    Withdrawals           Deposits Date        Description                 Withdrawals                Deposits
 04/01     ML BANK DEPOSIT PROGRAM                            1.00 04/14        ML BANK DEPOSIT PROGRAM                             45,045.00
 04/02     ML BANK DEPOSIT PROGRAM       954.00                    04/22        ML BANK DEPOSIT PROGRAM                              8,282.00
 04/13     ML BANK DEPOSIT PROGRAM                           28.00 04/27        ML BANK DEPOSIT PROGRAM      21,592.00
             NET TOTAL                                                                                                              30,810.00




+
006                                                                                   4709                                                15 of17
                                                                                                                                               MERRI LL~.
                                                                                                                                              A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,     at www.finra.orQ
  Please promptly report any inaccuracy, discreP,ancy,       in other jurisdictions, locally reQistered entities.          We receive a fee from ISA® banks of up to 2% per annum
and/or con~ern tlY callinl] Wealth Manaaement Client           Investment products offered by_ Investment Bankin_g       of the average daily balances. We receive a fee from our
Support at \800-I\/IERRILC) withi_n ten (1 ) business days   Affiliates, includinQ MLPF&S, ARE NOT FDIC INSURED,         affiliated banks of up to $ 1 00 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                that sweeps balances to the banks under the RASP 5 " and
statement. You should re-confirm any oral                                                                                ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                      of America, N.A. based on the avera_ge daily Preferred
                                                               We will rou\e your E,QUity and option orders tc, market   Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent w1tfl our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds      Options Customers
Merrill Lynch, _Pierce, Fenner & Smith Incorporated          and preferred stocks in bulk segregation. If there is a       For all customers, including those who own options, please
(MLPF&S or 1v1L), One Bryant Park, New York, New York        partial call for those securities, securities will be
i 00~6. If you request a copy of our financial statement,    randomly selected from those held in bulk. The              promptly advise us of any material change in your
we will mail 1t to you.                                      probability of your holdings being selected is              investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings       options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                   confirmation. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain        information.
transactions we execute for you and potentially result in    transactions durinq the period permitted to be
tradin_ci P.rofits for us or our affiliates.                 reported periodicaTiy. Additional information including     Margin Customers
   Bofl\Merrill Lynch Research is research produced by       the time of execution for any trade, is availa 6le upon       If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are               In accordance with applicable law, rules and              statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not seqregated     memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    and we can use these funds in our business. Your free       applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon          separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party   your demand. You have the right to receive in tlie          for your inspection upon request. You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and      statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid securities to which yo_u are entitled,       interest charQes, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obl1gat1ons you owe 1n any of your           statement. Tfie interest charQe period will P.arallel the
   MLPF&S may make available to you certain securities       accounts.                                                   statement period, except that interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance      of the statement period will be carried over and appear on
manaqed, distributed or _provided by companies that          in any bank deposit account or sliares of any money         your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order        Coverage for your Account
   Merrill and Merrill Ed_qe are the marketing name for      and the proceeds returned to your securities account
                                                             or remitted to you.                                           The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers          You will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares    futures contracts, fixed annuity contracts, hedge funds,
 and a self-directed online investing platform. Both are     in your account. Voting shares in your account will be      private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of          contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or             registered with the US Securities Exchange Commission,
for the Qlobal bankin_g and global markets businesses        other applicable exchanl]es or rel]ulatory bodies.          P.recious metals, other assets that are not securities, as
 of BAC.7-.ending, derivatives, and other commercial           All transactions are subject to me constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
 banking activities are P.erformed Qlobally by banking       requlations, customs, usages, rulings and
 affiliates of BAC, includinl] Bank or America, N.A.,                                                                    such as cash on deposit at Bank of America, N.A. or Bank of
                                                             inferpretations of the exctiange or market, and its         America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation                 clearinghouse, if any, where tfle transactions are
 (FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.       other depository institutions. Those bank deposits are
 investment bankinl] activities are performed globally         You may obtain an investor brochure that includes         protected by the FDIC up to applicable limits. MLPF&S is not a
 by investment banRing affiliates of BAC ("Investment        information describinll_ the FINRA Regulation Public        bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 S-ankinl] Affiliates"), including, in the United States,    Disclosure Program (''Proqram"). To obtain a brochure       MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,       or more information about the Pro_qram or your broker       GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members      contact the FINRA Re,_q_ulation Publlc Disclosure Program   about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and      Hotline at (800)289-U\!99 or access the FINRA website       http://www.sipc.org or (202)377-8300.


 +

  006                                                                                              4709                                                                         16of17
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      t1       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •        Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *        Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF &S                      Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian ortrustee, hold an annuity      ace      Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #        Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                       payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                             behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A      Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C      Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N      Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0      Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotia151e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                    name ofthe custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          ii       Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                   has upgraded (i) or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                     fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deo1t         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +

   006                                                                                             4709                                                                    17of17
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account: {Redacted], 091


NINA FISCHMAN TTEE
U/A OTO 07/15/2020
                                                  •     WEALTH MANAGEMENT REPORT                                                                   February 29, 2020 • March 31, 2020

BY NINA FISCHMAN                                        PORTFOLIO SUMMARY                                        March 31                  February 28             Month Change
703 CARLYLE ST
                                                        Net Portfolio Value                                $1,573,842.73               $1,731,218.39              ($157,375.66)       "I"
WOODMERE NY 11598-2917
                                                        Your assets                                        $1,573,842.73               $1,747,772.61               ($173,929.88)      "I"
                                                        Your liabilities                                                                 ($16,554.22)
                                                        Your Net Cash Flow (Inflows/Outflows)               ($102,486.11)                ($46,424.06)
                                                        Securities You Transferred In/Out                     $43,598.50                     $856.81
If you have questions on your statement,                     Subtotal Net Contributions                      ($58,887.61)                ($45,567.25}
call 24-Hour Assistance:                                                                                       $2,724.30                    $699.94
                                                        Your Dividends/Interest Income
(800) MERRILL                                           Your Market Gains/(Losses)                          ($101,212.35)              $1,776,085.70
(800) 637-7455                                                                                               ($98,488.05)              $1,776,785.64
                                                             Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2020-2020
1-800-876-8770
                                                          1T'r,,
Up•to-date account information can be viewed                        1~~7
at: www.mymerrill.com, where your statements
are archived for three or more years.                              -

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                             l               J.
                                                                                                             I
                                                                                                            .1              l
                                                           2/20    3/20

YOU MAY STILL BE ABLE TO MAKE A 2O19 IRA CONTRIBUTION UNTIL
7/15/2020. If you earned income in 207 9 and have not made an IRA contribution for 2019, call your advisor today to discuss your contribution.



Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
004                                                                                                 4709                                                                             1 of 26
                                                                                 Primary Account: [Redacted]1091                                        24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                               February 29, 2020 - March 31, 2020


      ASSET ALLOCATION*                                                                                 CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UlTs.
                                                                      Current Value       Allocation
                                                                                                            $2,179
                                                                                                            $1,089 ~-
                                                                                                                      E           I
                   --~-                  D   Equities                 1,073,471.12          68.24%              $0 I          ~    1      I    I    I    I       I     I
                                                                                                                          Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                           I      ,


                            \            D   Cash/Money                    313,307.01       19.92%
                                \
                                    II       Accounts                                                                                              This Report                 Year To Date
                                         D      Fixed Income               148,113.96        9.42%                 Tax-Exempt Interest
                                     I
                                     I                                                                             Taxable Interest                          55.77                       124.05
                                I        •   Alternative                    38,048.85         2.42%                Tax-Exempt Dividends
                            /                Investments
                                                                                                                   Taxable Dividends                      2,668.53                      3,300.46
            ~~__..//                         TOTAL                  $1,572,940.94             100%
                                                                                                                                                         $2,724.30                     $3,424.51
                                                                                                                   Total

                                                                                                                   Your Estimated Annual Income                                       $19,890.99



       BOND MATURITY SCHEDULE                                                                           TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                       Based on Estimated Market Value
                            % of Total                                                 Estimated                                                                                                  %of
       Maturity Years     Bond Assets                          Par Value             Market Value                                                            Current Value                    Portfolio
       <1                                100%                  148,000                  148,113.96      +PREFERRED DEPOSIT                                           249,003.00               15.83%
                                                                                                           +FDIC INSURED NOT SIPC COVERED
                                                                                                        VANGUARD 500 INDEX FUND                                      148,867.07                9.46%
                                                                                                        CD TRUIST BANK                                               148,113.96                9.41%
                                                                                                        INVESCO QQQ TR SER 1                                         117,806.01                7.48%
                                                                                                        AMAZON COM INC COM                                           103,335.16                6.56%

       Total                             100%                  148,000              $148,113.96




+
004                                                                                                      4709                                                                                      2of26
                                                                                                                                                     MERRI LL~-
                                                                                                                                                     A BANK OF AME RICA COMPANY

Online at: www.mymerrill.com                                       Account Number:     [Redacted],   091                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN TTEE
      U/A DTD 07/15/2020                                                                                     Net Portfolio Value:                                   $1,573,842.73
      BY NINA FISCHMAN                                                                                       Your Financial Advisor:
      703 CARLYLE ST                                                                                         ALEXANDER Y FISCHMAN
      WOODMERE NY 11598-291 7                                                                                1010 NORTHERN BLVD SUITE 490
                                                                                                             GREAT NECK NY 11021-5306
                                                                                                             alexander.fischman@ml.com


•
                                                                                                             1-800-876-8770

      CMA® FOR TRUST ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                       February 29. 2020 - March 31, 2020

                                                              This Statement                  Year to Date     ASSETS                                   March 31              February 28
                                                                                                               Cash/Money Accounts                    313,307.01              105,062.00
                                                                                                               Fixed Income                           148,113.96              148,028.12
      Total Credits                                               2,724.30                                     Equities                               680,546.30              793,267.77
      Total Debits                                             (102,486.11)                                    Mutual Funds                           430,973.67              700,720.54
      Securities You Transferred In/Out                          43,598.50                                     Options
      Market                                                   (101,212.35)                                    Other
                                                                                                                                                     1,572,940.94           1,747,078.43
                                                                   1~1~41i,~~                                      Subtotal (Long Portfolio)
                                                                                                               Estimated Accrued l nterest                901.79                  694.18
                                                                                                               TOTAL ASSETS                        $1,573,842.73           $1,747,772.61


                                                                                                               LIABILITIES
                                                                                                               Debit Balance                                                  (16,554.22)
                                                                                                               Short Market Value
                                                                                                               TOTAL LIABILITIES                                              (16,554.22)
                                                                                                               NET PORTFOLIO VALUE                 $1,573,842.73           $1,731,218.39




      •
        -   . ·:         This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
      ~.: -              this code with your phone's camera to get started.
      l!l          ·..


       Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill'} makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
       Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
004                                                                                                                        4709                                                       3of26
NINA FISCHMAN TTEE                                        Account Number: [Redacted], 091                                           24-Hour Assistance: (800) MERRILL



CMA®FORTRUSTACCOUNT                                                                                                                     February 29, 2020 - March 31, 2020


CASH FLOW                             Th;s Statement      Year to Date             ASSET ALLOCATION*
Opening Cash/Money Accounts             $88,507.78                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                               Allocation
Other Credits                                              42,927.68                                         D     Equities                          68.24%
     Subtotal                                              42,927.68        I
                                                                                                             CEiTI Cash/Money                        19.92%
DEBITS                                                                                                           Accounts
Electronic Transfers                    (50,000.00)       (95,000.00)                                        [la Fixed Income                         9.42%
Margin Interest Charged
Other Debits                            (51,044.01)       (51,044.01)                                        11111111 Alternative                      2.42%
Visa Purchases                                                                                                     Investments
ATM/Cash Advances                                                                                                  TOTAL                               100%
Checks Written/Bill Payment
Advisory and other fees                   (1,442.1 O)       (3,110.86)
     Subtotal                          (102,486.11)      {149,154.87)
Net Cash Flow                         ($102,486.11)     ($106,227.19)

OTHER TRANSACTIONS
Dividends/Interest Income                  2,724.30         3,424.51
Dividend Reinvestments                    (2,668.53)       (3,300.46)
Security Purchases/Debits              (377,335.80)      (427,511.80)
Security Sales/Credits                  704,565.37        846,921.95
Closing Cash/Money Accounts            $313,307.01                                 DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                Mail                    Online Delive!'L_
Fees Included in Transactions Above
                                                                                  Statements                                     X
                                                                                  Performance Reports                               X
Commissions/Tradin_g_ Fees                    (6.80)            (9.80)
                                                                                  Trade Confirms                                    X
                                                                                  Shareholders Communication                        X
                                                                                  Prospectus                                                                    X
                                                                                  Service Notices                                   X
                                                                                  Tax Statements                                    X




+
004                                                                                            4709                                                                         4of26
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN TTEE                                                                  Account Number:    [Redacted]1091




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                           February 29, 2020 - March 31, 2020

GROWTH: Objective is to accumulate wealth over time through price appreciation rather than current income. The investor should be willing to accept the risk of price volatility and
principal loss in seeking to achieve growth.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.                                                                                 -

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA FOR TRUST BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
                              ---~----
    Bank of America, N.A.                                                            0                        25,346               _09                      1.45                       64,303
    TOTAL ML Bank Deposit Program                                                    0                                                                      1.45                        64,303


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                     105,062                        107,853               .59                     54_32                       249,003
    TOTAL Preferred Deposit                                                   105,062                                                                      54.32                       249,003




+
004                                                                                                                     4709                                                               5 of26
